Exhibit 10.8

Execution Version

 

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

CERTAIN SUBSIDIARIES OF LEE ENTERPRISES, INCORPORATED

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as COLLATERAL AGENT

 

 

Dated as of March 31, 2014

 

 

 

 

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

         Page  

ARTICLE I GUARANTEE

     1   

Section 1.1

  Guarantee      1   

Section 1.2

  Liability of Guarantors Absolute      2   

Section 1.3

  Obligations of Guarantors Independent      2   

Section 1.4

  Waivers by Guarantors      2   

Section 1.5

  Rights of Secured Creditors      4   

Section 1.6

  Continuing Guarantee      5   

Section 1.7

  Subordination of Indebtedness Held by Guarantors      6   

Section 1.8

  Guarantee Enforceable by Administrative Agent or Collateral Agent      6   

Section 1.9

  Reinstatement      6   

Section 1.10

  Release of Guarantors      7   

Section 1.11

  Contribution      7   

Section 1.12

  Limitation on Guaranteed Obligations      8   

ARTICLE II SECURITY INTERESTS

     9   

Section 2.1

  Grant of Security Interests      9   

Section 2.2

  Lien Subordination; Bailee for Perfection      12   

Section 2.3

  Power of Attorney      13   

ARTICLE III GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     13   

Section 3.1

  Necessary Filings      13   

Section 3.2

  No Liens      13   

Section 3.3

  Other Financing Statements      14   

Section 3.4

  Chief Executive Office, Record Locations      14   

Section 3.5

  [RESERVED]      14   

 

i



--------------------------------------------------------------------------------

Section 3.6

  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc      14   

Section 3.7

  [RESERVED]      15   

Section 3.8

  Certain Significant Transactions      15   

Section 3.9

  Non-UCC Property      15   

Section 3.10

  As-Extracted Collateral; Timber-to-be-Cut      16   

Section 3.11

  Collateral in the Possession of a Bailee      16   

Section 3.12

  Recourse      16   

Section 3.13

  Certain Representations and Warranties Regarding Certain Collateral      16   

ARTICLE IV SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS;
CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     17   

Section 4.1

  Additional Representations and Warranties      17   

Section 4.2

  Maintenance of Records      17   

Section 4.3

  Direction to Account Debtors; Contracting Parties; etc      18   

Section 4.4

  Modification of Terms; etc      18   

Section 4.5

  Collection      18   

Section 4.6

  Instruments      19   

Section 4.7

  Assignors Remain Liable Under Accounts      19   

Section 4.8

  Assignors Remain Liable Under Contracts      19   

Section 4.9

  Deposit Accounts; Etc      19   

Section 4.10

  Letter-of-Credit Rights      20   

Section 4.11

  Commercial Tort Claims      21   

Section 4.12

  Chattel Paper      21   

Section 4.13

  Further Actions      21   

 

ii



--------------------------------------------------------------------------------

ARTICLE V SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

     22   

Section 5.1

  Subsequently Acquired Collateral      22   

Section 5.2

  Transfer Taxes      22   

Section 5.3

  Appointment of Sub-Agents; Endorsements, etc      22   

Section 5.4

  Voting, etc., While No Event of Default      22   

Section 5.5

  Dividends and Other Distributions      22   

Section 5.6

  Assignee Not a Partner or Limited Liability Company Member      23   

Section 5.7

  The Assignee As Collateral Agent      24   

Section 5.8

  Transfer By The Assignors      24   

Section 5.9

  Sale Of Pledged Collateral Without Registration      24   

ARTICLE VI SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

     25   

Section 6.1

  Additional Representations and Warranties      25   

Section 6.2

  Licenses and Assignments      26   

Section 6.3

  Infringements      26   

Section 6.4

  Preservation of Marks      26   

Section 6.5

  Maintenance of Registration      26   

Section 6.6

  Future Registered Marks and Domain Names      27   

Section 6.7

  Remedies      27   

ARTICLE VII SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     27   

Section 7.1

  Additional Representations and Warranties      27   

Section 7.2

  Licenses and Assignments      28   

Section 7.3

  Infringements      28   

Section 7.4

  Maintenance of Patents or Copyrights      28   

 

iii



--------------------------------------------------------------------------------

Section 7.5

  Prosecution of Patent or Copyright Applications      28   

Section 7.6

  Other Patents and Copyrights      29   

Section 7.7

  Remedies      29   

ARTICLE VIII PROVISIONS CONCERNING ALL COLLATERAL

     29   

Section 8.1

  Protection of Collateral Agent’s Security      29   

Section 8.2

  Warehouse Receipts Non-Negotiable      29   

Section 8.3

  Additional Information      30   

Section 8.4

  Further Actions      30   

Section 8.5

  Financing Statements      30   

Section 8.6

  Federal Government Contracts      30   

ARTICLE IX REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     31   

Section 9.1

  Remedies; Obtaining the Collateral Upon Default      31   

Section 9.2

  Remedies; Disposition of the Collateral      32   

Section 9.3

  Waiver of Claims      33   

Section 9.4

  Application of Proceeds      34   

Section 9.5

  Remedies Cumulative      34   

Section 9.6

  Discontinuance of Proceedings      35   

ARTICLE X INDEMNITY

     35   

Section 10.1

  Indemnity      35   

Section 10.2

  Indemnity Obligations Secured by Collateral; Survival      36   

ARTICLE XI DEFINITIONS

     36   

ARTICLE XI I MISCELLANEOUS

     43   

Section 12.1

  Notices      43   

Section 12.2

  Waiver; Amendment      44   

Section 12.3

  Obligations Absolute      44   

 

iv



--------------------------------------------------------------------------------

Section 12.4

  Successors and Assigns      44   

Section 12.5

  Headings Descriptive      45   

Section 12.6

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL      45
  

Section 12.7

  Assignor’s Duties      46   

Section 12.8

  Termination; Release      46   

Section 12.9

  Counterparts      47   

Section 12.10

  Severability      47   

Section 12.11

  The Collateral Agent and the other Secured Creditors      47   

Section 12.12

  Additional Assignors      48   

Section 12.13

  Set Off      48   

Section 12.14

  Intercreditor Agreement      48   

 

v



--------------------------------------------------------------------------------

ANNEX A    Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B    [Reserved] ANNEX C    Schedule of Legal Names, Type of
Organization (and Whether a Registered Organization and/or a Transmitting
Utility), Jurisdiction of Organization, Location, Organizational Identification
Numbers and Federal Employer Identification Numbers ANNEX D    [Reserved] ANNEX
E    Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Guarantee and Collateral Agreement ANNEX F    Schedule
of Deposit Accounts ANNEX G    Schedule of Commercial Tort Claims ANNEX H   
Schedule of Marks and Applications; Internet Domain Name Registrations ANNEX I
   Schedule of Patents ANNEX J    Schedule of Copyrights ANNEX K    Grant of
Security Interest in United States Trademarks ANNEX L    Grant of Security
Interest in United States Patents ANNEX M    Grant of Security Interest in
United States Copyrights ANNEX N    Schedule of Stock ANNEX O    Schedule of
Notes ANNEX P    Schedule of Limited Liability Company Interests ANNEX Q   
Schedule of Partnership Interests ANNEX R    Form of Agreement Regarding
Uncertificated Securities, Limited Liability Company Interests and Partnership
Interests ANNEX S    Schedule of Securities Accounts and Commodities Accounts
ANNEX T    Chattel Paper, Instruments and Certificated Securities

 

vi



--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 31, 2014, made
by each of the undersigned assignors (each, an “Assignor” and, together with any
other entity that becomes an assignor hereunder, the “Assignors”), in favor of
Wilmington Trust, National Association, as collateral agent (together with any
successor collateral agent, in such capacity, the “Collateral Agent” or the
“Assignee”), for the benefit of the Secured Creditors (as defined below).
Capitalized terms used herein but not defined herein (including Article XI
hereof) have the meanings ascribed to them in the New York UCC or the Loan
Agreement (each as defined below), as applicable.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), and Wilmington Trust, National
Association, as administrative agent (together with any successor administrative
agent, in such capacity, the “Administrative Agent”) for the Lenders, and the
Collateral Agent have entered into a Second Lien Loan Agreement, dated as of
March 31, 2014 (as amended, modified, restated and/or supplemented from time to
time, the “Loan Agreement”), providing for the making of Loans to the Borrower,
as contemplated therein (the Lenders, the Administrative Agent, the Collateral
Agent and each other Agent are herein called the “Secured Creditors”);

WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Loan Agreement that each Assignor shall have executed and delivered to
the Collateral Agent this Agreement; and

WHEREAS, each Assignor will obtain benefits from the incurrence of the Loans by
the Borrower and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make and continue the Loans to the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

GUARANTEE

Section 1.1 Guarantee. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety, to the Secured Creditors the full and prompt payment when due (whether
at the stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise), subject to any applicable grace periods set forth in the
Credit Documents, of the Guaranteed Obligations. Each Guarantor understands,
agrees and confirms that the Secured Creditors may enforce the Guarantee up to
the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against



--------------------------------------------------------------------------------

any other Guarantor, the Borrower, or against any security for the Guaranteed
Obligations, or under any other guarantee covering all or a portion of the
Guaranteed Obligations. The Guarantee is a guarantee of prompt payment and
performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower upon the occurrence in
respect of the Borrower of any of the events specified in Section 11.05 of the
Loan Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

Section 1.2 Liability of Guarantors Absolute. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guarantee of the
indebtedness of the Borrower, whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever (other than the Satisfaction of the Guaranteed
Obligations), including, without limitation: (a) any direction as to application
of payment by the Borrower, or any other party, (b) any other continuing or
other guarantee, undertaking or maximum liability of a Guarantor or of any other
party as to the Guaranteed Obligations, (c) any payment on or in reduction of
any such other guarantee or undertaking, (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, (e) the failure of
the Guarantor to receive any benefit from or as a result of its execution,
delivery and performance of the Guarantee, (f) any payment made to any Secured
Creditor on the indebtedness which any Secured Creditor repays the Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (g) any action or inaction by the Secured Creditors as
contemplated in Section 1.5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

Section 1.3 Obligations of Guarantors Independent. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor, the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor, any other guarantor, the Borrower and whether or
not any other Guarantor, any other guarantor, the Borrower be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to each Guarantor.

Section 1.4 Waivers by Guarantors. (a) Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of the
Guarantee and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, demand for performance, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by

 

2



--------------------------------------------------------------------------------

the Administrative Agent or any other Secured Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor, or the Borrower) and each Guarantor further
hereby waives any and all notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice or proof of reliance by any
Secured Creditor upon the Guarantee, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon the
Guarantee.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; (ii) proceed against or exhaust
any security held from the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; or (iii) pursue any other remedy
in the Secured Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
Satisfaction of the Guaranteed Obligations, including, without limitation, any
defense based on or arising out of the disability of the Borrower, any other
guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than Satisfaction of the Guaranteed Obligations. Subject to Section 12.14
hereof, the Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent of the Satisfaction of the
Guaranteed Obligations. Each Guarantor waives any defense arising out of any
such election by the Secured Creditors, even though such election operates to
impair or extinguish any right of reimbursement, contribution, indemnification
or subrogation or other right or remedy of such Guarantor against the Borrower,
any other guarantor of the Guaranteed Obligations or any other party or any
security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from the Borrower, and each other Guarantor on an
ongoing basis information relating thereto and the Borrower’s, and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility for keeping, and to keep, so informed
for so long as the Guarantee is in effect. Each Guarantor acknowledges and
agrees that (x) the Secured Creditors shall have no obligation to investigate
the financial condition or affairs of the Borrower, or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition, assets or affairs of the
Borrower, or any other Guarantor that might become known to any Secured Creditor
at any time, whether or not such Secured Creditor knows or believes or has
reason to know or believe that any such fact or

 

3



--------------------------------------------------------------------------------

change is unknown to such Guarantor, or might (or does) increase the risk of
such Guarantor as guarantor hereunder, or might (or would) affect the
willingness of such Guarantor to continue as a guarantor of the Guaranteed
Obligations hereunder and (y) the Secured Creditors shall have no duty to advise
any Guarantor of information known to them regarding any of the aforementioned
circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of the
Borrower under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 1.3 and in this Section 1.4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

Section 1.5 Rights of Secured Creditors. Subject to Sections 1.4 and 12.14,
hereof, any Secured Creditor may (except as shall be required by applicable
statute and cannot be waived) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations or liabilities of
such Guarantor hereunder, upon or without any terms or conditions and in whole
or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guarantee herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party, any Subsidiary thereof, any other guarantor of the Borrower
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower or other obligors;

 

4



--------------------------------------------------------------------------------

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any Guaranteed
Obligations regardless of what Guaranteed Obligations remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under the
Credit Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement the Credit Documents or any of such other
instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to the Guarantee; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under the Guarantee (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to the Guarantee, and
the Guarantee shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
Satisfaction of the Guaranteed Obligations.

Section 1.6 Continuing Guarantee. The Guarantee is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

 

5



--------------------------------------------------------------------------------

Section 1.7 Subordination of Indebtedness Held by Guarantors. Any indebtedness
of the Borrower now or hereafter held by any Guarantor is hereby subordinated to
the indebtedness of the Borrower to the Secured Creditors; and such indebtedness
of the Borrower to any Guarantor, if the Administrative Agent or the Collateral
Agent, after an Event of Default has occurred and is continuing and subject to
the applicable Intercreditor Agreements, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower to the Secured Creditors, but without affecting or impairing in any
manner the liability of such Guarantor under the other provisions of the
Guarantee. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of the Borrower to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of the Guarantee (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until the Satisfaction Date of the Guaranteed
Obligations; provided, that if any amount shall be paid to such Guarantor on
account of such subrogation rights at any time prior to the Satisfaction Date of
the Guaranteed Obligations, such amount shall be held in trust for the benefit
of the Secured Creditors and, subject to the applicable Intercreditor
Agreements, shall forthwith be paid to the Secured Creditors to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.

Section 1.8 Guarantee Enforceable by Administrative Agent or Collateral Agent.
Notwithstanding anything to the contrary contained elsewhere in the Guarantee,
the Secured Creditors agree (by their acceptance of the benefits of the
Guarantee) that the Guarantee may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Secured Creditors and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce the
Guarantee or to realize upon the security granted by this Agreement, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent, for the benefit of the Secured
Creditors upon the terms of the Guarantee and the Security Documents. The
Secured Creditors further agree that the Guarantee may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder). It is understood and agreed that the agreement in this Section 1.8
(other than the agreement set forth in the immediately preceding sentence) is
among and solely for the benefit of the Secured Creditors and that, if the
Required Secured Creditors so agree (without requiring the consent of any
Guarantor), the Guarantee may be directly enforced by any Secured Creditor.

Section 1.9 Reinstatement. If at any time any payment of the principal, interest
or any other amount payable under the Loan Agreement or any other Credit
Document (including a payment exercised through a right of setoff) is rescinded
or is or must be otherwise restored or returned upon the insolvency, bankruptcy
or reorganization of any Assignor or otherwise (including pursuant to any
settlement entered into by any Secured Creditor in its

 

6



--------------------------------------------------------------------------------

discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 1.10 Release of Guarantors. (a) In the event that all of the Capital
Stock of one or more Guarantors is sold or otherwise disposed of or liquidated
in compliance with the requirements of the Loan Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Loan Agreement)) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the Loan Agreement, to the extent applicable, such Guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Restricted
Subsidiary thereof), be released from the Guarantee automatically and without
further action and the Guarantee shall, as to each Guarantor, terminate, and
have no further force or effect (it being understood and agreed that the sale of
one or more Persons that own, directly or indirectly, all of the Capital Stock
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 1.10(a)).

(b) Upon the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the Loan Agreement, each such
Guarantor shall be released from the Guarantee automatically and without further
action and the Guarantee shall, as to each such Guarantor, terminate, and have
no further force or effect.

(c) Upon the Satisfaction Date of the Guaranteed Obligations, the Guarantors
shall be released from the Guarantee automatically and without further action
and the Guarantee shall, as to each Guarantor, terminate, and have no further
force or effect.

Section 1.11 Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under the Guarantee, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under the Guarantee. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to

 

7



--------------------------------------------------------------------------------

enforce such right until the occurrence of the Satisfaction Date of the
Guaranteed Obligations, it being expressly recognized and agreed by all parties
hereto that any Guarantor’s right of contribution arising pursuant to this
Section 1.11 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under the Guarantee.
As used in this Section 1.11: (i) each Guarantor’s “Contribution Percentage”
shall mean the percentage obtained by dividing (x) the Adjusted Net Worth (as
defined below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under the Guarantee on such date). Notwithstanding anything to the contrary
contained above, any Guarantor that is released from the Guarantee pursuant to
Section 1.10 hereof shall thereafter have no contribution obligations, or
rights, pursuant to this Section 1.11, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this
Section 1.11, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until the occurrence of the Satisfaction
Date of the Guaranteed Obligations. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

Section 1.12 Limitation on Guaranteed Obligations. Each Guarantor and each
Secured Creditor (by its acceptance of the benefits of the Guarantee) hereby
confirms that it is its intention that the Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar federal or state law. To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of the Guarantee) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

 

8



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTERESTS

Section 2.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

(i) each and every Account;

(ii) all cash;

(iii) the Cash Collateral Accounts and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Accounts;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims as described on Annex G as updated from time to
time;

(vi) all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

(vii) all Contracts, together with all Contract Rights arising thereunder;

(viii) all Equipment;

(ix) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

(x) all Documents;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Intellectual Property;

 

9



--------------------------------------------------------------------------------

(xv) all Inventory;

(xvi) all Financial Assets;

(xvii) all Joint Venture Investment Property;

(xviii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xix) all Notes;

(xx) all Permits;

(xxi) all Security Entitlements and other Investment Property (to the extent not
already covered by another clause of this Section 2.1(a));

(xxii) all Supporting Obligations;

(xxiii) all Fixtures;

(xxiv) all other goods and personal property, whether tangible or intangible;
and

(xxv) all Proceeds and products of, and all accessions to, substitutions and
replacements for, and rents, profits and products of, any and all of the
foregoing

(all of the above, the “Collateral”).

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property.

(b) The security interest of the Collateral Agent under this Agreement
automatically (and without the taking of any action by any Assignor) extends to
all Collateral which any Assignor may acquire (including, without limitation, by
purchase, stock dividend, distribution or otherwise), or with respect to which
such Assignor may obtain rights, at any time during the term of this Agreement
and such Collateral shall automatically be subject to the security interest
created pursuant hereto. Each Assignor shall (to the extent provided below) take
the following actions as set forth below (as promptly as practicable and, in any
event, within 10 days (or, in the case of any Pulitzer Assignor at any time
prior to the Pulitzer Debt Satisfaction Date, within five Business Days) after
it obtains such Collateral) for the benefit of the Collateral Agent and the
other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Assignor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary),

 

10



--------------------------------------------------------------------------------

such Assignor shall cause the issuer of such Uncertificated Security to duly
authorize, execute, and deliver to the Collateral Agent, an agreement for the
benefit of the Collateral Agent and the other Secured Creditors substantially in
the form of Annex R (appropriately completed to the satisfaction of the
Collateral Agent and with such modifications, if any, as shall be satisfactory
to the Collateral Agent) pursuant to which such issuer agrees to comply with any
and all instructions originated by the Collateral Agent without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Limited Liability
Company Interests issued by such issuer) originated by any other Person other
than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Assignor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and
(y) such other actions as the Collateral Agent deems necessary or desirable to
effect the foregoing;

(iv) with respect to any Capital Stock (other than a Partnership Interest or
Limited Liability Company Interest credited on the books of a Clearing
Corporation or Securities Intermediary), (1) if such Capital Stock is
represented by a certificate and is a Security for purposes of the UCC, the
procedure set forth in Section 2.1(b)(i) hereof, and (2) if such Capital Stock
is not represented by a certificate or is not a Security for purposes of the
UCC, the procedure set forth in Section 2.1(b)(ii) hereof;

(v) with respect to any Note, such Assignor shall physically deliver such Note
to the Collateral Agent, endorsed in blank, or, at the request of the Collateral
Agent, endorsed to the Collateral Agent in accordance with Section 4.6; and

(vi) with respect to cash proceeds from any of the Collateral (other than cash
proceeds received from a disposition of Collateral permitted under and applied
in accordance with the Credit Documents), at the reasonable request of the
Collateral Agent or upon an occurrence of a Default or an Event of Default,
(i) establishment by the Collateral Agent of a cash account in the name of such
Assignor over which the Collateral Agent shall have “control” within the meaning
of the UCC and at any time any Default or Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Collateral Agent and (ii) deposit of such cash in
such cash account.

(c) In addition to the actions required to be taken pursuant to Section 2.1(b)
hereof, each Assignor shall take the following additional actions with respect
to the Collateral:

 

11



--------------------------------------------------------------------------------

(i) with respect to all Collateral of such Assignor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 9-104, 9-105, 9-106, 8-106, and 9-107 of the New York UCC (or under any
provision of the UCC, or under the laws of any relevant State other than the
State of New York), such Assignor shall take all actions as may be reasonably
requested from time to time by the Collateral Agent, in accordance with this
Section 2.1, and Sections 4.10 and 4.12, so that “control” of such Collateral is
obtained and at all times held by the Collateral Agent; and

(ii) in accordance with Section 8.5, each Assignor shall from time to time cause
to be filed appropriate financing statements (on appropriate forms) under the
UCC as in effect in the applicable States, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Collateral
Agent), to be filed in the relevant filing offices so that at all times the
Collateral Agent’s security interest in all Investment Property and other
Collateral which can be perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
laws of the relevant States, including, without limitation, Section 9-312(a) of
the New York UCC) is so perfected.

Section 2.2 Lien Subordination; Bailee for Perfection. (a) Notwithstanding
anything in this Agreement to the contrary, it is the understanding of the
parties that the Liens granted pursuant to Section 2.1 herein shall, (x) with
respect to any such Liens granted in Common Collateral (as defined in the Lee
Intercreditor Agreement) prior to the First Priority Obligations Payment Date
(as defined in the Lee Intercreditor Agreement), be subject and subordinate to
the First Priority Lien (as defined in the Lee Intercreditor Agreement) on such
Collateral pursuant to the terms of the Lee Intercreditor Agreement and (y) with
respect to any such Liens granted in Common Collateral (as defined in the
Pulitzer Intercreditor Agreement) prior to the First Priority Obligations
Payment Date (as defined in the Pulitzer Intercreditor Agreement), be subject
and subordinate to the First Priority Lien (as defined in the Pulitzer
Intercreditor Agreement) on such Collateral pursuant to the terms of the
Pulitzer Intercreditor Agreement.

(b) Notwithstanding anything herein to the contrary, (x) subject to the terms of
the Lee Intercreditor Agreement and the Pulitzer Intercreditor Agreement, as
applicable, and until (but not after) the First Priority Obligations Payment
Date (as defined in the Lee Intercreditor Agreement or the Pulitzer
Intercreditor Agreement, as applicable), (i) the requirements of this Agreement
to endorse, assign or deliver Collateral to the Collateral Agent, or to provide
the Collateral Agent “control” (within the meaning of the UCC) over the
Collateral, shall be deemed satisfied by endorsement, assignment or delivery of
such Collateral to the First Priority Representative or by exercise of control
over such Collateral by the First Priority Representative in each case as bailee
and agent for the Collateral Agent pursuant to the Lee Intercreditor Agreement
or the Pulitzer Intercreditor Agreement, as applicable, and (ii) any
endorsement, assignment or delivery of Collateral to the First Priority
Representative or control over the Collateral by the First Priority
Representative, in each case as bailee and agent for the Collateral Agent
pursuant to the Lee Intercreditor Agreement or the Pulitzer Intercreditor
Agreement, as applicable, shall be deemed an endorsement, assignment or delivery
to, or control by, the Collateral Agent for all purposes hereunder, and (y) the
requirement of this Agreement to endorse, assign or deliver to the Collateral
Agent, or to otherwise provide the

 

12



--------------------------------------------------------------------------------

Collateral Agent “control” (within the meaning of the UCC) over, any Investment
Property of an Assignor, shall not apply to any Excluded Property.

Section 2.3 Power of Attorney. Subject to the applicable Intercreditor
Agreements, each Assignor hereby constitutes and appoints the Collateral Agent
its true and lawful attorney, irrevocably, with full power after the occurrence
of and during the continuance of an Event of Default (in the name of such
Assignor or otherwise) to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
such Assignor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Collateral Agent may deem
to be reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.

ARTICLE III

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

Section 3.1 Necessary Filings. Except as otherwise permitted by this Agreement,
all filings, registrations, recordings and other actions reasonably necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Collateral Agent hereby in respect of the Collateral have
been accomplished and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions, a
perfected security interest therein prior to the rights of all other Persons
(other than the applicable First Priority Representative and, with respect to
the Lee Collateral, the collateral agent under the First Lien Notes Indenture to
the extent set forth in the Lee Intercreditor Agreement) therein and subject to
no other Liens (other than Liens permitted by Section 10.03 of the Loan
Agreement) and is entitled to all the rights, priorities and benefits afforded
by the UCC or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the New York UCC), by filing a
financing statement under the UCC as enacted in any relevant jurisdiction or by
a filing of a Grant of Security Interest in the respective form attached hereto
in the United States Patent and Trademark Office or in the United States
Copyright Office.

Section 3.2 No Liens. Such Assignor is, and as to all Collateral acquired by it
from time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Liens permitted by Section 10.03 of the Loan Agreement), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Collateral Agent.

 

13



--------------------------------------------------------------------------------

Section 3.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Liens permitted by Section 10.03 of the Loan Agreement), and so long as the
Termination Date has not occurred, such Assignor will not execute or authorize
or request to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by
such Assignor, in connection with Liens permitted by Section 10.03 of the Loan
Agreement or financing statement amendments or terminations in connection with
the release of Collateral pursuant to the terms of the Credit Documents.

Section 3.4 Chief Executive Office, Record Locations. The chief executive office
of such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.

Section 3.5 [RESERVED].

Section 3.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the organizational identification number (if any) of such Assignor,
the Federal Employer Identification Number (if any); and whether or not such
Assignor is a Transmitting Utility, is listed on Annex C hereto for such
Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any),
or its Federal Employer Identification Number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Credit Documents and so long as
the same do not involve (x) a Registered Organization ceasing to constitute the
same or (y) such Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ (or, in
the case of any Pulitzer Assignor at any time prior to the Pulitzer Debt
Satisfaction Date, 30 days’) prior written notice of each change to the
information listed on Annex C (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex C which shall correct all information contained therein for such Assignor,
and (ii) in connection with such change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force

 

14



--------------------------------------------------------------------------------

and effect. Notwithstanding anything to the contrary in the immediately
preceding sentence, at any time prior to the Pulitzer Debt Satisfaction Date,
(i) no Pulitzer Assignor shall change its jurisdiction of organization without
the prior written consent of the Collateral Agent and (ii) in the event that any
Pulitzer Assignor shall change its chief executive office or principal place of
business (provided that the new location is leased to such Assignor), then,
concurrently with entering into the lease for the new location, such Assignor
shall furnish to the Collateral Agent, an executed and delivered access
agreement in favor of the Collateral Agent with respect to such new location, in
form and substance reasonably satisfactory to the Collateral Agent. In addition,
to the extent that such Assignor does not have an organizational identification
number on the date hereof and later obtains one, such Assignor shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.

Section 3.7 [RESERVED].

Section 3.8 Certain Significant Transactions. During the one year period
preceding the date of this Agreement, no Person shall have merged or
consolidated with or into any Assignor, and no Person shall have liquidated
into, or transferred all or substantially all of its assets to, any Assignor, in
each case except as described in Annex E hereto. With respect to any
transactions so described in Annex E hereto, the respective Assignor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
such UCC lien searches as may have been requested with respect to such Person
and its assets, to establish that no security interest (excluding Liens
permitted by Section 10.03 of the Loan Agreement) continues perfected on the
date hereof with respect to any Person described above (or the assets
transferred to the respective Assignor by such Person), including without
limitation pursuant to Section 9-316(a)(3) of the UCC.

Section 3.9 Non-UCC Property. The aggregate fair market value (as determined by
the Assignors in good faith) of all Collateral of the Assignors of the types
described in clauses (1), (2) and (3) of Section 9-311(a) (other than
Copyrights, Marks and Patents which are the subject of a filing of a grant of
security interest in the respective form attached hereto in the United States
Patent and Trademark Office or in the United States Copyright Office) of the UCC
does not exceed $5,000,000. If the aggregate value of all such Collateral at any
time owned by all Assignors exceeds $5,000,000, the Assignors shall provide
prompt written notice thereof to the Collateral Agent and, upon the request of
the Collateral Agent, the Assignors shall promptly (and in any event within 30
days) take such actions (at their own cost and expense) as may be required under
the respective United States, State or other laws referenced in Section 9-311(a)
of the UCC to perfect the security interests granted herein in any Collateral
where the filing of a financing statement does not perfect the security interest
in such property in accordance with the provisions of Section 9-311(a) of the
UCC.

Section 3.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would

 

15



--------------------------------------------------------------------------------

constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time after
the date of this Agreement such Assignor owns, acquires or obtains rights to any
As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish the
Collateral Agent with prompt written notice thereof (which notice shall describe
in reasonable detail the As-Extracted Collateral and/or Timber-to-be-Cut and the
locations thereof) and shall take all actions as may be deemed reasonably
necessary or desirable by the Collateral Agent to perfect the security interest
of the Collateral Agent therein.

Section 3.11 Collateral in the Possession of a Bailee. If any material amounts
of Inventory or other Goods (as to the Assignors taken as a whole) are at any
time in the possession of a bailee, such Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall use
its reasonable best efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor, other
than (at any time prior to the Pulitzer Debt Satisfaction Date) the Pulitzer
Assignors, that the Collateral Agent shall not give any such instructions unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the respective Assignor with respect to any such
bailee.

Section 3.12 Recourse. This Agreement is made with full recourse to each
Assignor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Assignor contained herein, in the Credit
Documents and otherwise in writing in connection herewith or therewith.

Section 3.13 Certain Representations and Warranties Regarding Certain
Collateral. (a) Each Assignor represents and warrants that on the date hereof:
(i) all of such Assignor’s Pledged Collateral has been duly and validly issued,
is fully paid and non-assessible and is subject to no options to purchase or
similar right; (ii) the Stock (and any warrants or options to purchase Stock)
held by such Assignor consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of the corporations as described in
Annex N hereto; (iii) such Stock referenced in clause (ii) of this sentence
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as is set forth in Annex N hereto; (iv) the Notes held by
such Assignor consist of the promissory notes described in Annex O hereto where
such Assignor is listed as the Lender; (v) the Limited Liability Company
Interests held by such Assignor consist of the number and type of interests of
the Persons described in Annex P hereto; (vi) each such Limited Liability
Company Interest referenced in clause (v) of this paragraph constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex P hereto; (vii) the Partnership Interests held by such
Assignor consist of the number and type of interests of the Persons described in
Annex Q hereto; (viii) each such Partnership Interest referenced in clause
(vii) of this paragraph constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex Q hereto;
(ix) such Assignor has complied with the respective procedure set forth in
Section 2.1(b) hereof with respect to each item of Collateral described in
Annexes N through Q hereto for such Assignor; and (x) on the date hereof, such
Assignor owns no other Stock, Limited Liability Company Interests or Partnership
Interests.

 

16



--------------------------------------------------------------------------------

(b) Each Pulitzer Assignor represents and warrants that on the date hereof all
Collateral of such Assignor comprising Chattel Paper, Instruments (in an
outstanding or stated principal amount in excess of $25,000) or Investment
Property comprising Certificated Securities is set forth in Annex T hereto.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

Section 4.1 Additional Representations and Warranties. As of the time when each
of its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, evidence indebtedness unpaid and owed by the respective account debtor
arising out of the performance of labor or services or the sale or lease and
delivery of the merchandise listed therein, or both, (ii) will be the only
original writings evidencing and embodying such obligation of the account debtor
named therein (other than copies created for general accounting purposes),
(iii) will, to the knowledge of such Assignor, evidence true, binding and valid
obligations, enforceable in accordance with their respective terms (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)), and (iv) will be in
compliance and will conform in all material respects with all applicable
federal, state and local laws and applicable laws of any relevant foreign
jurisdiction.

Section 4.2 Maintenance of Records. Each Assignor will keep and maintain at its
own cost and expense, in all material respects, accurate records of its Accounts
and Contracts pursuant to its historical customs and practices, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on any premise of any Assignor to the Collateral
Agent for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Loan Agreement. Upon the occurrence and during the continuance of an
Event of Default and at the request of the Collateral Agent, such Assignor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contracts) and such books and records to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Assignor). Upon the occurrence and during
the continuance of an Event of Default and if the Collateral Agent so directs,
such Assignor shall legend, in form and manner satisfactory to the Collateral
Agent, the Accounts and the Contracts, as well as books, records and documents
(if any) of such Assignor evidencing or pertaining to such Accounts and
Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

 

17



--------------------------------------------------------------------------------

Section 4.3 Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, and subject to the
provisions of the applicable Intercreditor Agreements, if the Collateral Agent
so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the applicable Cash
Collateral Account, (y) that the Collateral Agent may, at its option, directly
notify the obligors with respect to any Accounts and/or under any Contracts to
make payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default and subject to the applicable
Intercreditor Agreements, apply any or all amounts then in, or thereafter
deposited in, the applicable Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 9.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 4.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Loan Agreement has occurred and is continuing.

Section 4.4 Modification of Terms; etc. Except in accordance with such
Assignor’s ordinary course of business and consistent with reasonable business
judgment or as permitted by Section 4.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent.

Section 4.5 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default and subject to the applicable Intercreditor
Agreements, any Assignor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Assignor finds appropriate in accordance with
reasonable business judgment and (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Assignor finds appropriate in accordance with reasonable
business judgment. The reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees) of collection, whether incurred by an
Assignor or the Collateral Agent, shall be borne by the relevant Assignor.

 

18



--------------------------------------------------------------------------------

Section 4.6 Instruments. If any Assignor owns or acquires any Instrument in
excess of $500,000 (or, in the case of any Pulitzer Assignor at any time prior
to the Pulitzer Debt Satisfaction Date, $25,000) constituting Collateral (other
than (x) checks and other payment instruments received and collected in the
ordinary course of business and (y) any Note), such Assignor will within 10 (or,
in the case of any Pulitzer Assignor at any time prior to the Pulitzer Debt
Satisfaction Date, 5) Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent and subject to the applicable Intercreditor
Agreements (provided, that such request shall not be required at any time prior
to the Pulitzer Debt Satisfaction Date with respect to any such Instrument of a
Pulitzer Assignor), will promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent.

Section 4.7 Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Collateral Agent or any other Secured Creditor
of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

Section 4.8 Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

Section 4.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time
after the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account maintained by such Assignor (including a

 

19



--------------------------------------------------------------------------------

description thereof and the respective account number), the name and address of
the respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account, and
indicates whether such Deposit Account constitutes an Excluded Account. For each
Deposit Account (other than any Excluded Account), the respective Assignor shall
cause the bank with which the Deposit Account is maintained to execute and
deliver to the Collateral Agent (or to the Person contemplated by the applicable
Intercreditor Agreements), within 90 days of this Agreement (or such later date
as may be reasonably acceptable to the Collateral Agent in its sole discretion)
or, if later, at the time of the establishment of the respective Deposit
Account, a “control agreement” in such form as may be reasonably acceptable to
the Collateral Agent. If any bank with which a Deposit Account (other than any
Excluded Account) is maintained refuses to, or does not, enter into such a
“control agreement”, then the respective Assignor shall promptly (and in any
event within such period as may be reasonably acceptable to the Collateral Agent
in its sole discretion) close the respective Deposit Account and transfer all
balances therein to the applicable Cash Collateral Account or another Deposit
Account meeting the requirements of this Section 4.9. If any bank with which a
Deposit Account (other than any Excluded Account) is maintained refuses to
subordinate all its claims with respect to such Deposit Account to the
Collateral Agent’s security interest therein on terms reasonably satisfactory to
the Collateral Agent, then the Collateral Agent, at its option, may (x) require
that such Deposit Account be terminated in accordance with the immediately
preceding sentence or (y) agree to a “control agreement” without such
subordination, provided that in such event the Collateral Agent may at any time,
at its option, subsequently require that such Deposit Account be terminated
(within a reasonable period after notice from the Collateral Agent) in
accordance with the requirements of the immediately preceding sentence. The
Collateral Agent agrees that it will only give a “Notice of Exclusive Control”
under a “control agreement” following the occurrence of an Event of Default.

(b) The name and address of each Securities Intermediary or Commodity
Intermediary at which any Pulitzer Assignor maintains any Securities Account or
Commodity Account and the applicable account numbers and account names are set
forth on Annex S. Each such Assignor agrees, at any time prior to the Pulitzer
Debt Satisfaction Date, to amend Annex S from time to time within five Business
Days after opening any additional Securities Account or Commodity Account, or
closing or changing the account name or number on any existing Securities
Account or Commodity Account.

(c) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (i) Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a) and (ii) Excluded Accounts. At the time any such Deposit
Account (other than an Excluded Account) is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish (in the case of a
Pulitzer Assignor at any time prior to the Pulitzer Debt Satisfaction Date,
within five Business Days) to the Collateral Agent a supplement to Annex F
hereto containing the relevant information with respect to the respective
Deposit Account and the bank with which same is established.

Section 4.10 Letter-of-Credit Rights. If any Assignor is at any time a
beneficiary under a letter of credit with a stated amount of $500,000 or more,
such Assignor shall

 

20



--------------------------------------------------------------------------------

promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default.

Section 4.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor
in existence on the date of this Agreement in an amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $500,000 or more (or, in the case of each Pulitzer Assignor at any
time prior to the Pulitzer Debt Satisfaction Date, $100,000 or more) are
described in Annex G hereto. If any Assignor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $500,000 or more (or, in the case of each Pulitzer Assignor at any
time prior to the Pulitzer Debt Satisfaction Date, $100,000 or more), such
Assignor shall promptly notify the Collateral Agent thereof in a writing signed
by such Assignor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

Section 4.12 Chattel Paper. Upon the request of the Collateral Agent made at any
time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper held or owned by such
Assignor. Furthermore, subject to the applicable Intercreditor Agreements, if
requested by the Collateral Agent, each Assignor shall promptly take all actions
which are reasonably practicable so that the Collateral Agent has “control” of
all Electronic Chattel Paper in accordance with the requirements of
Section 9-105 of the UCC. Each Assignor will promptly (and in any event within
10 days) following any request by the Collateral Agent and subject to the
applicable Intercreditor Agreements, deliver any of its Tangible Chattel Paper
so requested by the Collateral Agent to the Collateral Agent. At all times, each
Assignor will mark Tangible Chattel Paper with a legend provided by the
Collateral Agent indicating the security interest herein. In addition, each
Pulitzer Assignor represents and warrants that there are no Accounts or Chattel
Paper of such Assignor which arise out of a contract or contracts with the
United States of America, or any department, agency, or instrumentality thereof,
except for those listed on Annex T hereto (as such Annex shall prior to the
Pulitzer Debt Satisfaction Date be updated from time to time).

Section 4.13 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

 

21



--------------------------------------------------------------------------------

ARTICLE V

SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY

INTERESTS AND PARTNERSHIP INTERESTS

Section 5.1 Subsequently Acquired Collateral. For any Pledged Collateral
subsequently acquired by any Assignor, such Assignor will take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
after it obtains such Pledged Collateral) with respect to such Pledged
Collateral in accordance with the procedures set forth in Section 2.1(b) hereof,
and will promptly thereafter deliver to the Assignee (i) a certificate executed
by an authorized officer of such Assignor describing such Pledged Collateral and
certifying that the same has been duly pledged in favor of the Assignee (for the
benefit of the Secured Creditors) hereunder and (ii) supplements to Annexes N -
Q hereto as are necessary to cause such Annexes to be complete and accurate at
such time.

Section 5.2 Transfer Taxes. Each grant of security interest of Pledged
Collateral under Section 2.1 hereof shall be accompanied by any transfer tax
stamps required by applicable law in connection with the pledge of such Pledged
Collateral.

Section 5.3 Appointment of Sub-Agents; Endorsements, etc. Subject to the
applicable Intercreditor Agreements, the Assignee shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Pledged Collateral, which may be held (in the discretion of the Assignee)
in the name of the relevant Assignor, endorsed or assigned in blank or in favor
of the Assignee or any nominee or nominees of the Assignee or a sub-agent
appointed by the Assignee.

Section 5.4 Voting, etc., While No Event of Default. Subject to the applicable
Intercreditor Agreements, unless and until there shall have occurred and be
continuing an Event of Default and the Assignee shall instruct the Assignors
otherwise (in writing), each Assignor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral owned by
it, and to give consents, waivers or ratifications in respect thereof; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken which would violate, result in
a breach of any covenant contained in, or be inconsistent with any of the terms
of any Credit Document, or which could reasonably be expected to have the effect
of impairing the value of the Pledged Collateral or any part thereof or the
position or interests of the Assignee or any other Secured Creditor in the
Pledged Collateral, unless expressly permitted by the terms of the Credit
Documents. All such rights of each Assignor to vote and to give consents,
waivers and ratifications shall cease in case an Event of Default has occurred
and is continuing and the Assignee has notified the Assignors (in writing) that
such rights have ceased, and Article IX hereof shall become applicable.

Section 5.5 Dividends and Other Distributions. Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Pledged Collateral shall be paid to the respective Assignor. The Assignee shall
be entitled to receive directly, and to retain as part of the Pledged
Collateral:

 

22



--------------------------------------------------------------------------------

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Pledged Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Assignor so long as no Event of Default then exists)
paid or distributed in respect of the Pledged Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.

Nothing contained in this Section 5.5 shall limit or restrict in any way the
Assignee’s right to receive the proceeds of the Collateral in any form in
accordance with this Agreement. All dividends, distributions or other payments
which are received by any Assignor contrary to the provisions of this
Section 5.5 or Article IX hereof shall be received in trust for the benefit of
the Assignee, shall be segregated from other property or funds of such Assignor
and shall be forthwith paid over to the Assignee as Collateral in the same form
as so received (with any necessary endorsement).

Section 5.6 Assignee Not a Partner or Limited Liability Company Member.
(a) Nothing herein shall be construed to make the Assignee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Assignee nor any other Secured Creditor by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless the Assignee shall become the absolute owner
of Pledged Collateral consisting of a Limited Liability Company Interest or a
Partnership Interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Assignee, any other Secured
Creditor, any Assignor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this
Section 5.6, the Assignee, by accepting this Agreement, did not intend to become
a member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Assignor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred. The Assignee shall have only
those powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or as a partner of any partnership or any Assignor except as provided in the
last sentence of paragraph (a) of this Section 5.6.

 

23



--------------------------------------------------------------------------------

(c) The Assignee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Assignor as a result of the security
interest in the Pledged Stock hereby effected.

(d) The acceptance by the Assignee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Assignee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Pledged Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Pledged Collateral.

Section 5.7 The Assignee As Collateral Agent. The Assignee will hold in
accordance with this Agreement all items of the Pledged Collateral at any time
received under this Agreement. It is expressly understood, acknowledged and
agreed by each Secured Creditor that by accepting the benefits of this Agreement
each such Secured Creditor acknowledges and agrees that the obligations of the
Assignee as holder of the Pledged Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement and in Section 12 of the Loan
Agreement. The Assignee shall act hereunder on the terms and conditions set
forth herein and in Section 12 of the Loan Agreement.

Section 5.8 Transfer By The Assignors. Except as permitted (i) prior to the
Satisfaction Date of the Obligations, pursuant to the Loan Agreement, and
(ii) thereafter, pursuant to the other Credit Documents, no Assignor will sell
or otherwise dispose of, grant any option with respect to, or mortgage, pledge
or otherwise encumber any of the Pledged Collateral or any interest therein.

Section 5.9 Sale Of Pledged Collateral Without Registration. (a) If an Event of
Default shall have occurred and be continuing and any Assignor shall have
received from the Assignee a written request or requests that such Assignor
cause any registration, qualification or compliance under any federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Collateral, such Assignor as soon as practicable and at its expense will
use its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Pledged Collateral,
including, without limitation, registration under the Securities Act, as then in
effect (or any similar statute then in effect), appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with any other governmental requirements; provided, that the Assignee shall
furnish to such Assignor such information regarding the Assignee as such
Assignor may request in writing and as shall be required in connection with any
such registration, qualification or compliance. Each Assignor will cause the
Assignee to be kept reasonably advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
will furnish to the Assignee such number of prospectuses, offering circulars and
other documents incident thereto as the Assignee from time to time may
reasonably request, and will indemnify, to the extent permitted by law, the
Assignee and all other Secured Creditors participating in the distribution of
such Pledged Collateral against all claims, losses, damages and liabilities
caused by any untrue statement (or

 

24



--------------------------------------------------------------------------------

alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Assignor by the Assignee or such other
Secured Creditor expressly for use therein.

(b) If at any time when the Assignee shall determine to exercise its right to
sell all or any part of the Collateral pursuant to Article IX hereof, and such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Assignee may, in its sole and absolute discretion, sell such Pledged
Collateral or part thereof by private sale in such manner and under such
circumstances as the Assignee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Assignee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Pledged Collateral or part
thereof. In the event of any such sale, the Assignee shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price which the Assignee, in its sole and absolute discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until the registration as aforesaid.

ARTICLE VI

SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

Section 6.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the sole, true and lawful owner of the registered Marks
and Domain Names listed in Annex H hereto for such Assignor and that said listed
Marks and Domain Names include all United States Marks and applications for
United States Marks registered in the United States Patent and Trademark Office
and all Domain Names that such Assignor owns or, except as described on Annex H,
uses in connection with its business as of the date hereof (and, in the case of
each Pulitzer Assignor, except as set forth on Annex H none of such Marks has
been licensed to any third party except in the ordinary course of publishing
newspapers and related products). Each Assignor represents and warrants that it
owns, is licensed to use or otherwise has the right to use, all material Marks
and material Domain Names that it uses. Each Assignor further warrants that it
has received no third party claim that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any Mark of any
other Person, and has no knowledge of any threat of any such claim (including
“cease and desist” letters), in each case, other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that (i) the United States
registered Marks listed in Annex H hereto are valid,

 

25



--------------------------------------------------------------------------------

subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said registrations is invalid or unenforceable,
and is not aware that there is any reason that any of said applications for
United States Marks will not mature into registrations, except to the extent the
same, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect and (ii) it does not own or use in connection
with its business any material registered Marks other than the United States
Marks listed on Annex H hereto. Subject to the applicable Intercreditor
Agreements, each Assignor hereby grants to the Collateral Agent an absolute
power of attorney to sign, upon the occurrence and during the continuance of an
Event of Default, any document which may be required by the United States Patent
and Trademark Office, domain name registrar or similar registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name, and record the same.

Section 6.2 Licenses and Assignments. Except as otherwise permitted by the
Credit Documents, each Assignor hereby agrees not to divest itself of or grant
any license (other than any licenses granted in the ordinary course of business)
to any right under any Mark or Domain Name material to the operation of its
business absent prior written approval of the Collateral Agent.

Section 6.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, dilution or other violation of any Mark owned by such Assignor, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

Section 6.4 Preservation of Marks. Each Assignor agrees to take all such actions
as are reasonably necessary to preserve its Marks as trademarks or service marks
under the laws of the United States (other than any such Marks which are no
longer used or useful in its business or operations and except as otherwise
permitted by the Loan Agreement).

Section 6.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents reasonably required to maintain all
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
and any applicable domain name registrar for all of its registered Marks and/or
Domain Names that are material to the operation of its business, and shall pay
all fees and disbursements in connection therewith and shall not abandon any
such filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).

 

26



--------------------------------------------------------------------------------

Section 6.6 Future Registered Marks and Domain Names. If any Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
Domain Name is registered by Assignor, within 45 days of receipt of such
certificate or similar indicia of ownership, such Assignor shall deliver to the
Collateral Agent a copy of such registration certificate or similar indicia of
ownership, and a grant of a security interest in such Mark and/or Domain Name,
to the Collateral Agent and at the expense of such Assignor, confirming the
grant of a security interest in such Mark and/or Domain Name to the Collateral
Agent hereunder, the form of such security to be substantially in the form of
Annex K hereto or in such other form as may be reasonably satisfactory to the
Collateral Agent.

Section 6.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, subject to the applicable Intercreditor Agreements, by
written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title and interest of such Assignor in
and to each of the Marks and Domain Names, together with all rights and rights
of protection to the same, vested in the Collateral Agent for the benefit of the
Secured Creditors, in which event such rights, title and interest shall
immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 2.3 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency or
registrar; (ii) take and use or sell the Marks or Domain Names and the goodwill
of such Assignor’s business symbolized by the Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from using the
Marks or Domain Names in any manner whatsoever, directly or indirectly, and such
Assignor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Marks or Domain Names and registrations and any pending applications in the
United States Patent and Trademark Office or applicable domain name registrar to
the Collateral Agent.

ARTICLE VII

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

Section 7.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the true and lawful owner of all rights in (i) all
material Trade Secret Rights, (ii) the Patents listed in Annex I hereto for such
Assignor and that said Patents include all the United States Patents that such
Assignor owns as of the date hereof, and, in the case of each Pulitzer Assignor,
except as set forth on Annex I none of such Patents has been licensed to any
third party except in the ordinary course of publishing newspapers and related
products, and (iii) the registered Copyrights listed on Annex J hereto for such
Assignor and that, except as described on Annex J hereto, said Copyrights are
all the United States Copyrights registered with the United States Copyright
Office and applications to United States Copyrights that such Assignor owns as
of the date hereof, and, in the case of each Pulitzer Assignor, except as set
forth on Annex J none of such Copyrights has been licensed to any third party
except in the ordinary course of publishing newspapers and related products.
Each Assignor further warrants that it has received no third party claim that
any aspect of such Assignor’s present or

 

27



--------------------------------------------------------------------------------

contemplated business operations infringes or will infringe any Patent or
Copyright of any other Person or that such Assignor has misappropriated any
Trade Secret or proprietary information, and has no knowledge of any threat of
any such claim (including “cease and desist” letters and invitations to take a
patent license), in each case, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Subject to the
applicable Intercreditor Agreements, each Assignor hereby grants to the
Collateral Agent an absolute power of attorney to sign, upon the occurrence and
during the continuance of any Event of Default, any document which may be
required by the United States Patent and Trademark Office or the United States
Copyright Office in order to effect an absolute assignment of all right, title
and interest in each Patent or Copyright, and to record the same.

Section 7.2 Licenses and Assignments. Except as otherwise permitted by the
Credit Documents, each Assignor hereby agrees not to divest itself of or grant
any license (other than any licenses granted in the ordinary course of business)
to any right under any Patent or Copyright material to the operation of its
business absent prior written approval of the Collateral Agent.

Section 7.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, misappropriation or other violation of any Patent, Copyright or
Trade Secret owned by such Assignor, to furnish the Collateral Agent in writing
with all pertinent information available to such Assignor with respect to any
infringement, contributing infringement or active inducement to infringe or
other violation of such Assignor’s rights in any Patent or Copyright or to any
claim that the practice of any Patent or use of any Copyright violates any
property right of a third party, or with respect to any misappropriation of any
Trade Secret Right or any claim that practice of any Trade Secret Right violates
any property right of a third party, in each case, in any manner which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor further agrees, absent direction of the
Collateral Agent to the contrary, to diligently prosecute, in accordance with
its reasonable business judgment, any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 7.4 Maintenance of Patents or Copyrights. At its own expense, each
Assignor shall make timely payment of all fees required to prosecute and
maintain in force its rights under each Patent or Copyright material to the
operation of its business, absent prior written consent of the Collateral Agent
(other than with respect to Patents and Copyrights, or applications therefor,
deemed by such Assignor in its reasonable business judgment to be no longer
prudent to maintain and except as otherwise permitted by the Loan Agreement).

Section 7.5 Prosecution of Patent or Copyright Applications. At its own expense,
each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex I hereto and (ii) Copyrights listed on
Annex J hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.

 

28



--------------------------------------------------------------------------------

Section 7.6 Other Patents and Copyrights. Within 45 days of the acquisition or
issuance of a United States Patent or of filing of an application for a United
States Patent, and within 30 days of registration of a Copyright or of filing of
an application for a Copyright, the relevant Assignor shall deliver to the
Collateral Agent a copy of said Copyright or Patent, or certificate or
registration of, or application therefor, as the case may be, with a grant of a
security interest as to such Patent or Copyright, as the case may be, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest, the form of such grant of a security interest to be
substantially in the form of Annex L or M hereto, as appropriate, or in such
other form as may be reasonably satisfactory to the Collateral Agent.

Section 7.7 Remedies. If an Event of Default shall occur and be continuing,
subject to the applicable Intercreditor Agreements, the Collateral Agent may, by
written notice to the relevant Assignor, take any or all of the following
actions: (i) declare the entire right, title, and interest of such Assignor in
each of the Patents and Copyrights vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 2.3 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.

ARTICLE VIII

PROVISIONS CONCERNING ALL COLLATERAL

Section 8.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Credit Documents, each Assignor will do nothing to impair, in
any material respect, the rights of the Collateral Agent in the Collateral. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Credit Documents. Except to the
extent otherwise permitted to be retained by such Assignor or applied by such
Assignor pursuant to the terms of the Credit Documents, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 9.4 hereof. Each
Assignor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Assignor to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Assignor.

Section 8.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).

 

29



--------------------------------------------------------------------------------

Section 8.3 Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, and the estimated value and location of
such Collateral). Without limiting the foregoing, each Assignor agrees that it
shall promptly (and in any event within 20 days after its receipt of the
respective request) furnish to the Collateral Agent such updated Annexes hereto
as may from time to time be reasonably requested by the Collateral Agent.

Section 8.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral consistent with the provisions of this
Agreement.

Section 8.5 Financing Statements. Each Assignor agrees to execute and deliver to
the Collateral Agent such financing statements, in form reasonably acceptable to
the Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor with further reference to those assets specifically excluded from the
grant of the security interest contained in this Agreement).

Section 8.6 Federal Government Contracts. If any Account or Chattel Paper of any
Pulitzer Assignor arises out of a contract or contracts with the United States
of America or any department, agency, or instrumentally thereof, such Pulitzer
Assignor shall, at any time prior to the Pulitzer Debt Satisfaction Date,
(i) promptly notify the Collateral Agent thereof in writing, and execute and
deliver in connection therewith (A) a collateral assignment of claims in favor
of the Collateral Agent, and (B) a notice of collateral assignment of claims
directed to the appropriate federal government agencies and agents thereof as
required under applicable law, each in form and substance reasonably
satisfactory to the Collateral Agent, (ii) promptly take any other steps
reasonably required by the Collateral Agent in order to ensure that all moneys
due or to become due under such contract or contracts shall be collaterally
assigned to the Collateral Agent, for the benefit of the Secured Creditors, and
notice thereof given under the Assignment of Claims Act of 1940, as amended (31
U.S.C. 3727; 41 U.S.C. 15), or other applicable law, and (iii) promptly update
Annex T hereto and deliver a copy of such revised schedule to the Collateral
Agent, together with copies of all related contracts evidencing such Accounts
and/or

 

30



--------------------------------------------------------------------------------

Chattel Paper. Notwithstanding the foregoing the Pulitzer Assignors shall not be
required to comply with the foregoing in connection with purchase orders for the
publication of notices so long as the aggregate amount owing under all of such
purchase orders does not at any time exceed $100,000.

ARTICLE IX

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

Section 9.1 Remedies; Obtaining the Collateral Upon Default. Subject to the
terms of the applicable Intercreditor Agreements and Section 11 of the Loan
Agreement, each Assignor agrees that, if any Event of Default shall have
occurred and be continuing, then and in every such case, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable law and
under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the applicable Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 9.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

31



--------------------------------------------------------------------------------

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 9.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property included in the Collateral for such term and on such
conditions and in such manner as the Collateral Agent shall in its sole judgment
determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 9.4;

(viii) accelerate any Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Note (including,
without limitation, to make any demand for payment thereon);

(ix) transfer all or any part of the Collateral into the Collateral Agent’s name
or the name of its nominee or nominees;

(x) vote (and exercise all rights and powers in respect of voting) all or any
part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Assignor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Assignor,
with full power of substation to do so); and

(xi) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

Section 9.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 9.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more

 

32



--------------------------------------------------------------------------------

contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition. The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned. To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 9.2
without accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law.
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

Section 9.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or

 

33



--------------------------------------------------------------------------------

delay the enforcement of this Agreement or the absolute sale of the Collateral
or any portion thereof, and each Assignor, for itself and all who may claim
under it, insofar as it or they now or hereafter lawfully may, hereby waives the
benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

Section 9.4 Application of Proceeds. (a) Subject to the terms of the applicable
Intercreditor Agreements, all moneys collected by the Collateral Agent (or, to
the extent any Mortgage or any other Security Document requires proceeds of
collateral under such other Security Document to be applied in accordance with
the provisions of this Agreement, the Collateral Agent or other agent under such
other Security Document) upon any sale or other disposition of the Collateral,
together with all other moneys received by the Collateral Agent hereunder, shall
be applied as provided in the applicable Intercreditor Agreement.

(b) All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.

(c) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

Section 9.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Credit Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

Section 9.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by

 

34



--------------------------------------------------------------------------------

foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case the relevant Assignor, the
Collateral Agent and each holder of any of the Obligations shall be restored to
their former positions and rights hereunder with respect to the Collateral
subject to the security interest created under this Agreement, and all rights,
remedies and powers of the Collateral Agent shall continue as if no such
proceeding had been instituted.

ARTICLE X

INDEMNITY

Section 10.1 Indemnity. (a) Each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
and their respective successors, assigns, employees, affiliates and agents
(hereinafter in this Section 10.1 referred to individually as “Indemnitee”, and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys’ fees and expenses) (for the purposes of this Section 10.1 the
foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Credit Document or any
other document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition or use of the Collateral by any Assignor or any of their respective
Affiliates (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit by any Assignor or any of their respective Affiliates,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage) arising from any of
the foregoing, or contract claim arising from any of the foregoing; provided
that no Indemnitee shall be indemnified pursuant to this Section 10.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Assignor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the relevant Assignor shall assume full responsibility for the defense thereof.
Each Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 10.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral

 

35



--------------------------------------------------------------------------------

and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Collateral Agent’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.

(c) Without limiting the application of Section 10.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Credit
Document or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Credit Document.

(d) If and to the extent that the obligations of any Assignor under this
Section 10.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

Section 10.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article X shall
continue in full force and effect notwithstanding the discharge thereof and the
occurrence of the Satisfaction Date of the Obligations and the Termination Date.

ARTICLE XI

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Second Lien Guarantee and Collateral Agreement, as
the same may be amended, modified, restated and/or supplemented from time to
time in accordance with its terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean each of (i) the non-interest bearing cash
collateral account of the Lee Entities maintained with, and in the sole dominion
and control of, the First Priority Representative (as defined in the Lee
Intercreditor Agreement) for the benefit of the First Priority Secured Parties
(as defined in the Lee Intercreditor Agreement) and the Second Priority Secured
Parties (as defined in the Lee Intercreditor Agreement), (ii) prior to the
Pulitzer

 

36



--------------------------------------------------------------------------------

Debt Satisfaction Date, the non-interest bearing cash collateral account of the
Pulitzer Entities maintained with, and in the sole dominion and control of, the
First Priority Representative (as defined in the Pulitzer Intercreditor
Agreement) for the benefit of the First Priority Secured Parties (as defined in
the Pulitzer Intercreditor Agreement) and the Second Priority Secured Parties
(as defined in the Pulitzer Intercreditor Agreement) and (iii) on and after the
Pulitzer Debt Satisfaction Date, the non-interest bearing cash collateral
account of the Pulitzer Entities maintained with, and in the sole dominion and
control of, the First Priority Representative (as defined in the Pulitzer Junior
Intercreditor Agreement for the benefit of the First Priority Secured Parties
(as defined in the Pulitzer Junior Intercreditor Agreement) and the Second
Priority Secured Parties (as defined in the Pulitzer Junior Intercreditor
Agreement).

“Collateral” shall have the meaning provided in Section 2.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Agreements,
Other Hedging Agreements, licensing agreements and any partnership agreements,
joint venture agreements and limited liability company agreements).

“Copyrights” shall mean any United States or foreign copyright or copyrighted
work now or hereafter owned by any Assignor, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office by
any Assignor.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Loan Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Excluded Accounts” shall mean the deposit, securities and commodities accounts
(a) which are used for the purpose of making payroll and withholding tax
payments related thereto and other employee wage, fee and benefit payments and
accrued and unpaid employee compensation (including salaries, wages, benefits
and expense reimbursements), (b) which are used for paying taxes, including
sales taxes, (c) which are used as escrow accounts or as

 

37



--------------------------------------------------------------------------------

fiduciary or trust accounts, (d) at any time prior to the Pulitzer Debt
Satisfaction Date, constituting petty cash Deposit Accounts that do not have a
cash balance of any time, in the case of any such Deposit Account of a Pulitzer
Assignor, exceeding $15,000, so long as the aggregate of all such petty cash
Deposit Accounts that are not subject to a “control agreement” provided in
Section 4.9 hereof do not have cash balances at any time exceeding $100,000 or
(e) which, individually or in the aggregate, have an average daily balance for
any fiscal month of less than $3.0 million.

“Excluded Capital Stock” shall mean, (a) in the case of any pledge of Capital
Stock of any Foreign Subsidiary or any FSHCO, any Capital Stock that is voting
Capital Stock of such Subsidiary in excess of 65% of the outstanding voting
Capital Stock, (b) the Capital Stock of any Subsidiary of a Foreign Subsidiary,
(c) in the case of Capital Stock in any partnership, joint venture or Subsidiary
that is not a Wholly Owned Subsidiary, any Capital Stock of such Person to the
extent any organizational document or contractual obligation prohibits, or would
be breached by, such a pledge, (d) any Capital Stock the pledge of which would
require the consent, approval, license or authorization of any governmental
authority or is otherwise not permitted by applicable law, (e) any Capital Stock
that constitutes margin stock, and (f) any Capital Stock in (i) any captive
insurance Subsidiary, (ii) Lee Foundation and any other not-for-profit
Subsidiary, (iii) any Subsidiary that is a special purpose vehicle for
securitization financings and (iv) any Unrestricted Subsidiary.

“Excluded Property” shall mean all ownership interests in (a) (i) Lee
Enterprises, Incorporated Retirement Account Plan and related trust, (ii) Lee
Enterprises, Incorporated Outside Directors Deferral Plan (effective January 1,
2005), (iii) Lee Enterprises, Incorporated Supplementary Benefit Plan and Trust
for Non-Qualified Deferred Compensation Benefit Plans of Lee Enterprises (dated
January 1, 2006), (iv) Lee Enterprises, Incorporated 1977 Employee Stock
Purchase Plan (amended May 17, 2008), (v) Lee Enterprises, Incorporated
Supplemental Employee Stock Purchase Plan (amended February 20, 2007) and
(vi) any other present or future retirement plan, deferred compensation plan,
equity incentive plan, employee stock option plan, employee stock ownership plan
or other benefit or compensation plan and any related trusts (each as amended
modified, restated and/or supplemented from time to time), in each case so long
as such plans are solely for the benefit of officers, directors, consultants
and/or employees of the Borrower or any Subsidiary of the Borrower or any of
their respective assigns, estates, heirs, family members, spouses, former
spouses, domestic partners or former domestic partners, (b) any Capital Stock
held by the Borrower or any Subsidiary in MNI or Capital Times (each a
“Specified Entity”) so long as, in each case as to any Specified Entity, such
Specified Entity is not a Subsidiary of the Borrower, (c) Excluded Capital
Stock, (d) Excluded Accounts, (e) motor vehicles and other assets subject to
certificates of title, letter of credit rights (except to the extent perfection
can be accomplished through the filing of UCC-1 financing statements), and
commercial tort claims with a value of less than $500,000, (f) assets to the
extent the pledge of which, or the granting a security interest in, are
prohibited by applicable law, rule or regulation (including the requirement to
obtain consent of any governmental authority) and all assets of Lee Foundation,
(g) any lease, license or other agreement or any property or assets subject to a
purchase money security interest (or the Lien thereon) or similar arrangement to
the extent that a grant of a security interest therein (or the Lien thereon), or
pledge thereof, would violate or invalidate such lease, license or agreement or
purchase money security interest or similar arrangement or give rise to a right
of termination, right of first refusal, right of first offer or other

 

38



--------------------------------------------------------------------------------

purchase right in favor of, or require the consent of, any other party after
giving effect to the applicable anti-assignment provisions of the New York UCC,
other than the proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the New York UCC notwithstanding such
prohibition, (h) property and assets as to which the cost or burden of obtaining
such a security interest (or Lien) or pledge or perfection thereof are excessive
in relation to the benefit of the holders of the security to be afforded
thereby, as determined in Good Faith by the Borrower; provided that such
property or assets are not pledged as security in favor of any obligations under
any Debt Facility, (i) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in, or pledges of,
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the New York UCC, (j) any leasehold real property, (k) any
Excluded TNI Assets, and (l) with respect to any “intent-to-use” application for
any trademark or service mark registration filed in the United States Patent and
Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
the security interest of the Collateral Agent shall not attach to the extent the
inclusion in the Collateral would violate such section, unless and until an
Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
said Act has been filed.

“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any equity interests in TNI Partners.

“First Priority Representative” shall have the meaning given to such term in the
Lee Intercreditor Agreement and/or the Pulitzer Intercreditor Agreement, as
applicable.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Capital Stock in one or more direct or indirect Foreign Subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended.

“Guarantee” shall mean the guarantees of the Guaranteed Obligations provided in
Article I of this Agreement.

“Guaranteed Obligations” shall mean, as to any Guarantor, the Obligations of the
Borrower and the other Guarantors.

“Guarantor” shall mean each Assignor other than the Borrower.

“Indemnitee” shall have the meaning provided in Section 10.1(a) of this
Agreement.

“Instrument” shall have the meaning provided in Article 9 of the New York UCC.

 

39



--------------------------------------------------------------------------------

“Intellectual Property” shall mean all worldwide intellectual property and
proprietary rights, including Copyrights, Domain Names, Marks, Patents, Software
and Trade Secrets.

“Investment Property” shall mean, collectively, all (i) “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC, and whether or
not constituting “investment property” as so defined, all Pledged Stock.

“Joint Venture Investment Property” shall mean all Limited Liability Company
Interests, Partnership Interests and Stock.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Limited Liability Company Interest” shall mean the entire limited liability
company membership interest at any time owned by any Assignor in any limited
liability company.

“Loan Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks, trade names, corporate names, logos and other indicia of source
or origin, including trademark rights in Domain Names, now held or hereafter
acquired by any Assignor, including any registration or application for
registration of any of the foregoing now held or hereafter acquired by any
Assignor, which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency, as well as any unregistered trademarks
and service marks used by an Assignor and any trade dress including logos,
designs, fictitious business names and other business identifiers used by any
Assignor, together with the right to all renewals of the foregoing, the goodwill
of the business of such Assignor symbolized by the foregoing and all causes of
action arising prior to or after the date hereof for infringement of any of the
foregoing or unfair competition regarding the same.

“New York UCC” shall mean the UCC in the State of New York, as in effect from
time to time.

“Notes” shall mean (x) all intercompany notes at any time issued to each
Assignor and (y) all other promissory notes from time to time issued to, or held
by, each Assignor.

“Obligations” shall mean and include, as to any Assignor, the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
all obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or

 

40



--------------------------------------------------------------------------------

not a claim for post-petition interest is allowed in any such proceeding), fees,
costs and indemnities) of such Assignor to the Secured Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with,
each Credit Document to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under the Guarantee) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in each such Credit Document; it being acknowledged and
agreed that the “Obligations” shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Assignor in any general
partnership or limited partnership.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisionals, continuations
(including, but not limited to, continuations-in-parts), reissues,
reexaminations and improvements thereof, as well as any application for a patent
now or hereafter made by any Assignor, together with all causes of action
arising prior to or after the date hereof for infringement of any of the
foregoing.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Pledged Collateral” shall mean the Pledged Stock and Notes.

“Pledged Stock” shall mean with respect to each Assignor, (i) all Stock owned or
held by such Assignor from time to time and all options and warrants owned or
held by such Assignor from time to time and all options and warrants owned by
such Assignor from time to time to purchase Stock; (ii) all Limited Liability
Company Interests and all Partnership Interests (collectively, “Pledged
Interests”) owned by such Assignor from time to time and all of its right, title
and interest in each limited liability company and partnership to which each
such Pledged Interest relates, respectively, whether now existing or hereafter
acquired, including, without limitation, to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such Pledged
Interests and applicable law; (a) all its capital therein and its interest in
all profits, income, surpluses, losses, limited liability company assets,
partnership assets and other distributions to which such Assignor shall at any
time be entitled in respect of such Pledged Interests; (b) all other payments
due or to become due to such Assignor in respect of Pledged Interests, whether
under any limited liability company or partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company,
operating or partnership agreement, or at law or otherwise in respect of such
Pledged Interests; (d) all present and future claims, if any, of such Assignor
against any such limited liability company or partnership for monies loaned or
advanced, for services rendered or otherwise; (e) all of such Assignor’s rights
under any limited liability company, operating or partnership agreement, or at
law to exercise and enforce every

 

41



--------------------------------------------------------------------------------

right, power, remedy, authority, option and privilege of such Assignor relating
to such Pledged Interests, including any power to terminate, cancel or modify
any such limited liability company, operating or partnership agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Assignor in respect of such Pledged Interests and any
such limited liability company or partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any limited liability company or
partnership asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and (iii) all other property hereafter delivered in substitution for
or in addition to any of the foregoing, all certificates and instruments
representing or evidencing such other property and all cash, securities,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof.

“Pulitzer Assignor” shall mean any Assignor that is a Pulitzer Entity.

“Representative” shall have the meaning provided in Section 9.4(c)of this
Agreement.

“Required Secured Creditors” shall mean the Required Lenders (or such other
Lenders (or number or percentage thereof) as shall be necessary under
Section 13.12 of the Loan Agreement).

“Satisfaction” shall mean, as to the Obligations or Guaranteed Obligations,
(i) payment in full thereof in cash, (ii) termination of all Commitments under
the Loan Agreement and (iii) no further Commitments, Loans or any other
extensions of credit may be provided under the Loan Agreement.

“Satisfaction Date” shall mean as to the Obligations or the Guaranteed
Obligations, the date of the Satisfaction of such Obligations or Guaranteed
Obligations, as the case may be.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Software” shall mean all right, title or interest in and to software, code,
applications, websites, systems databases and all software licensing rights now
held or hereafter acquired by any Assignor.

“Specified Entity” shall have the meaning provided in the definition of
“Excluded Property” contained herein.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of stock owned
by any Assignor of any Domestic Corporation and (y) with respect to corporations
not Domestic Corporations (each, a

 

42



--------------------------------------------------------------------------------

“Foreign Corporation”), all of the issued and outstanding shares of capital
stock owned at any time by any Assignor of any Foreign Corporation that is a
Subsidiary of such Assignor.

“Termination Date” shall have the meaning provided in Section 12.8(a) of this
Agreement.

“Trade Secrets” shall mean any trade secrets, confidential information,
production procedures, all writing, plans, specifications and schematics,
engineering drawings, customer lists, goodwill, other know-how and all data of
any kind or nature, regardless of the medium of recording, relating to the
design manufacture, assembly, installation, use, operation, marketing, sale
and/or servicing of any products or business of an Assignor worldwide whether or
not in a written, tangible or physical medium.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, facsimile, electronic mail or
overnight courier service and all such notices and communications shall, when
sent by mail, facsimile, electronic mail or courier, be effective when deposited
in the mail, sent by facsimile or electronic mail or delivered to the overnight
courier, as the case may be, except that notices and communications to the
Collateral Agent or any Assignor shall not be effective until received by the
Collateral Agent or such Assignor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:

(a) if to any Assignor, c/o:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile No.: (563) 327-2600

Email: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

 

43



--------------------------------------------------------------------------------

Facsimile No.: 563-324-1616

Email: dwaterman@l-wlaw.com

(b) if to the Collateral Agent, at:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Josh James- Vice President

Telephone No.: (612) 217-5637

Facsimile No.: (612) 217-5651

Email: jjames@wilmingtontrust.com

(c) if to any Secured Creditor (other than the Collateral Agent), at such
address as such Secured Creditor shall have specified in the Loan Agreement;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

Section 12.2 Waiver; Amendment. Except as provided in Sections 12.8 and 12.12
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor directly affected thereby (it being understood that the
addition or release of any Assignor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Assignor other than the Assignor
so added or released) and the Collateral Agent (with the written consent of the
Required Secured Creditors).

Section 12.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Credit Document; or
(c) any amendment to or modification of any Credit Document or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

Section 12.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 12.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent
(with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Creditors
and their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Assignor herein or in
any certificate or

 

44



--------------------------------------------------------------------------------

other instrument delivered by such Assignor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Credit Documents regardless of any investigation made by the Secured Creditors
or on their behalf.

Section 12.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 12.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION
10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD

 

45



--------------------------------------------------------------------------------

OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 12.7 Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.

Section 12.8 Termination; Release. (a) After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 10.1 hereof, shall survive such
termination) and the Collateral Agent, at the request and expense of the
respective Assignor, will promptly execute and deliver to such Assignor a proper
instrument or instruments (including UCC termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the Satisfaction Date of the Obligations and the
Guaranteed Obligations.

(b) In the event that any part of the Collateral is (x) sold, transferred or
otherwise disposed of (to a Person other than a Credit Party) in a transaction
not prohibited by the Credit Documents at the time of such sale, transfer or
disposition, (y) is owned or at any time acquired by a Guarantor that has been
released from the Guarantee pursuant to the Credit Documents (including in
connection with the designation of such Guarantor as an Unrestricted Subsidiary)
or (z) released at the direction of the Required Secured Lenders in accordance
with the Credit Documents, the security interest created hereby with respect to
such part of the Collateral shall automatically be released and the Collateral
Agent, at the reasonable request and expense of such Assignor, will execute and
deliver such documentation, including termination or partial release statements
and the like in connection therewith and assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. The proceeds of such sale,
transfer or other disposition shall be applied in accordance with the terms of
the Loan Agreement or such other Credit Documents to the extent required to be
so applied. Furthermore, upon the release of any Guarantor from the Guarantee in
accordance with the provisions thereof, such Assignor (and

 

46



--------------------------------------------------------------------------------

the Collateral at such time assigned by the respective Assignor pursuant hereto)
shall be released from this Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 12.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 12.8(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the Guarantee be released hereunder as provided in the last
sentence of Section 12.8(b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 12.8(b). If reasonably
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make such request), the relevant Assignor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the
Collateral Agent) to the effect set forth in this Section 12.8(c).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 12.8.

Section 12.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission (including “.pdf” or “.tif” format) shall be effective as a
manually signed counterpart of this Agreement. A set of counterparts executed by
all the parties hereto shall be lodged with the Borrower and the Collateral
Agent.

Section 12.10 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 12.11 The Collateral Agent and the other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement (and subject to the
applicable Intercreditor Agreements) all items of the Collateral at any time
received under this Agreement. It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in
Section 12 of the Loan Agreement. The Collateral Agent shall act hereunder on
the terms and conditions set forth herein and in Section 12 of the Loan
Agreement.

Section 12.12 Additional Assignors. It is understood and agreed that any party
that desires to become an Assignor hereunder, or is required to execute a
counterpart of this

 

47



--------------------------------------------------------------------------------

Agreement after the date hereof pursuant to the requirements of the Loan
Agreement or any other Credit Document, shall (i) become an Assignor hereunder
by (x) executing a counterpart hereof and delivering same to the Collateral
Agent or by executing a joinder agreement and delivering same to the Collateral
Agent, in each case as may be requested by (and in form and substance
satisfactory to) the Collateral Agent, (y) delivering supplements to Annexes A
through F, inclusive, G through J, inclusive, and N through Q, inclusive, hereto
as are necessary to cause such Annexes to be complete and accurate with respect
to such additional Assignor on such date and (z) taking all actions as specified
in this Agreement as would have been taken by such Assignor had it been an
original party to this Agreement, in each case with all documents required above
to be delivered to the Collateral Agent and with all documents and actions
required above to be taken to the reasonable satisfaction of the Collateral
Agent and (ii) be deemed to have made the representations and warranties made by
the Assignors in this Agreement; provided that any such representations and
warranties that relate to the date of this Agreement shall be deemed to relate
to the date such additional Assignor becomes an Assignor hereunder.

Section 12.13 Set Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Loan Agreement), each
Secured Creditor is hereby authorized, at any time or from time to time, without
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Secured
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Secured
Creditor under the Guarantee, irrespective of whether or not such Secured
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Secured Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 12.13 are subject to
the sharing provisions set forth in Section 13.06 of the Loan Agreement and the
applicable Intercreditor Agreements.

Section 12.14 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Collateral Agent hereunder
shall be subject to the provisions of the applicable Intercreditor Agreements.
In the event of any conflict between the terms of any applicable Intercreditor
Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control.

[Remainder of this page intentionally left blank; signature page follows]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as an

Assignor

By:  

/s/ Carl G. Schmidt

  Name:   Carl G. Schmidt   Title:  

Vice President, Chief Financial Officer

and Treasurer

ACCUDATA, INC.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

each as an Assignor

By:

 

/s/ C. D. Waterman III

  Name:   C. D. Waterman III   Title:   Secretary

INN PARTNERS, L.C., as an Assignor

By:

  ACCUDATA, INC., Managing Member

By:

 

/s/ C. D. Waterman III

  Name:   C. D. Waterman III   Title:   Secretary

PULITZER INC., as an Assignor

By:

 

/s/ Carl G. Schmidt

  Name:   Carl G. Schmidt   Title:   Treasurer

Second Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

FLAGSTAFF PUBLISHING CO. HANFORD SENTINEL INC. NAPA VALLEY PUBLISHING CO.
PANTAGRAPH PUBLISHING CO. PULITZER MISSOURI NEWSPAPERS, INC. PULITZER
NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC. SANTA MARIA TIMES, INC.
SOUTHWESTERN OREGON PUBLISHING CO. STAR PUBLISHING COMPANY

YNEZ CORPORATION,

each as an Assignor

By:  

/s/ C. D. Waterman III

  Name: C. D. Waterman III   Title:   Secretary FAIRGROVE LLC, as an Assignor
By:  

ST. LOUIS POST-DISPATCH LLC,

Managing Member

By:   PULITZER INC., Managing Member   By:  

/s/ C. D. Waterman III

    Name: C. D. Waterman III     Title:   Secretary AMPLIFIED DIGITAL, LLC ST.
LOUIS POST-DISPATCH LLC STL DISTRIBUTION SERVICES LLC SUBURBAN JOURNALS OF
GREATER ST.     LOUIS LLC

PULITZER NETWORK SYSTEMS LLC,

each as an Assignor

By:

  PULITZER INC., Managing Member   By:  

/s/ C. D. Waterman III

    Name: C. D. Waterman III         Title:   Secretary    

Second Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Joshua G. James

  Name: Joshua G. James   Title:   Assistant Vice President By:  

            N/A

  Name:     Title:  

Second Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

 

Address(es) of Chief Executive Office

Lee Offices Lee Enterprises, Incorporated   201 N. Harrison St. Ste. 600
Davenport, IA 52801 Journal-Star Printing Co.   926 P Street   Lincoln, NE 68501
Accudata, Inc.   201 N. Harrison St. Ste. 600   Davenport, IA 52801 INN
Partners, L.C.   1510 47th Ave.   Moline, IL 61265 K. Falls Basin Publishing,
Inc.   201 N. Harrison St. Ste. 600 Davenport, IA 52801 Lee Consolidated
Holdings Co.   507 Main Street   Rapid City, SD 57709 Lee Publications, Inc.  
201 N. Harrison St. Ste. 600 Davenport, IA 52801 Lee Procurement Solutions Co.  
201 N. Harrison St. Ste. 600 Davenport, IA 52801 Sioux City Newspapers, Inc.  
515 Pavonia Street   Sioux City, IA 51102 Pulitzer Offices Pulitzer Inc.   900
N. Tucker Blvd.   St. Louis, MO 63101-1099 Pulitzer Technologies, Inc.   900 N.
Tucker Blvd.   St. Louis, MO 63101-1099 St. Louis Post-Dispatch LLC   900 N.
Tucker Blvd.   St. Louis, MO 63101-1099 Fairgrove LLC   900 N. Tucker Blvd.  
St. Louis, MO 63101-1099



--------------------------------------------------------------------------------

ANNEX A

Page 2

 

STL Distribution Services LLC   900 N. Tucker Blvd.   St. Louis, MO 63101-1099
Suburban Journals of Greater St. Louis LLC   900 N. Tucker Blvd.   St. Louis, MO
63101-1099 Pulitzer Network Systems LLC   900 N. Tucker Blvd.   St. Louis, MO
63101-1099 Pulitzer Newspapers, Inc.   404 W. 3700 N.   Provo, UT 84604
Flagstaff Publishing Co.   1751 South Thompson Street Flagstaff, AZ 86001
Hanford Sentinel, Inc.   300 E. 6th St.   Hanford, CA 93232 Amplified Digital
LLC   900 N. Tucker Blvd.   St. Louis, MO 63101-1099 Napa Valley Publishing Co.
  1615 2nd Street   Napa, CA 94559 Pantagraph Publishing Co.   301 W. Washington
St. Bloomington, IL 61702 Pulitzer Missouri Newspapers, Inc.   900 N. Tucker
Blvd.   St. Louis, MO 63101-1099 Santa Maria Times, Inc.   3200 Skyway Dr.  
Santa Maria, CA 93455 Southwestern Oregon Publishing Co.   350 Commercial Ave.  
Coos Bay, OR 97420 Ynez Corporation   115 North H Street.   Lompoc, CA 93438
Star Publishing Company   201 N. Harrison St. Ste. 600   Davenport, IA 52801



--------------------------------------------------------------------------------

ANNEX B

[RESERVED]



--------------------------------------------------------------------------------

ANNEX C

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS

AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

                    Assignor’s             Type of               Organization  
Assignor’s Federal         Organization (or, if               Identification  
Employer     Exact Legal Name   the Assignor is an   Registered      
Assignor’s Location   Number (or, if   Identification Number   Transmitting of
Each   Individual, so   Organization   Jurisdiction of   (for purposes of NY  
it has none,   (or, if it has none,   Utility?

Assignor

 

indicate)

 

(Yes/No)

 

Organization

 

UCC § 9-307)

 

so indicate)

 

so indicate)

 

(Yes/No)

Lee Entities Lee Enterprises,   Corporation   Yes   Delaware   201 N. Harrison
St. Ste.  

[redacted]

 

[redacted]

  No Incorporated         600, Davenport, IA 52801       Journal-Star  
Corporation   Yes   Nebraska   926 P Street, Lincoln, NE  

[redacted]

 

[redacted]

  No Printing Co.         68501       Accudata, Inc.   Corporation   Yes   Iowa
  201 N. Harrison St. Ste.  

[redacted]

 

[redacted]

  No         600, Davenport, IA 52801       INN Partners, L.C.  
Limited Liability   Yes   Iowa   1510 47th Ave., Moline,  

[redacted]

 

[redacted]

  No   Company       IL 61265       K. Falls Basin   Corporation   Yes   Oregon
  201 N. Harrison St. Ste.  

[redacted]

 

[redacted]

  No Publishing, Inc.         600, Davenport, IA 52801      



--------------------------------------------------------------------------------

ANNEX C

Page 2

 

Lee Consolidated   Corporation   Yes   South Dakota   507 Main Street, Rapid  
[redacted]  

[redacted]

  No Holdings Co.         City, SD 57709       Lee Publications,   Corporation  
Yes   Delaware   201 N. Harrison St. Ste.  

[redacted]

 

[redacted]

  No Inc.         600, Davenport, IA 52801       Lee Procurement   Corporation  
Yes   Iowa   201 N. Harrison St. Ste.  

[redacted]

 

[redacted]

  No Solutions Co.         600, Davenport, IA 52801       Sioux City  
Corporation   Yes   Iowa   515 Pavonia Street, Sioux  

[redacted]

 

[redacted]

  No Newspapers, Inc.         City, IA 51102       Pulitzer Entities Pulitzer
Inc.   Corporation   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No         Louis, MO 63101-1099       Amplified Digital   Limited Liability  
Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No LLC   Company       Louis, MO 63101-1099                     Pulitzer  
Corporation   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No Technologies, Inc.         Louis, MO 63101-1099       St. Louis Post-  
Limited Liability   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No Dispatch LLC   Company       Louis, MO 63101-1099       Fairgrove LLC  
Limited Liability   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No   Company       Louis, MO 63101-1099       STL Distribution  
Limited Liability   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No Services LLC   Company       Louis, MO 63101-1099       Suburban Journals  
Limited Liability   Yes   Delaware   900 N. Tucker Blvd., St.  

[redacted]

 

[redacted]

  No of Greater St.   Company       Louis, MO 63101-1099       Louis LLC        
     



--------------------------------------------------------------------------------

ANNEX C

Page 3

 

Pulitzer Network    Limited Liability    Yes    Delaware    900 N. Tucker Blvd.,
St.    [redacted]    [redacted]    No Systems LLC   

Company

         Louis, MO 63101-1099          Pulitzer    Corporation    Yes   
Delaware    900 N. Tucker Blvd., St.    [redacted]    [redacted]    No
Newspapers, Inc.             Louis, MO 63101-1099          Flagstaff   
Corporation    Yes    Washington    1751 South Thompson Street,    [redacted]   
[redacted]    No Publishing Co.             Flagstaff, AZ 86001          Hanford
Sentinel,    Corporation    Yes    Washington    300 E. 6th St.,    [redacted]
   [redacted]    No Inc.             Hanford, CA 93232          Napa Valley   
Corporation    Yes    Washington    1615 2nd Street,    [redacted]    [redacted]
   No Publishing Co.             Napa, CA 94559          Pantagraph   
Corporation    Yes    Delaware    301 W. Washington St.,    [redacted]   
[redacted]    No Publishing Co.             Bloomington, IL 61702         
Pulitzer Missouri    Corporation    Yes    Delaware    900 N. Tucker Blvd., St.
   [redacted]    [redacted]    No Newspapers, Inc.             Louis, MO
63101-1099          Santa Maria Times,    Corporation    Yes    Nevada    3200
Skyway Dr., Santa    [redacted]    [redacted]    No Inc.             Maria, CA
93455          Southwestern Oregon    Corporation    Yes    Oregon    350
Commercial Ave.,    [redacted]    [redacted]    No Publishing Co.            
Coos Bay, OR 97420          Ynez Corporation    Corporation    Yes    California
   115 North H Street.    [redacted]    [redacted]    No             Lompoc, CA
93438          Star Publishing    Corporation    Yes    Arizona    4850 S. Park
Ave.,    [redacted]    [redacted]    No Company             Tucson, AZ 85714   
     



--------------------------------------------------------------------------------

ANNEX D

[RESERVED]



--------------------------------------------------------------------------------

ANNEX E

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN ONE YEAR

PRIOR TO THE DATE OF THE GUARANTEE AND COLLATERAL AGREEMENT

 

     Description of any Transactions as required by      Section 3.8 of the
Guarantee and Collateral

Name of Assignor

  

Agreement

Lee Assignors Lee Enterprises, Incorporated    N/A Journal-Star Printing Co.   
N/A Accudata, Inc.    N/A INN Partners, L.C.    N/A K. Falls Basin Publishing,
Inc.    N/A Lee Consolidated Holdings Co.    N/A Lee Publications, Inc.    N/A
Lee Procurement Solutions Co.    N/A Sioux City Newspapers, Inc.    N/A Pulitzer
Assignors Pulitzer Inc.    N/A Amplified Digital LLC    N/A Pulitzer
Technologies, Inc.    N/A St. Louis Post-Dispatch LLC    N/A Fairgrove LLC   
N/A STL Distribution Services LLC    N/A Suburban Journals of Greater St. Louis
LLC    N/A Pulitzer Network Systems LLC    N/A Pulitzer Newspapers, Inc.    N/A
Flagstaff Publishing Co.    N/A Hanford Sentinel, Inc.    N/A Napa Valley
Publishing Co.    N/A Pantagraph Publishing Co.    N/A Pulitzer Missouri
Newspapers, Inc.    N/A Santa Maria Times, Inc.    N/A Southwestern Oregon
Publishing Co.    N/A Ynez Corporation    N/A Star Publishing Company    N/A



--------------------------------------------------------------------------------

ANNEX F

SCHEDULE OF DEPOSIT ACCOUNTS

REDACTED



--------------------------------------------------------------------------------

ANNEX G

SCHEDULE OF COMMERCIAL TORT CLAIMS

NONE OVER $100,000



--------------------------------------------------------------------------------

ANNEX H

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS; MASTHEADS;

MOBILE/TABLET APPLICATIONS; TRADE NAMES; AND SOFTWARE

 

1. Marks and Applications:

a(i). Lee Federal Marks (registered with the USPTO)

 

Owner

  

Mark

  

Reg. Date

  

Registration No.

INN Partners, L.C. d/b/a/TownNews.com    Ad-Owl    6/16/2009    3639360   
MurlinStats    6/16/2009    3639364    TownNews.com    6/16/2009    3639362 Lee
Enterprises, Incorporated    Best Bridal    9/16/2008    3501832    First. Best.
   3/30/2010    3766801    Journalstar.com    7/30/2002    2600249    Lincoln
Journal Star    4/23/2002    2563200    Rapid City Journal    11/29/2005   
3019904    Sellitia.com    2/2/2010    3745545    Sellitmt.com    9/1/2009   
3678060    Sellitwi.com    9/8/2009    3681720    Snoop    6/9/1992    1693756
   Today’s Deal Hop On It    7/5/2011    3988952    Wheels For You    1/7/1997
   2029349 Lee Procurement Solutions Co.    Albany Democrat-Herald    8/9/2005
   2983247    Beatrice Daily Sun    9/13/2005    2995157    Billings Gazette   
10/4/2005    3003817    Classic Images    11/30/1993    1807513    Classic
Images    12/7/1999    2297511    Columbus Telegram    1/24/2006    3049194



--------------------------------------------------------------------------------

ANNEX H

Page 2

 

   Corvallis Gazette-Times    1/24/2006    3049193    Films of the Golden Age   
1/27/1998    2133570    Films of the Golden Age    5/10/2011    3957298   
Fremont Tribune    11/15/2005    3015260    Globe Gazette    1/10/2006   
3040312    Hollywords    1/27/1998    2133569    Independent Record   
12/13/2005    3027216    Iowa Farmer Today    7/1/1986    1399378    La Crosse
Tribune    11/8/2005    3013050    Midwest Messenger    8/10/1999    2269096   
Missoulian    11/22/2005    3017463    Montana Magazine    5/7/1996    1972527
   Muscatine Journal    2/7/2006    3057253    Quad-City Times    3/8/2005   
2930855    Ravalli Republic    12/6/2005    3023436    Sioux City Journal   
11/1/2005    3010699    The Bismarck Tribune    12/27/2005    3034528    The
Chippewa Herald    1/24/2006    3049359    The Journal Times    3/29/2005   
2936435    The Montana Standard    5/3/2005    2946203    The Post-Star   
12/13/2005    3026856    The Southern Illinoisan    1/17/2006    3044734    The
Times and Democrat    7/12/2005    2967026    The Times-News    7/19/2005   
2970506    Tidy Rak    8/25/1998    2184916    Times-Courier    1/24/2006   
3049358    Tri-State Neighbor    2/25/1997    2040735    Winona Daily News   
1/31/2006    3053430    Winonanet    8/5/1997    2086288    Work For You   
6/1/1999    2249727



--------------------------------------------------------------------------------

ANNEX H

Page 3

 

Lee Publications, Inc.    The Citizen    6/15/2004    2853531    The Ledger
Independent    6/1/2004    2847485

a(ii). Pulitzer Federal Marks (registered with the USPTO)

 

Owner

  

Mark

  

Reg. Date

  

Registration No.

Pulitzer Inc.    100 Neediest Cases    5/24/1983    1239334    Everyday   
10/30/2001    2501621    Feast    10/16/2007    3314639    Feast    4/3/2012   
4122623    Feast Magazine    4/26/2011    3952650    Get Out    5/28/1996   
1976900    St. Louis Post-Dispatch    9/17/1991    1657386 Pulitzer Newspapers,
Inc.    American Canyon Eagle    7/18/2006    3118141    Arizona Daily Sun   
12/10/2002    2659561    Flagstaff Live!    10/22/2002    2639764    Inside Napa
Valley    10/22/2002    2639765    Selma Enterprise    2/4/2003    2683717   
The Kingsburg Recorder    10/22/2002    2639773    The Napa Valley Register   
2/4/2003    2683714    The Pantagraph    11/25/2003    2786223



--------------------------------------------------------------------------------

ANNEX H

Page 4

 

St. Louis Post-Dispatch LLC    STL Today    4/15/2003    2706149

b(i). Lee Federal Applications

 

Owner

  

Mark

   Application
Filing Date    Serial No.   

File Type

Lee Procurement Solutions Co.    Connect Me Local    2/19/2014    86197925   
Intent to Use

b(ii). Pulitzer Federal Applications

None.

c(i). Lee State Marks

 

Owner

  

Mark

  

Registration/Filing/

Issued Date

   Jurisdiction    Registration No. Lee Enterprises, Incorporated    The Ravalli
Post (and design)    2/3/2010    Montana    T027278    The Valley Post (and
design)    2/10/2010    Montana    T027327    Jeans Day! (and design)   
5/27/1994    North Dakota    6221200    North Dakota Online    7/13/1994   
North Dakota    5263300    Turn to the Trib    1/25/2006    Wisconsin   
20065601291    Chippewa County Advertiser    9/27/2005    Wisconsin   
20055600537    Dunn County Reminder    8/24/2005    Wisconsin    20055600333   
Dunn County Shopper    9/21/2005    Wisconsin    20055600540    The Chippewa
Herald    9/21/2005    Wisconsin    20055600536



--------------------------------------------------------------------------------

ANNEX H

Page 5

 

   The Dunn County News    9/21/2005    Wisconsin    20055600539    Your Family
Shopper    9/21/2005    Wisconsin    20055600538    La Crosse Tribune County
Amateur Golf Championship    3/10/2004    Wisconsin    20045401846    Smart
Shopper    10/18/2011    Montana    T028518    Corvallis Gazette- Times (and
design)    5/2/2003    Oregon    36754    Mid-Valley Sunday    9/27/2001   
Oregon    35405    Casper Star-Tribune    10/27/2003    Wyoming   
2003-000456833

c(ii). Pulitzer State Marks

 

Owner

  

Mark

  

Registration/Filing/
Issued Date

  

Jurisdiction

  

Registration No.

Flagstaff Publishing Co.    Best of Flagstaff    9/21/1995    Arizona    36272
   99 Things To Do In Northern Arizona    2/26/1999    Arizona    42283    We’re
In The Mailing Business (design    8/31/2004    Arizona    48950
Pantagraph Publishing Co.    Pantagraph    12/27/2006    Illinois    096948



--------------------------------------------------------------------------------

ANNEX H

Page 6

 

2. Internet Domain Name Registrations:

Assignors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Annex H.

Assignors may own immaterial domain names that are not used and thus not
included in this Annex. Assignors may also have included immaterial domain names
in this Annex that are not in use. Domain names are set forth in this Annex
under the subsidiaries who are their beneficial owners; however, such domain
names may be formally registered to parties including: Lee Publications, Inc.,
Lee Procurement Solutions Co., Lee Enterprises, Lee Enterprises, Incorporated,
INN Partners L.C., or Lee Consolidated Holdings Co.

a. Lee Domain Names

 

DOMAIN NAME

  

BENEFICIAL OWNER

agweekly.com    Ag Weekly dairymonthly.com    Ag Weekly farmtimes.com    Ag
Weekly inlivestock.com    Ag Weekly albanydemocrathearld.com    Albany
Democrat-Herald albanydemocratherald.com    Albany Democrat-Herald
albanydemocrat-herald.com    Albany Democrat-Herald albany-democratherald.com   
Albany Democrat-Herald beavergameday.com    Albany Democrat-Herald
democrateherald.com    Albany Democrat-Herald democrathearld.com    Albany
Democrat-Herald democratherald.com    Albany Democrat-Herald democrat-herald.com
   Albany Democrat-Herald democratherald.xxx    Albany Democrat-Herald
democratheraldnewspaper.com    Albany Democrat-Herald democraticherald.com   
Albany Democrat-Herald dhonline.com    Albany Democrat-Herald dhwheelsforyou.com
   Albany Democrat-Herald generationsoregon.com    Albany Democrat-Herald
gtwheelsforyou.com    Albany Democrat-Herald m.democratherald.com    Albany
Democrat-Herald midvalleynow.com    Albany Democrat-Herald midvalleysunday.com
   Albany Democrat-Herald midvalleyvoice.com    Albany Democrat-Herald
mventertainer.com    Albany Democrat-Herald mvinbusiness.com    Albany
Democrat-Herald mvonline.com    Albany Democrat-Herald



--------------------------------------------------------------------------------

ANNEX H

Page 7

 

mvourtown.com    Albany Democrat-Herald mvvoice.com    Albany Democrat-Herald
welcometoalbany.com    Albany Democrat-Herald welcometocorvallis.com    Albany
Democrat-Herald westernoregon.com    Albany Democrat-Herald beatricedailysun.com
   Beatrice Daily Sun beatricedailysun.xxx    Beatrice Daily Sun
m.beatricedailysun.com    Beatrice Daily Sun sunlandbridal.com    Beatrice Daily
Sun sunlandpets.com    Beatrice Daily Sun bellefourchepost.com    Belle Fourche
Post and Bee bellefourchepostandbee.com    Belle Fourche Post and Bee bfpost.com
   Belle Fourche Post and Bee postandbee.com    Belle Fourche Post and Bee
406pol.com    Billings Gazette 406political.com    Billings Gazette 501blog.com
   Billings Gazette bakkenhelpwanted.com    Billings Gazette bcsmayfair.com   
Billings Gazette bgbids.com    Billings Gazette bigskybridemagazine.com   
Billings Gazette bigskybridesmagazine.com    Billings Gazette billinggazette.com
   Billings Gazette billingsbreweries.com    Billings Gazette billingsbrides.com
   Billings Gazette billingsbusiness.com    Billings Gazette
billingsbusinesswatch.com    Billings Gazette billingsgazette.com    Billings
Gazette billingsgazette.net    Billings Gazette billingsgazette.tv    Billings
Gazette billingsgazette.xxx    Billings Gazette billingsgazzette.com    Billings
Gazette billingshomeforsale.com    Billings Gazette billingshouseforsale.com   
Billings Gazette billingsmagazine.com    Billings Gazette
billingsthriftynickel.com    Billings Gazette billingswelcomehome.com   
Billings Gazette catgrizinsider.com    Billings Gazette celebratebillings.com   
Billings Gazette electmontana.com    Billings Gazette electwyoming.com   
Billings Gazette



--------------------------------------------------------------------------------

ANNEX H

Page 8

 

enjoybillings.com    Billings Gazette explorebillings.com    Billings Gazette
firstfridaybillings.com    Billings Gazette gazettemediagroup.com    Billings
Gazette gazoutdoors.com    Billings Gazette gazprepsports.com    Billings
Gazette greentagsavings.com    Billings Gazette hopontodaysdeal.com    Billings
Gazette hopontodaysdeals.com    Billings Gazette hopontotodaysdeal.com   
Billings Gazette hopontotodaysdeals.com    Billings Gazette hotbuyscoolcash.com
   Billings Gazette insideyellowstone.com    Billings Gazette
insideyellowstonepark.com    Billings Gazette jobsbakken.com    Billings Gazette
lifewisemagazine.com    Billings Gazette luxury-4-less.com    Billings Gazette
m.billingsgazette.com    Billings Gazette magiccityexperience.com    Billings
Gazette magiccitymagazine.com    Billings Gazette montanaenergyreview.com   
Billings Gazette montanafires.com    Billings Gazette montanaflyline.com   
Billings Gazette montanaforum.com    Billings Gazette montanalandmagazine.com   
Billings Gazette montanawheelsforyou.com    Billings Gazette
montanawheelsforyou.net    Billings Gazette mtenergyquarterly.com    Billings
Gazette mtenergyreview.com    Billings Gazette mtpol.com    Billings Gazette
mybillingsgazette.com    Billings Gazette newsmontana.net    Billings Gazette
nick-nicco-toole.com    Billings Gazette savingsfortheseason.com    Billings
Gazette sellitmontana.com    Billings Gazette sellitmt.com    Billings Gazette
supersummersavings.com    Billings Gazette themoreshow.com    Billings Gazette
therexbillings.com    Billings Gazette todaysdealbillings.com    Billings
Gazette todaysdealhoponit.com    Billings Gazette



--------------------------------------------------------------------------------

ANNEX H

Page 9

 

todaysdealsbillings.com    Billings Gazette todaysdealshoponit.com    Billings
Gazette westernbusinessnews.com    Billings Gazette winabeetle.com    Billings
Gazette winabug.com    Billings Gazette winavolkswagen.com    Billings Gazette
workbakken.com    Billings Gazette workdakotas.com    Billings Gazette
workmt.com    Billings Gazette worknd.com    Billings Gazette workndakota.com   
Billings Gazette worksdakota.com    Billings Gazette yellowstoneshopper.com   
Billings Gazette youcanvolunteer.org    Billings Gazette bismarcksportshow.com
   Bismarck Tribune bismarcktribune.com    Bismarck Tribune bismarcktribune.xxx
   Bismarck Tribune bismarcktribunesportshow.com    Bismarck Tribune
bismarktribune.com    Bismarck Tribune dakotawheels.com    Bismarck Tribune
dakotawheels.net    Bismarck Tribune finderads.com    Bismarck Tribune
m.bismarcktribune.com    Bismarck Tribune ndbusinesswatch.com    Bismarck
Tribune ndbusinesswatch.net    Bismarck Tribune ndcouponsource.com    Bismarck
Tribune ndfloods.com    Bismarck Tribune ndfloods.net    Bismarck Tribune
ndhirepower.com    Bismarck Tribune ndonline.com    Bismarck Tribune
ndwheelsforyou.com    Bismarck Tribune southidahopress.com    Burley South Idaho
Press burtcountyplaindealer.com    Burt County Plaindealer casperjournal.com   
Casper Journal casperjournal.net    Casper Journal m.casperjournal.com    Casper
Journal 1wyo.com    Casper Star-Tribune 1wyo.net    Casper Star-Tribune
casperstartribune.com    Casper Star-Tribune casperstartribune.info    Casper
Star-Tribune casperstartribune.net    Casper Star-Tribune



--------------------------------------------------------------------------------

ANNEX H

Page 10

 

casperstartribune.org    Casper Star-Tribune casperworks.com    Casper
Star-Tribune casperworks.net    Casper Star-Tribune casperworks.org    Casper
Star-Tribune cnfr.net    Casper Star-Tribune livewellwyoming.com    Casper
Star-Tribune m.trib.com    Casper Star-Tribune madeinwyoming.net    Casper
Star-Tribune mormontrail.net    Casper Star-Tribune mytribtown.com    Casper
Star-Tribune pokes.trib.com    Casper Star-Tribune rodeo.trib.com    Casper
Star-Tribune sellitwy.com    Casper Star-Tribune sellitwyo.com    Casper
Star-Tribune sellitwyoming.com    Casper Star-Tribune startribuneauction.com   
Casper Star-Tribune trib.com    Casper Star-Tribune tribextra.com    Casper
Star-Tribune tribextra.net    Casper Star-Tribune tribsports.com    Casper
Star-Tribune walkacrosswyoming.com    Casper Star-Tribune wereadnatrona.com   
Casper Star-Tribune wyohighschool.com    Casper Star-Tribune wyomingjobquest.com
   Casper Star-Tribune wyominglandmagazine.com    Casper Star-Tribune
wyomingparadeofhomes.com    Casper Star-Tribune wyomingsports.com    Casper
Star-Tribune wyomingvarsity.com    Casper Star-Tribune wyomingwheelsforyou.com
   Casper Star-Tribune wyomingwomensexpo.com    Casper Star-Tribune wyopreps.net
   Casper Star-Tribune wyosports.com    Casper Star-Tribune wyovarsity.com   
Casper Star-Tribune wyovarsity.net    Casper Star-Tribune wyowheels.com   
Casper Star-Tribune wyowheelsforyou.com    Casper Star-Tribune wyoworks.com   
Casper Star-Tribune chadronnews.com    Chadron Record thechadronnews.com   
Chadron Record chippewa.com    Chippewa Herald chippewaherald.com    Chippewa
Herald



--------------------------------------------------------------------------------

ANNEX H

Page 11

 

chippewavalleybusinessreport.com    Chippewa Herald chippewavalleymarket.com   
Chippewa Herald chippewavalleynewspapers.com    Chippewa Herald
chippewavalleynewspapers.net    Chippewa Herald lakelanddoorsllc.com    Chippewa
Herald m.chippewa.com    Chippewa Herald auburnpub.com    Citizen auburnpub.xxx
   Citizen m.auburnpub.com    Citizen classicimages.com    Classic Images
columbusareachoice.com    Columbus Telegram columbustelegram.com    Columbus
Telegram columbustelegram.xxx    Columbus Telegram m.columbustelegram.com   
Columbus Telegram rgauctions.net    Columbus Telegram thebanner-press.com   
Columbus Telegraph corvallisgazettetimes.com    Corvallis Gazette-Times
gazettetimes.com    Corvallis Gazette-Times gazettetimes.xxx    Corvallis
Gazette-Times gtconnect.com    Corvallis Gazette-Times m.gazettetimes.com   
Corvallis Gazette-Times bestpracticeslowercolumbia.com    Daily News
columbiaviews.biz    Daily News columbiaviews.com    Daily News
columbiaviews.info    Daily News columbiaviews.net    Daily News hairydeals.com
   Daily News lokeco.biz    Daily News lokeco.info    Daily News lokeco.net   
Daily News lokeco.org    Daily News lokeco.us    Daily News
lowercolumbiamedia.com    Daily News m.tdn.com    Daily News mizzlemarketing.com
   Daily News mountsthelensnationalvolcanicmonument.com    Daily News
mountsthelensnationalvolcanicmonument.net    Daily News
mountsthelensvacation.com    Daily News mountsthelensvacation.net    Daily News
mtsthelensvacation.com    Daily News mtsthelensvacation.net    Daily News



--------------------------------------------------------------------------------

ANNEX H

Page 12

 

mytdn.com    Daily News tdn.com    Daily News tdnhosting.com    Daily News
tdnpreps.com    Daily News visit-mountsthelens.com    Daily News
visit-mountsthelens.net    Daily News visit-mtsthelens.com    Daily News
visit-mtsthelens.net    Daily News wheelsforyoutdn.com    Daily News
dunnconnect.com    Dunn County News dunncountyshopper.com    Dunn County Shopper
elkodaily.com    Elko Daily Free Press elkodaily.xxx    Elko Daily Free Press
elkovisitor.com    Elko Daily Free Press m.elkodaily.com    Elko Daily Free
Press miningquarterly.com    Elko Daily Free Press agads.com    Farm and Ranch
Guide ag-ads.com    Farm and Ranch Guide agbuzz.com    Farm and Ranch Guide
farmandranchguide.com    Farm and Ranch Guide farmequipmentcenter.com    Farm
and Ranch Guide farms4sale.com    Farm and Ranch Guide m.farmandranchguide.com
   Farm and Ranch Guide minnesotafarmguide.com    Farm and Ranch Guide
minnesotafarmguide.net    Farm and Ranch Guide missourifarmertoday.com    Farm
and Ranch Guide mobileagsource.com    Farm and Ranch Guide brittnewstribune.com
   Forest City Summit forestcitysummit.com    Forest City Summit
winnebagoshopper.com    Forest City Summit foxxyshoppers.com    Foxxy
Shopper—LaCrosse lacrossefoxxy.com    Foxxy Shopper—LaCrosse
lacrossefoxxyshopper.com    Foxxy Shopper—LaCrosse fremontareashopper.com   
Fremont Tribune fremontneb.com    Fremont Tribune fremonttribune.com    Fremont
Tribune fremonttribune.xxx    Fremont Tribune ftrib.com    Fremont Tribune
m.fremonttribune.com    Fremont Tribune burtonwood.com    Globe-Gazette/Sunday
Globe charliebrownchildcare.com    Globe-Gazette/Sunday Globe



--------------------------------------------------------------------------------

ANNEX H

Page 13

 

clearlakeshoppes.com    Globe-Gazette/Sunday Globe evamarieshomeandgift.com   
Globe-Gazette/Sunday Globe firstgabrielsonagency.com    Globe-Gazette/Sunday
Globe fullertonfh.com    Globe-Gazette/Sunday Globe globegazette.com   
Globe-Gazette/Sunday Globe globegazette.net    Globe-Gazette/Sunday Globe
globegazette.xxx    Globe-Gazette/Sunday Globe goodnatures.com   
Globe-Gazette/Sunday Globe iowaauctionsonline.com    Globe-Gazette/Sunday Globe
iowafarmfresh.com    Globe-Gazette/Sunday Globe kushspaandsalon.com   
Globe-Gazette/Sunday Globe landfillnorthiowa.org    Globe-Gazette/Sunday Globe
leescampersmc.com    Globe-Gazette/Sunday Globe m.globegazette.com   
Globe-Gazette/Sunday Globe masoncity2010.org    Globe-Gazette/Sunday Globe
masoncityglobegazette.com    Globe-Gazette/Sunday Globe masoncityshopper.com   
Globe-Gazette/Sunday Globe minnesotaauctionsonline.com    Globe-Gazette/Sunday
Globe musenorris.com    Globe-Gazette/Sunday Globe niowarealty.com   
Globe-Gazette/Sunday Globe northerniowarealestate.com    Globe-Gazette/Sunday
Globe northiowanews.com    Globe-Gazette/Sunday Globe northiowarealty.net   
Globe-Gazette/Sunday Globe vvwca.com    Globe-Gazette/Sunday Globe
wayoutsalvage.com    Globe-Gazette/Sunday Globe wrightiniowa.com   
Globe-Gazette/Sunday Globe accessdecatur.com    Herald & Review decaturfood.com
   Herald & Review decaturguide.com    Herald & Review decaturguide.net   
Herald & Review decaturheraldreview.com    Herald & Review decaturlimited.com   
Herald & Review decaturwelikeithere.com    Herald & Review getoutandgolf.net   
Herald & Review heraldandreview.com    Herald & Review heraldreview.com   
Herald & Review herald-review.com    Herald & Review herald-review.xxx    Herald
& Review hrpreps.com    Herald & Review m.herald-review.com    Herald & Review
myh-r.com    Herald & Review



--------------------------------------------------------------------------------

ANNEX H

Page 14

 

nowdrivingonline.com    Herald & Review sellitil.com    Herald & Review
sellitil.net    Herald & Review sellitillinois.com    Herald & Review
sellitillinois.net    Herald & Review thebusiness-journal.com    Herald & Review
theprairieshopper.com    Herald & Review welikeithere.com    Herald & Review
williamstreetpress.com    Herald & Review workforyouillinois.com    Herald &
Review hotspringsstar.com    Hot Springs Star houstonconews.com    Houston
County News lacrescent.com    Houston County News adit.com    Independent Record
Technical Services dividemag.com    Independent Record Technical Services
flightmagazine.org    Independent Record Technical Services
helenahomegallery.com    Independent Record Technical Services
helenahomeseller.com    Independent Record Technical Services helenair.com   
Independent Record Technical Services helenair.mobi    Independent Record
Technical Services helenair.net    Independent Record Technical Services
helenair.xxx    Independent Record Technical Services helenalifestyles.com   
Independent Record Technical Services helenatopjobs.com    Independent Record
Technical Services m.helenair.com    Independent Record Technical Services
pricklypearmt.org    Independent Record Technical Services
spectatorsguidemontana.com    Independent Record Technical Services
spectatorsguidemt.com    Independent Record Technical Services
theindependentrecord.com    Independent Record Technical



--------------------------------------------------------------------------------

ANNEX H

Page 15

 

   Services ad-owl.com    INN Partners, L.C. anytimeanything.com    INN
Partners, L.C. anytimenews.com    INN Partners, L.C. anytownnews.com    INN
Partners, L.C. artisticdisplayads.com    INN Partners, L.C. bigfoot-print.com   
INN Partners, L.C. bloxcms.com    INN Partners, L.C. buysellbuy.com    INN
Partners, L.C. carsortrucks.com    INN Partners, L.C.
commercialpropertiesmontana.com    INN Partners, L.C. commercialpropertiesmt.com
   INN Partners, L.C. commercialpropertymontana.com    INN Partners, L.C.
commercialpropertymt.com    INN Partners, L.C. communitypapers.com    INN
Partners, L.C. cool-ads.com    INN Partners, L.C. dotconnectmedia.com    INN
Partners, L.C. flippinflies.com    INN Partners, L.C. florencecivicclub.com   
INN Partners, L.C. gritzblitz.com    INN Partners, L.C. grumpyguy.com    INN
Partners, L.C. homeforu.net    INN Partners, L.C. huskerillustrated.com    INN
Partners, L.C. imgworldwide.com    INN Partners, L.C. innsites.net    INN
Partners, L.C. innstats.net    INN Partners, L.C. inntours.net    INN Partners,
L.C. kool-ads.com    INN Partners, L.C. leeunionfree.net    INN Partners, L.C.
lonestarjobnetwork.com    INN Partners, L.C. monsterjobnetwork.com    INN
Partners, L.C. murlinstats.net    INN Partners, L.C. newspaperjobnetwork.com   
INN Partners, L.C. niyouthcenter.com    INN Partners, L.C. nostlguild.com    INN
Partners, L.C. osceolaclassifieds.com    INN Partners, L.C. ourjobnetwork.com   
INN Partners, L.C. peakmagazine.net    INN Partners, L.C.
poincianaclassifieds.com    INN Partners, L.C. qcdoc.org    INN Partners, L.C.
soonerstateclassifieds.com    INN Partners, L.C.



--------------------------------------------------------------------------------

ANNEX H

Page 16

 

special-sections.com    INN Partners, L.C. theywantyourduesinstlouis.com    INN
Partners, L.C. thisisyourhome.net    INN Partners, L.C. townnews.biz    INN
Partners, L.C. townnews.com    INN Partners, L.C. townnews.usa    INN Partners,
L.C. townnews-cms.com    INN Partners, L.C. townnewsdesign.com    INN Partners,
L.C. townnews-design.com    INN Partners, L.C. townnews-mail.com    INN
Partners, L.C. townnews-redesign.com    INN Partners, L.C. townnews-staging.com
   INN Partners, L.C. townsendcommunication.com    INN Partners, L.C.
westlawnmarket.com    INN Partners, L.C. yourjobnetwork.com    INN Partners,
L.C. agonthego.com    Iowa Farmer Today combinecam.com    Iowa Farmer Today
corncam.com    Iowa Farmer Today cropblog.com    Iowa Farmer Today
cropwatchblog.com    Iowa Farmer Today dairycam.com    Iowa Farmer Today
illinoisfarmertoday.com    Iowa Farmer Today indianafarmingtoday.com    Iowa
Farmer Today iowafarmer.biz    Iowa Farmer Today iowafarmer.com    Iowa Farmer
Today iowafarmer.info    Iowa Farmer Today iowafarmertoday.com    Iowa Farmer
Today iowavotersguide.com    Iowa Farmer Today m.iowafarmertoday.com    Iowa
Farmer Today marketwatchonline.com    Iowa Farmer Today midwestmarketer.com   
Iowa Farmer Today soybeancam.com    Iowa Farmer Today tractorcam.com    Iowa
Farmer Today amplifieddig.com    Journal Times animalcrackersjazz.com    Journal
Times beggiconstruction.com    Journal Times greatwheelsforyou.com    Journal
Times h-ertel.com    Journal Times jeffbraunrealtors.com    Journal Times
journaltimes.com    Journal Times journaltimes.xxx    Journal Times



--------------------------------------------------------------------------------

ANNEX H

Page 17

 

journaltimesonline.com    Journal Times m.journaltimes.com    Journal Times
mallofwis.com    Journal Times margaretvcharters.com    Journal Times
myjournaltimes.com    Journal Times namiracine.org    Journal Times
preservationracine.org    Journal Times racineanimalcrackers.com    Journal
Times racinecareerfest.com    Journal Times racinecounty.com    Journal Times
racinecountybride.com    Journal Times racinecountyjobs.net    Journal Times
racinecountywheels.net    Journal Times racinedining.com    Journal Times
racinehomeexpo.com    Journal Times racinejournaltimes.com    Journal Times
racinelighthouserun.com    Journal Times racinepennysaver.com    Journal Times
racinesportszone.com    Journal Times scene262.com    Journal Times
secondpresbyterianchurch.com    Journal Times sellitkenosha.com    Journal Times
sellitracine.com    Journal Times sellitwi.com    Journal Times
texreynoldstoysfortots.com    Journal Times thejournaltimes.com    Journal Times
uniongrovechamber.org    Journal Times wisconsindiscountmortgage.com    Journal
Times wrightinracine.com    Journal Times yumacinc.com    Journal Times
7riversclassifieds.com    LaCrosse Tribune 7riversmarketplace.com    LaCrosse
Tribune 7riversrentals.com    LaCrosse Tribune chippewavalleymarketplace.com   
LaCrosse Tribune couleenews.com    LaCrosse Tribune courierlifenews.com   
LaCrosse Tribune dibbydobby.com    LaCrosse Tribune dibbydobby.net    LaCrosse
Tribune ectradinpost.com    LaCrosse Tribune getitrivervalley.com    LaCrosse
Tribune holmencourier.com    LaCrosse Tribune



--------------------------------------------------------------------------------

ANNEX H

Page 18

 

homeselleronline.com    LaCrosse Tribune insidepreps.com    LaCrosse Tribune
jacksoncountychronicle.com    LaCrosse Tribune lacrossenet.com    LaCrosse
Tribune lacrossetribune.com    LaCrosse Tribune lacrossetribune.net    LaCrosse
Tribune lacrossetribune.org    LaCrosse Tribune lacrossetribune.xxx    LaCrosse
Tribune lxtrb.mobi    LaCrosse Tribune m.lacrossetribune.com    LaCrosse Tribune
melrose-chronicle.com    LaCrosse Tribune onalaskacommunitylife.com    LaCrosse
Tribune onalaskalife.com    LaCrosse Tribune rivervalleyblogs.com    LaCrosse
Tribune rivervalleybusinessreport.com    LaCrosse Tribune
rivervalleynewspapers.com    LaCrosse Tribune rivervalleyoutdoors.com   
LaCrosse Tribune rivervalleyvoice.com    LaCrosse Tribune rvbr.com    LaCrosse
Tribune spartafoxxyshopper.com    LaCrosse Tribune strayvoltage.org    LaCrosse
Tribune strictly-golf.com    LaCrosse Tribune thebigbuck.net    LaCrosse Tribune
tomahjournal.com    LaCrosse Tribune tricountyfoxxy.com    LaCrosse Tribune
vernonbroadcaster.com    LaCrosse Tribune westbytimes.com    LaCrosse Tribune
wheelsforyou-online.com    LaCrosse Tribune wheelswebsite.com    LaCrosse
Tribune windn.mobi    LaCrosse Tribune winonafoxxy.com    LaCrosse Tribune
winonafoxxyshopper.com    LaCrosse Tribune wisconsinwheelsforyou.com    LaCrosse
Tribune witradingpost.com    LaCrosse Tribune witradinpost.com    LaCrosse
Tribune lawrencecountyjournal.com    Lawrence County Journal lebanon-express.com
   Lebanon Express lebanon-express.xxx    Lebanon Express m.lebanon-express.com
   Lebanon Express brackencommunity.com    Ledger Independent
flemingcommunity.com    Ledger Independent



--------------------------------------------------------------------------------

ANNEX H

Page 19

 

ledger-independent.com    Ledger Independent m.maysville-online.com    Ledger
Independent maysville.com    Ledger Independent maysville-online.com    Ledger
Independent maysville-online.xxx    Ledger Independent robertsoncommunity.com   
Ledger Independent theledgerindependent.com    Ledger Independent
leeagrimedia.com    Lee Agri-Media leeagrimedia.net    Lee Agri-Media
m.missourifarmertoday.com    Lee Agri-Media 5centads.com    Lee Enterprises
agrimarketplace.com    Lee Enterprises agri-marketplace.com    Lee Enterprises
baraboo.biz    Lee Enterprises bigskyfires.com    Lee Enterprises
communityforum.com    Lee Enterprises dailydeadline.com    Lee Enterprises
decatur.biz    Lee Enterprises digitaldemocracy.com    Lee Enterprises
getitcentral.com    Lee Enterprises gregschermer.com    Lee Enterprises
guild-lee.com    Lee Enterprises guild-lee.net    Lee Enterprises guild-lee.org
   Lee Enterprises hotbark.com    Lee Enterprises iowavoter.com    Lee
Enterprises lawrencecountycentennial.com    Lee Enterprises lee.net    Lee
Enterprises leeag.com    Lee Enterprises leecmstraining.com    Lee Enterprises
leeent.net    Lee Enterprises leeenterprises.biz    Lee Enterprises
leeenterprises.com    Lee Enterprises lee-eteam.com    Lee Enterprises
lee-guild.com    Lee Enterprises lee-guild.net    Lee Enterprises lee-guild.org
   Lee Enterprises lee-interactive.com    Lee Enterprises leelocal.com    Lee
Enterprises leenorthwestpublishing.com    Lee Enterprises lee-online.com    Lee
Enterprises



--------------------------------------------------------------------------------

ANNEX H

Page 20

 

leetemplates.com    Lee Enterprises leeunionfree.com    Lee Enterprises
lee-watch.com    Lee Enterprises lee-watch.net    Lee Enterprises lee-watch.org
   Lee Enterprises microcastapp.com    Lee Enterprises mjonline.com    Lee
Enterprises mtfires.com    Lee Enterprises muscatine.biz    Lee Enterprises
muscatinepost.com    Lee Enterprises mvtrio.com    Lee Enterprises
outdoormotors.com    Lee Enterprises riverfloodwatch.com    Lee Enterprises
shawano.biz    Lee Enterprises takemethere.net    Lee Enterprises
takemethere.org    Lee Enterprises thechoiceonline.com    Lee Enterprises
timegoggles.com    Lee Enterprises todaysvoter.com    Lee Enterprises
viraltoad.com    Lee Enterprises vocap.com    Lee Enterprises voicecapture.com
   Lee Enterprises wheelforyou.com    Lee Enterprises wheelsforyouonline.com   
Lee Enterprises wiredpartners.net    Lee Enterprises wiredpartnerswebdesign.com
   Lee Enterprises wiredpartnerswebhosting.com    Lee Enterprises workforyou.com
   Lee Enterprises yourvoiceatlee.com    Lee Enterprises lincolnexpert.com   
Lincoln Journal lincolnexperts.com    Lincoln Journal apartmentsforyou.com   
Lincoln Journal Star beatriceexperts.com    Lincoln Journal Star
celebratenebraska.com    Lincoln Journal Star discoverbeatrice.com    Lincoln
Journal Star discoverfremont.com    Lincoln Journal Star discoverlincoln.com   
Lincoln Journal Star discovernebraska.com    Lincoln Journal Star
fremontexperts.com    Lincoln Journal Star huskerexpress.com    Lincoln Journal
Star huskerextra.com    Lincoln Journal Star



--------------------------------------------------------------------------------

ANNEX H

Page 21

 

huskerfootball.com    Lincoln Journal Star journalstar.com    Lincoln Journal
Star journalstar.xxx    Lincoln Journal Star journalstarads.com    Lincoln
Journal Star kansaswheelsforyou.com    Lincoln Journal Star
lincolnhomesandrealestate.com    Lincoln Journal Star lincolnjobs.com    Lincoln
Journal Star lincolnjournalstar.com    Lincoln Journal Star lincolnswitch.com   
Lincoln Journal Star lmagazinelincoln.com    Lincoln Journal Star
m.journalstar.com    Lincoln Journal Star nebraskahomesandrealestate.com   
Lincoln Journal Star nebraskaspot.com    Lincoln Journal Star nebraskaspot.net
   Lincoln Journal Star nebraskawheelsforyou.com    Lincoln Journal Star
nebweb.com    Lincoln Journal Star neighborhoodextra.com    Lincoln Journal Star
oakcreekprinting.com    Lincoln Journal Star rentalsforyou.com    Lincoln
Journal Star saddleupnebraska.com    Lincoln Journal Star sellitnebraska.com   
Lincoln Journal Star starcityhealth.com    Lincoln Journal Star
sunlanddiningcard.com    Lincoln Journal Star switchlincoln.com    Lincoln
Journal Star urban-motors.com    Lincoln Journal Star wheelsforyou.com   
Lincoln Journal Star wheelsforyoukansas.com    Lincoln Journal Star
wheelsforyounebraska.com    Lincoln Journal Star workforyounebraska.com   
Lincoln Journal Star masoncitynet.com    Mason City Shopper jg-tc.com    Mattoon
Journal-Gazette jg-tc.xxx    Mattoon Journal-Gazette m.jg-tc.com    Mattoon
Journal-Gazette blackhillspress.com    Meade County Times-Tribune
meadecountytimes.com    Meade County Times-Tribune meadecountytimestribune.com
   Meade County Times-Tribune livestockmarketer.com    Midwest Messenger
livestockroundup.com    Midwest Messenger livestockroundup.net    Midwest
Messenger m.midwestmessenger.com    Midwest Messenger midwestmessenger.com   
Midwest Messenger



--------------------------------------------------------------------------------

ANNEX H

Page 22

 

ruralvoterguide.com    Midwest Messenger saddleupnebraska.com    Midwest
Messenger m.midwestproducer.com    Midwest Producer midwestbullseye.com   
Midwest Producer midwestproducer.com    Midwest Producer m.mininickel.com   
Mini Nickel mininickel.com    Mini Nickel iowafarmguide.com    Minnesota Farm
Guide m.minnesotafarmguide.com    Minnesota Farm Guide couponingmissoula.com   
Missoulian farranproperties.com    Missoulian m.missoulian.com    Missoulian
missoulanews.mobi    Missoulian missoulasearch.mobi    Missoulian missoulian.com
   Missoulian missoulian.net    Missoulian missoulian.us    Missoulian
missoulian.xxx    Missoulian missoulianads.com    Missoulian
missoulianentertainer.com    Missoulian missouliannews.mobi    Missoulian
missoulien.com    Missoulian montanaautofinder.com    Missoulian
montanahomeseller.com    Missoulian montanamessenger.com    Missoulian
movingtobillings.com    Missoulian movingtobillings.net    Missoulian
movingtobillings.org    Missoulian movingtobozeman.com    Missoulian
movingtobozeman.net    Missoulian movingtobozeman.org    Missoulian
movingtobutte.com    Missoulian movingtobutte.net    Missoulian
movingtobutte.org    Missoulian movingtogreatfalls.com    Missoulian
movingtogreatfalls.net    Missoulian movingtogreatfalls.org    Missoulian
movingtohamilton.com    Missoulian movingtohamilton.net    Missoulian
movingtohamilton.org    Missoulian movingtohelena.com    Missoulian



--------------------------------------------------------------------------------

ANNEX H

Page 23

 

movingtohelena.net    Missoulian movingtohelena.org    Missoulian
movingtokalispell.com    Missoulian movingtokalispell.net    Missoulian
movingtokalispell.org    Missoulian movingtomissoula.com    Missoulian
movingtomissoula.net    Missoulian movingtomissoula.org    Missoulian
mtautofinder.com    Missoulian mtinbusiness.com    Missoulian mtmessenger.com   
Missoulian mtwheelsforyou.com    Missoulian mtwheelsforyou.net    Missoulian
mymissoulian.com    Missoulian ravallipost.net    Missoulian mcpress.com   
Mitchell County Press-News buyitmt.com    Montana Magazine montanamagazine.com
   Montana Magazine mtfootball.com    Montana Magazine mtprepsports.com   
Montana Magazine rentitmt.com    Montana Magazine bozemanexplore.com    Montana
Standard bozemantributary.com    Montana Standard buttesurvey.com    Montana
Standard diggerbeat.com    Montana Standard m.mtstandard.com    Montana Standard
montanastandard.com    Montana Standard mtjobexpo.com    Montana Standard
mtstandard.com    Montana Standard mtstandard.xxx    Montana Standard
postcardsfrombutte.com    Montana Standard tributaryonline.com    Montana
Standard filmsofthegoldenage.com    Muscatine Journal m.muscatine.journal.com   
Muscatine Journal muscatinejournal.com    Muscatine Journal muscatinejournal.xxx
   Muscatine Journal northernblackhillsweeklygroup.com    Northern Black Hills
Weekly Group cass-news.com    Plattsmouth Journal plattsmouthjournal.com   
Plattsmouth Journal allthingsadirondack.com    Post-Star bestoftheregion.com   
Post-Star



--------------------------------------------------------------------------------

ANNEX H

Page 24

 

m.poststar.com    Post-Star mypostar.com    Post-Star poststar.biz    Post-Star
poststar.com    Post-Star poststar.info    Post-Star poststar.mobi    Post-Star
poststar.net    Post-Star poststar.org    Post-Star poststar.tv    Post-Star
poststar.xxx    Post-Star saratogapoststar.com    Post-Star seeadirondacks.com
   Post-Star seeglensfalls.com    Post-Star seesaratoga.com    Post-Star
agalmanac.com    Prairie Star m.theprairiestar.com    Prairie Star
theprairiestar.com    Prairie Star advantagequadcities.com    Quad-City Times
bealerfamilybuilders.com    Quad-City Times bhcb.org    Quad-City Times bix7.com
   Quad-City Times celebrateqc.com    Quad-City Times coffeehoundeastmo.com   
Quad-City Times crsports.org    Quad-City Times getitqca.com    Quad-City Times
hawkmania.com    Quad-City Times iatnt.com    Quad-City Times iltnt.com   
Quad-City Times iowapulse.com    Quad-City Times iowatnt.com    Quad-City Times
leeinc.com    Quad-City Times m.qctimes.com    Quad-City Times
mid-america-sales.com    Quad-City Times midwesttruckntractor.com    Quad-City
Times milansurplusqc.com    Quad-City Times mntnt.com    Quad-City Times
nebtnt.com    Quad-City Times qcbusinessjournal.com    Quad-City Times
qccrimewatch.com    Quad-City Times qcdailydeal.com    Quad-City Times
qcdailydeals.com    Quad-City Times



--------------------------------------------------------------------------------

ANNEX H

Page 25

 

qcgetit.com    Quad-City Times qchighschools.com    Quad-City Times qcmoms.com
   Quad-City Times qcneighbor.com    Quad-City Times qcneighborhoodnetwork.com
   Quad-City Times qcneighbors.com    Quad-City Times qcontheriver.com   
Quad-City Times qcpreps.com    Quad-City Times qcshops.com    Quad-City Times
qctimes.com    Quad-City Times qctimes.net    Quad-City Times qctimes.tv   
Quad-City Times qctimes.xxx    Quad-City Times qctmedia.com    Quad-City Times
qctmediagroup.com    Quad-City Times qctoday.com    Quad-City Times
qctplus60.com    Quad-City Times qctplus60.org    Quad-City Times qcvalues.com
   Quad-City Times qcvarsity.com    Quad-City Times qcwatchblog.com    Quad-City
Times qcwheels.com    Quad-City Times qcwinc.com    Quad-City Times
quadcitiessportscommission.com    Quad-City Times quadcitypreps.com    Quad-City
Times quadcitytimes.com    Quad-City Times quad-citytimes.com    Quad-City Times
quadcityvarsity.com    Quad-City Times quadsville.com    Quad-City Times
sellitqc.com    Quad-City Times thebettendorfnews.com    Quad-City Times
thecaptainstablemoline.com    Quad-City Times thedavenportnews.com    Quad-City
Times themolinenews.com    Quad-City Times therockislandnews.com    Quad-City
Times tjstruckntrailer.com    Quad-City Times tricoprinting.com    Quad-City
Times truck-and-tractor.com    Quad-City Times truck-n-tractor.com    Quad-City
Times vernshomeimprovement.com    Quad-City Times wagsauto.com    Quad-City
Times



--------------------------------------------------------------------------------

ANNEX H

Page 26

 

wegotnext.org    Quad-City Times witnt.com    Quad-City Times
bellefourchecommunity.com    Rapid City Journal bhflavor.com    Rapid City
Journal bhjobfair.com    Rapid City Journal blackhawkcommunity.com    Rapid City
Journal blackhills2go.com    Rapid City Journal blackhillsclassifieds.com   
Rapid City Journal blackhillscommunity.com    Rapid City Journal
blackhillsdiscovered.com    Rapid City Journal blackhillsjobs.com    Rapid City
Journal blackhillsjobs.net    Rapid City Journal blackhillsjournal.com    Rapid
City Journal blackhillsjournal.net    Rapid City Journal blackhillsjournal.org
   Rapid City Journal blackhillslive.com    Rapid City Journal
blackhillspatriot.com    Rapid City Journal blackhillstogo.com    Rapid City
Journal blackhillswheelsforyou.com    Rapid City Journal boxeldercommunity.com
   Rapid City Journal chadroncommunity.com    Rapid City Journal
chadroncommunity.net    Rapid City Journal chadronrecord.com    Rapid City
Journal crawfordcommunity.net    Rapid City Journal custercommunity.com    Rapid
City Journal deadwoodcommunity.com    Rapid City Journal deadwooddiscovered.com
   Rapid City Journal deadwoodgaming.com    Rapid City Journal
eaglebuttecommunity.com    Rapid City Journal edgemontcommunity.net    Rapid
City Journal ellsworthcommunity.com    Rapid City Journal
fortpierrecommunity.com    Rapid City Journal gillettecommunity.com    Rapid
City Journal harrisoncommunity.net    Rapid City Journal hayspringscommunity.com
   Rapid City Journal hermosacommunity.com    Rapid City Journal
hillcitycommunity.net    Rapid City Journal homejournal.biz    Rapid City
Journal hotspringscommunity.com    Rapid City Journal leadcommunity.net    Rapid
City Journal lead-deadwoodcommunity.com    Rapid City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 27

 

m.rapidcityjournal.com    Rapid City Journal mountrushmorecommunity.com    Rapid
City Journal newcastlecommunity.net    Rapid City Journal newellcommunity.net   
Rapid City Journal newunderwoodcommunity.com    Rapid City Journal
northernhillsclassifieds.com    Rapid City Journal
northwestnebraskacommunity.com    Rapid City Journal oelrichscommunity.com   
Rapid City Journal phillipcommunity.com    Rapid City Journal
pierrecommunity.com    Rapid City Journal rapidcityclassifieds.net    Rapid City
Journal rapidcityclassifieds.org    Rapid City Journal rapidcityjobs.com   
Rapid City Journal rapidcityjournal.com    Rapid City Journal
rapidcityjournal.net    Rapid City Journal rapidcityjournal.org    Rapid City
Journal rapidcityjournal.xxx    Rapid City Journal rapidcityjournaljr.com   
Rapid City Journal rapidcitywheelsforyou.com    Rapid City Journal rcjonline.com
   Rapid City Journal rcjpropicks.com    Rapid City Journal rosebudcommunity.com
   Rapid City Journal rushvillecommunity.com    Rapid City Journal
saintongecommunity.com    Rapid City Journal sdbusinessjournal.com    Rapid City
Journal sdlegislature.com    Rapid City Journal sdlegislature.net    Rapid City
Journal sdprepzone.com    Rapid City Journal sdwheelsforyou.com    Rapid City
Journal shopsturgis.net    Rapid City Journal shopthehills.com    Rapid City
Journal southdakotabusinessjournal.com    Rapid City Journal
southdakotaprepzone.com    Rapid City Journal southdakotawheelsforyou.com   
Rapid City Journal southernhillsclassifieds.com    Rapid City Journal
spearfishcommunity.com    Rapid City Journal stevenscommunity.net    Rapid City
Journal stongecommunity.com    Rapid City Journal sturgiscommunity.com    Rapid
City Journal sturgislinks.com    Rapid City Journal sturgisrallydaily.com   
Rapid City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 28

 

sturgisrallyvendors.com    Rapid City Journal summersetcommunity.net    Rapid
City Journal sundancecommunity.net    Rapid City Journal thenewspaper.net   
Rapid City Journal thenewspaper.org    Rapid City Journal
unioncentercommunity.com    Rapid City Journal uptoncommunity.com    Rapid City
Journal wallcommunity.com    Rapid City Journal westriverclassifieds.com   
Rapid City Journal whitewoodcommunity.com    Rapid City Journal
m.ravallirepublic.com    Ravalli Republic ravallinews.com    Ravalli Republic
ravallirepublic.com    Ravalli Republic ravallirepublic.xxx    Ravalli Republic
carlislenews.com    Sentinel carlislepennsylvania.com    Sentinel
carlislesentinel.com    Sentinel cumberlandlife.com    Sentinel cumberlink.com
   Sentinel cumberlink.xxx    Sentinel m.cumberlink.com    Sentinel
mechanicsburgpa.com    Sentinel pawheelsforyou.com    Sentinel pennstatefan.com
   Sentinel sentinel-news.com    Sentinel sentinelweekly.com    Sentinel
shippensburgpa.com    Sentinel shippensburgsentinel.com    Sentinel
shippsentinel.com    Sentinel shipsentinel.com    Sentinel firstinnation.com   
Sioux City Journal groupsiouxpon.com    Sioux City Journal iowainsider.com   
Sioux City Journal journalads.com    Sioux City Journal journalgoodfellows.com
   Sioux City Journal journalgoodfellows.net    Sioux City Journal
journalgoodfellows.org    Sioux City Journal littleyellowdog.org    Sioux City
Journal m.siouxcityjournal.com    Sioux City Journal miracleinmapleton.com   
Sioux City Journal mwcareerexpo.com    Sioux City Journal



--------------------------------------------------------------------------------

ANNEX H

Page 29

 

mwrcareerexpo.com    Sioux City Journal realestatesiouxland.com    Sioux City
Journal scjbuzz.com    Sioux City Journal scjdealoftheday.com    Sioux City
Journal sellitdakota.com    Sioux City Journal sellitia.com    Sioux City
Journal sellitiowa.com    Sioux City Journal sellitsiouxland.com    Sioux City
Journal sewheelsforyou.com    Sioux City Journal sfwheelsforyou.com    Sioux
City Journal siouxcity.tv    Sioux City Journal siouxcityemployment.com    Sioux
City Journal siouxcityjournal.com    Sioux City Journal siouxcityjournal.xxx   
Sioux City Journal siouxcityjournaljr.com    Sioux City Journal
siouxcityrealestateguide.com    Sioux City Journal siouxcityshoppersguide.com   
Sioux City Journal siouxcitytalks.com    Sioux City Journal
siouxcityweekender.com    Sioux City Journal siouxland.net    Sioux City Journal
siouxland.tv    Sioux City Journal siouxlandactiveseniors.com    Sioux City
Journal siouxlandbidandbuy.com    Sioux City Journal siouxlandbrides.com   
Sioux City Journal siouxlandbusinessjournal.com    Sioux City Journal
siouxlandbuzz.com    Sioux City Journal siouxlandcouponsource.com    Sioux City
Journal siouxlandemployment.com    Sioux City Journal siouxlandevents.com   
Sioux City Journal siouxlandgrooms.com    Sioux City Journal
siouxlandhispanosunidos.com    Sioux City Journal siouxlandhomeandliving.com   
Sioux City Journal siouxlandlive.com    Sioux City Journal siouxlandmoms.com   
Sioux City Journal siouxlandnetwork.com    Sioux City Journal siouxlandnow.com
   Sioux City Journal siouxlandoutdoors.com    Sioux City Journal
siouxlandpaws.com    Sioux City Journal siouxlandprep.com    Sioux City Journal
siouxlandpreps.com    Sioux City Journal siouxlandprime.com    Sioux City
Journal



--------------------------------------------------------------------------------

ANNEX H

Page 30

 

siouxlandrealtor.com    Sioux City Journal siouxlandshoppersguide.com    Sioux
City Journal siouxlandsports.com    Sioux City Journal siouxlandsports.net   
Sioux City Journal siouxlandtalks.com    Sioux City Journal siouxlandvarsity.com
   Sioux City Journal siouxlandvoice.com    Sioux City Journal
siouxlandweekender.com    Sioux City Journal siouxlandxl.com    Sioux City
Journal siouxlutions.com    Sioux City Journal siouxpon.com    Sioux City
Journal sux911.com    Sioux City Journal treesforsiouxland.com    Sioux City
Journal treesforsiouxland.org    Sioux City Journal weeklyshoppersguide.com   
Sioux City Journal wheelsforyouiowa.com    Sioux City Journal
wheelsforyousiouxcity.com    Sioux City Journal wheelsforyousiouxland.com   
Sioux City Journal workforyouiowa.com    Sioux City Journal
workforyousiouxcity.com    Sioux City Journal workforyousiouxland.com    Sioux
City Journal work-ia.com    Sioux City Journal work-iowa.com    Sioux City
Journal m.tristateneighbor.com    Sioux Falls Tri-State Neighbor
tristateneighbor.com    Sioux Falls Tri-State Neighbor tri-stateneighbor.com   
Sioux Falls Tri-State Neighbor southernidahobusiness.com    Southern Idaho
Business 1region.com    Southern Illinoisan 1region.net    Southern Illinoisan
1region1vision.com    Southern Illinoisan 1region1vision.net    Southern
Illinoisan carbondalemarketplace.com    Southern Illinoisan dawgbit.com   
Southern Illinoisan electionillinois.com    Southern Illinoisan
flipsideonline.com    Southern Illinoisan illelection.com    Southern Illinoisan
illelections.com    Southern Illinoisan ilwinetrail.com    Southern Illinoisan
ilwinetrails.com    Southern Illinoisan lifeandstylesi.com    Southern
Illinoisan lifeandstylesi.net    Southern Illinoisan



--------------------------------------------------------------------------------

ANNEX H

Page 31

 

lifeandstylesi.org    Southern Illinoisan m.thesouthern.com    Southern
Illinoisan mysi.biz    Southern Illinoisan mysouthernillinoisan.com    Southern
Illinoisan oneregion.com    Southern Illinoisan rediscoversi.com    Southern
Illinoisan salukiblog.com    Southern Illinoisan salukigameday.com    Southern
Illinoisan salukimania.com    Southern Illinoisan salukisportsonline.com   
Southern Illinoisan sbj.biz    Southern Illinoisan siautodeals.com    Southern
Illinoisan sidiningdeals.com    Southern Illinoisan sipicks.com    Southern
Illinoisan sipreps.com    Southern Illinoisan siprepsports.com    Southern
Illinoisan siwheelsforyou.com    Southern Illinoisan southernbusinessjournal.com
   Southern Illinoisan southernhomeseller.com    Southern Illinoisan
southernillinoisan.com    Southern Illinoisan southernillinoisian.com   
Southern Illinoisan southernville.com    Southern Illinoisan thesouthern.com   
Southern Illinoisan thesouthern.net    Southern Illinoisan thesouthern.org   
Southern Illinoisan thesoutherndigital.com    Southern Illinoisan
thesouthernillinoisan.xxx    Southern Illinoisan thinksouthernillinois.com   
Southern Illinoisan varsitysi.com    Southern Illinoisan winecountrysi.com   
Southern Illinoisan achristmasstoryindiana.com    Times ahammondstory.com   
Times buildshoremagazine.com    Times burhamcommunity.com    Times
calumetcitycommunity.com    Times cedarlakecommunity.com    Times
chestertoncommunity.com    Times cretecommunity.com    Times
crownpointcommunity.com    Times demottecommunity.com    Times
doltoncommunity.com    Times



--------------------------------------------------------------------------------

ANNEX H

Page 32

 

dunelandcommunity.com    Times dyercommunity.com    Times
eastchicagocommunity.com    Times garycommunity.com    Times
griffithcommunity.com    Times hammondcommunity.net    Times hbanwionline.com   
Times hbanwiparadeofhomes.com    Times hbaofnwi.com    Times hbaofnwionline.com
   Times hebroncommunity.com    Times highlandcommunity.net    Times
hobartcommunity.com    Times iloveham.org    Times iluvham.org    Times
indianastory.com    Times koutscommunity.com    Times lakecountycommunity.com   
Times lakemichiganparent.com    Times lakesofthe4seasonscommunity.com    Times
lakesofthefourseasonscommunity.com    Times lakestationcommunity.com    Times
lansingcommunity.net    Times laportecommunity.com    Times
laportecountycommunity.com    Times lowellcommunity.net    Times m.nwitimes.com
   Times merrillvillecommunity.com    Times michigancitycommunity.com    Times
munstercommunity.com    Times mynwitimes.com    Times nwi.com    Times
nwibargains.com    Times nwibidandbuy.com    Times nwicommunities.com    Times
nwicommunity.com    Times nwifoodbank5k.org    Times nwihome.com    Times
nwihomeandgardenshow.com    Times nwihomes.com    Times nwihometour.com    Times



--------------------------------------------------------------------------------

ANNEX H

Page 33

 

nwihousingalliance.com    Times nwihousingforum.com    Times nwiindex.com   
Times nwioneregiononevision.com    Times nwiparadeofhomes.com    Times
nwipets.com    Times nwipreps.com    Times nwiprepsports.com    Times
nwiprepzone.com    Times nwirealty.com    Times nwitalks.com    Times
nwitimes.com    Times nwitimes.tv    Times nwitimes.xxx    Times nwivoices.com
   Times nwiwomenswisdom.com    Times portagecommunity.com    Times
portercountycommunity.com    Times saukvillagecommunity.com    Times
scherervillecommunity.com    Times sherervillecommunity.com    Times
shorebrideonline.com    Times shorebridesonline.com    Times
shorelakemichigan.com    Times shorewoodforrestcommunity.com    Times
southhollandcommunity.com    Times southshorepreps.com    Times
southshorevoice.com    Times southwestmiparent.com    Times
spreadthelovepeanutbutter.org    Times stjohncommunity.com    Times
swmparent.com    Times theshoremagazine.com    Times thetimesonline.com    Times
thorntoncommunity.com    Times timescapsule.com    Times timescareandshare.com
   Times timescars.com    Times timesemployment.com    Times timeshomes.com   
Times timeshomeseller.com    Times



--------------------------------------------------------------------------------

ANNEX H

Page 34

 

timespreps.com    Times timeswheelsforyou.com    Times timeswork.com    Times
vacationshoremagazine.com    Times valparaisocommunity.com    Times
valpocommunity.com    Times visitshore.com    Times visitshoremagazine.com   
Times vivalostiempos.com    Times vivanwi.com    Times vivathetimes.com    Times
westvillecommunity.com    Times wheelercommunity.com    Times
whitethornewoodscommunity.com    Times whitingcommunity.net    Times yournwi.com
   Times yoursouthshore.com    Times m.thetandd.com    Times scwheelsforyou.com
   Times and Democrat thebulldogzone.com    Times and Democrat thetandd.com   
Times and Democrat thetandd.xxx    Times and Democrat timesanddemocrat.com   
Times and Democrat m.magicvalley.com    Times-News magicvalley.com    Times-News
magicvalley.xxx    Times-News times-newsonline.com    Times-News
blackhawkmania.com    Waterloo Courier btruemag.com    Waterloo Courier
cedarfallsbluezone.com    Waterloo Courier cedarvalleybluezone.com    Waterloo
Courier cedarvalleyinclusion.com    Waterloo Courier cedarvalleyjobs.com   
Waterloo Courier cedarvalleyparadeofhomes.com    Waterloo Courier
cedarvalleyparadeofhomes.net    Waterloo Courier cedarvalleypreps.com   
Waterloo Courier courierwheelsforyou.com    Waterloo Courier cvbluezone.com   
Waterloo Courier cvbusinessmonthly.com    Waterloo Courier cv-hg.com    Waterloo
Courier cvinclusion.com    Waterloo Courier



--------------------------------------------------------------------------------

ANNEX H

Page 35

 

cvparadeofhomes.com    Waterloo Courier cvparadeofhomes.net    Waterloo Courier
cvpulse.com    Waterloo Courier cyclonemania.com    Waterloo Courier
m.wcfcourier.com    Waterloo Courier pantherillustrated.com    Waterloo Courier
pantherillustrated.net    Waterloo Courier panthermania.net    Waterloo Courier
waterloobluezone.com    Waterloo Courier waterloocedarfallsia.com    Waterloo
Courier waterloocourier.com    Waterloo Courier wcfcourier.com    Waterloo
Courier wcfcourier.xxx    Waterloo Courier m.winonadailynews.com    Winona Daily
News winonadailynews.com    Winona Daily News winonadailynews.xxx    Winona
Daily News

b. Pulitzer Domain Names

  

DOMAIN NAME

  

BENEFICIAL OWNER

theadobepress.com    Adobe Press arizonadailysun.com    Arizona Daily Sun
arizonadailysun.net    Arizona Daily Sun azdailysun.com    Arizona Daily Sun
azdailysun.net    Arizona Daily Sun azdailysun.xxx    Arizona Daily Sun
azdailysun-inserts.com    Arizona Daily Sun directimpress.com    Arizona Daily
Sun directmailarizona.com    Arizona Daily Sun directmailflagstaff.com   
Arizona Daily Sun directreps.com    Arizona Daily Sun emediatools.com    Arizona
Daily Sun flaglive.com    Arizona Daily Sun flagstaffautofinder.com    Arizona
Daily Sun flagstaffhomefinder.com    Arizona Daily Sun flagstafflive.com   
Arizona Daily Sun flagstafflives.com    Arizona Daily Sun flagstaffsnowday.com
   Arizona Daily Sun flagstaffwinterfest.com    Arizona Daily Sun gcscout.com   
Arizona Daily Sun



--------------------------------------------------------------------------------

ANNEX H

Page 36

 

grandcanyonscout.com    Arizona Daily Sun m.azdailysun.com    Arizona Daily Sun
mailstakes.com    Arizona Daily Sun mailstakes.net    Arizona Daily Sun
mountainlivingmagazine.com    Arizona Daily Sun namlm.com    Arizona Daily Sun
sellitaz.com    Arizona Daily Sun sellitflag.com    Arizona Daily Sun
sellitflagstaff.com    Arizona Daily Sun thursdaysonthesquare.com    Arizona
Daily Sun yourgrandcanyonguide.com    Arizona Daily Sun bandonwesternworld.com
   Bandon Western World westernworldnewspaper.com    Bandon Western World
farmercityjournal.com    Bloomington Pantagraph gibsoncitycourier.com   
Bloomington Pantagraph leroyjournal.com    Bloomington Pantagraph
m.pantagraph.com    Bloomington Pantagraph mypantagraph.com    Bloomington
Pantagraph pantagraph.com    Bloomington Pantagraph pantagraph.xxx   
Bloomington Pantagraph pantagraphautos.com    Bloomington Pantagraph
pantagraphclassifieds.com    Bloomington Pantagraph pantagraphhomemarket.com   
Bloomington Pantagraph woodcojo.com    Bloomington Pantagraph
woodfordcountyjournal.com    Bloomington Pantagraph circlekmetals.com    Daily
Journal dailyjournalmo.com    Daily Journal dailyjournalonline.com    Daily
Journal dailyjournalonline.xxx    Daily Journal democratnewsonline.com    Daily
Journal farmingtonpressonline.com    Daily Journal m.dailyjournalonline.com   
Daily Journal mydjconnection.com    Daily Journal avenalprogress.com    Hanford
Sentinel centralvalleyview.com    Hanford Sentinel coalingarecord.com    Hanford
Sentinel corcoranvoice.com    Hanford Sentinel cumberlink.xxx    Hanford
Sentinel goldeneagleonline.com    Hanford Sentinel hanfordsentinel.com   
Hanford Sentinel hanfordsentinel.xxx    Hanford Sentinel



--------------------------------------------------------------------------------

ANNEX H

Page 37

 

hanfordvoice.com    Hanford Sentinel homestricounty.net    Hanford Sentinel
kcvalleyview.com    Hanford Sentinel kingscountyvoice.com    Hanford Sentinel
lasnoticiasdelvalle.com    Hanford Sentinel lemooreadvance.net    Hanford
Sentinel lemoorenavynews.com    Hanford Sentinel lemoorevoice.com    Hanford
Sentinel m.hanfordsentinel.com    Hanford Sentinel naslairshow.com    Hanford
Sentinel naslgoldeneagle.com    Hanford Sentinel newzcentral.com    Hanford
Sentinel niftynickel.net    Hanford Sentinel shippsentinel.com    Hanford
Sentinel thelemooreadvance.com    Hanford Sentinel thetwincitytimes.com   
Hanford Sentinel kingscountybusinesssentinel.biz    Kings County Business
Sentinel kingscountybusinesssentinel.com    Kings County Business Sentinel
kingscountybusinesssentinel.net    Kings County Business Sentinel
kingsburgrecorder.com    Kingsburg Recorder laduenews.com    Ladue News
centralcoastwheels.com    Lompoc Record centralcoastwheelsforyou.com    Lompoc
Record lompocrecord.com    Lompoc Record lompocrecord.xxx    Lompoc Record
m.lompocrecord.com    Lompoc Record amcaneagle.com    Napa Valley Register
americancanyoneagle.com    Napa Valley Register distinctiveproperties.com   
Napa Valley Register enapavalley.com    Napa Valley Register
insidenapavalley.com    Napa Valley Register m.napavalleyregister.com    Napa
Valley Register napabusinesstimes.com    Napa Valley Register napanews.com   
Napa Valley Register naparegister.com    Napa Valley Register
napavalleybusinesstimes.com    Napa Valley Register napavalleyregister.com   
Napa Valley Register napavalleyregister.xxx    Napa Valley Register
napavalleywheels.com    Napa Valley Register nvbusinesstimes.com    Napa Valley
Register nvregister.com    Napa Valley Register



--------------------------------------------------------------------------------

ANNEX H

Page 38

 

searchnapa.com    Napa Valley Register sthelenastar.com    Napa Valley Register
tiempolatino.net    Napa Valley Register weeklycalistogan.com    Napa Valley
Register adsandbargains.com    Provo Daily Herald asavvylife.com    Provo Daily
Herald beatthezuke.com    Provo Daily Herald cougarblue.com    Provo Daily
Herald daily-herald.com    Provo Daily Herald dealsgonemobile.com    Provo Daily
Herald dealsgonemobile.info    Provo Daily Herald dealsgonemobile.net    Provo
Daily Herald dealsgonemobile.org    Provo Daily Herald harktheherald.com   
Provo Daily Herald heraldextra.com    Provo Daily Herald heraldextra.com   
Provo Daily Herald heraldextra.xxx    Provo Daily Herald homechoicemag.com   
Provo Daily Herald localcampusdeals.com    Provo Daily Herald
m.savvyshopperdeals.com    Provo Daily Herald myheraldextra.com    Provo Daily
Herald myprovo.com    Provo Daily Herald myutah.info    Provo Daily Herald
preprallyutah.com    Provo Daily Herald provodailyherald.com    Provo Daily
Herald provoherald.com    Provo Daily Herald provotown.com    Provo Daily Herald
savvydealcenter.com    Provo Daily Herald savvyshopperdeals.com    Provo Daily
Herald utahadventurer.com    Provo Daily Herald utahmomclick.com    Provo Daily
Herald uvbid.com    Provo Daily Herald uvhomechoice.com    Provo Daily Herald
wearesanpete.com    Provo Daily Herald Pulitzer.net    Pulitzer, Inc.
bridescentralcoast.com    Santa Maria Times centralcoastsavvyshopper.com   
Santa Maria Times fromthevine.info    Santa Maria Times fromthevine.net    Santa
Maria Times insidesmvalley.com    Santa Maria Times m.santamariatimes.com   
Santa Maria Times



--------------------------------------------------------------------------------

ANNEX H

Page 39

 

periodicoeltiempo.com    Santa Maria Times santamariatimes.com    Santa Maria
Times santamariatimes.xxx    Santa Maria Times spacecountrytimes.com    Santa
Maria Times thetimespressrecorder.com    Santa Maria Times
welcomecentralcoast.com    Santa Maria Times work-ca.com    Santa Maria/Lompoc
workca.net    Santa Maria/Lompoc m.syvnews.com    Santa Ynez Valley News
syvnews.com    Santa Ynez Valley News selmaenterprise.com    Selma Enterprise
4posttraffic.com    St. Louis Post-Dispatch 900walnut.net    St. Louis
Post-Dispatch amplifiddigitalstl.com    St. Louis Post-Dispatch
amplifieddigitalstl.com    St. Louis Post-Dispatch applypd.com    St. Louis
Post-Dispatch feastmag.org    St. Louis Post-Dispatch feast-magazine.com    St.
Louis Post-Dispatch feast-magazine.net    St. Louis Post-Dispatch
feast-magazine.org    St. Louis Post-Dispatch feaststl.com    St. Louis
Post-Dispatch feaststl.net    St. Louis Post-Dispatch feaststl.org    St. Louis
Post-Dispatch localvaluesdirect.com    St. Louis Post-Dispatch m.feaststl.com   
St. Louis Post-Dispatch m.stltoday.com    St. Louis Post-Dispatch
mohealthreport.com    St. Louis Post-Dispatch myp-d.com    St. Louis
Post-Dispatch mypostdispatch.com    St. Louis Post-Dispatch mypost-dispatch.com
   St. Louis Post-Dispatch mystltoday.com    St. Louis Post-Dispatch
nowhiringstl.com    St. Louis Post-Dispatch on-timetraffic.com    St. Louis
Post-Dispatch p4to.com    St. Louis Post-Dispatch pdmarketmax.com    St. Louis
Post-Dispatch pdonline.com    St. Louis Post-Dispatch politicalfix.com    St.
Louis Post-Dispatch post4trafficonline.com    St. Louis Post-Dispatch
postand4traffic.com    St. Louis Post-Dispatch postdispat.ch    St. Louis
Post-Dispatch postdispatch.com    St. Louis Post-Dispatch



--------------------------------------------------------------------------------

ANNEX H

Page 40

 

post-dispatch.com    St. Louis Post-Dispatch post-dispatch.info    St. Louis
Post-Dispatch post-dispatchrewards.com    St. Louis Post-Dispatch
post-dispatchstore.com    St. Louis Post-Dispatch postfortrafficonline.com   
St. Louis Post-Dispatch postfortrafficon-line.com    St. Louis Post-Dispatch
postfourtrafficonline.com    St. Louis Post-Dispatch postfourtrafficon-line.com
   St. Louis Post-Dispatch prepsportsshow.com    St. Louis Post-Dispatch
ridesthemagazine.com    St. Louis Post-Dispatch saintlouisdirect.com    St.
Louis Post-Dispatch saintlouistoday.com    St. Louis Post-Dispatch
sellitsaintlouis.com    St. Louis Post-Dispatch stl4traffic.com    St. Louis
Post-Dispatch stlapply.com    St. Louis Post-Dispatch stlatwork.biz    St. Louis
Post-Dispatch stlatwork.com    St. Louis Post-Dispatch stlcaring.com    St.
Louis Post-Dispatch stlezads.com    St. Louis Post-Dispatch stlezads.net    St.
Louis Post-Dispatch stlfeast.com    St. Louis Post-Dispatch stlfeast.net    St.
Louis Post-Dispatch stlfeast.org    St. Louis Post-Dispatch stlfeasts.com    St.
Louis Post-Dispatch stl-feasts.com    St. Louis Post-Dispatch stlfeasts.net   
St. Louis Post-Dispatch stl-feasts.net    St. Louis Post-Dispatch stlfeasts.org
   St. Louis Post-Dispatch stl-feasts.org    St. Louis Post-Dispatch
stlhealthandfitness.com    St. Louis Post-Dispatch stl-iparty.com    St. Louis
Post-Dispatch stlmamarama.com    St. Louis Post-Dispatch stlmarketplace.com   
St. Louis Post-Dispatch stlmomsanddads.com    St. Louis Post-Dispatch
stlouisatwork.biz    St. Louis Post-Dispatch stlouisatwork.com    St. Louis
Post-Dispatch stlouisfeast.com    St. Louis Post-Dispatch stlouisfeast.net   
St. Louis Post-Dispatch stlouisfeast.org    St. Louis Post-Dispatch
stlouisfeasts.com    St. Louis Post-Dispatch stlouis-feasts.com    St. Louis
Post-Dispatch



--------------------------------------------------------------------------------

ANNEX H

Page 41

 

stlouisfeasts.net    St. Louis Post-Dispatch stlouis-feasts.net    St. Louis
Post-Dispatch stlouisfeasts.org    St. Louis Post-Dispatch stlouis-feasts.org   
St. Louis Post-Dispatch stlouisnews.com    St. Louis Post-Dispatch
stlouisnewspaper.com    St. Louis Post-Dispatch stlouispost.com    St. Louis
Post-Dispatch stltoday.biz    St. Louis Post-Dispatch stltoday.com    St. Louis
Post-Dispatch stltoday.net    St. Louis Post-Dispatch stltoday.org    St. Louis
Post-Dispatch stltodaysucks.com    St. Louis Post-Dispatch stltodaysucks.net   
St. Louis Post-Dispatch stltodaysucks.org    St. Louis Post-Dispatch
stltonight.com    St. Louis Post-Dispatch thefeastin.com    St. Louis
Post-Dispatch thefeastin.net    St. Louis Post-Dispatch thefeastin.org    St.
Louis Post-Dispatch thefeastsite.com    St. Louis Post-Dispatch thefeastsite.net
   St. Louis Post-Dispatch thefeastsite.org    St. Louis Post-Dispatch
theliststl.com    St. Louis Post-Dispatch thepostdispatchstore.com    St. Louis
Post-Dispatch thepost-dispatchstore.com    St. Louis Post-Dispatch
workingstlouis.com    St. Louis Post-Dispatch yourjournal.biz    St. Louis
Post-Dispatch yourjournal.info    St. Louis Post-Dispatch yournexthomestl.com   
St. Louis Post-Dispatch stldistribution.net    STL Distribution Services
stldistributionservices.com    STL Distribution Services ampforteens.com   
Suburban Journals of Greater St. Louis claytonbusinessjournal.com    Suburban
Journals of Greater St. Louis claytonbusinessnews.com    Suburban Journals of
Greater St. Louis edwardsvillejournal.com    Suburban Journals of Greater St.
Louis ejournals.com    Suburban Journals of Greater St. Louis
granitecitypress-record.com    Suburban Journals of Greater St. Louis
hazelwood-bridgetonjournal.com    Suburban Journals of Greater St. Louis
illinoiswinepress.com    Suburban Journals of Greater St. Louis iparty-ladue.com
   Suburban Journals of Greater St. Louis iparty-stl.com    Suburban Journals of
Greater St. Louis jeffcountyjournal.com    Suburban Journals of Greater St.
Louis



--------------------------------------------------------------------------------

ANNEX H

Page 42

 

kirkwoodwebsterjournal.com    Suburban Journals of Greater St. Louis
laduenews.com    Suburban Journals of Greater St. Louis laduenews.info   
Suburban Journals of Greater St. Louis millstadtenterprise.com    Suburban
Journals of Greater St. Louis missouriwinepress.com    Suburban Journals of
Greater St. Louis mysuburbanjournal.com    Suburban Journals of Greater St.
Louis networkstlouis.com    Suburban Journals of Greater St. Louis
newsdemocratejournal.com    Suburban Journals of Greater St. Louis
newsdemocratjournal.com    Suburban Journals of Greater St. Louis
northeastcountyjournal.com    Suburban Journals of Greater St. Louis
northwestcountyjournal.com    Suburban Journals of Greater St. Louis
oakville-mehlvillejournal.com    Suburban Journals of Greater St. Louis
oldnewsboyday.com    Suburban Journals of Greater St. Louis oldnewsboysday.com
   Suburban Journals of Greater St. Louis oldnewsboysday.org    Suburban
Journals of Greater St. Louis overland-stannjournal.com    Suburban Journals of
Greater St. Louis readjo.com    Suburban Journals of Greater St. Louis
saintlouisbestbridal.com    Suburban Journals of Greater St. Louis
savvyfamily.com    Suburban Journals of Greater St. Louis
southwestcityjournal.com    Suburban Journals of Greater St. Louis
southwestcountyjournal.com    Suburban Journals of Greater St. Louis
statsonline.com    Suburban Journals of Greater St. Louis stcjournal.com   
Suburban Journals of Greater St. Louis stclairjournal.com    Suburban Journals
of Greater St. Louis stc-news.com    Suburban Journals of Greater St. Louis
stcsuburbanjournal.com    Suburban Journals of Greater St. Louis stlathlete.biz
   Suburban Journals of Greater St. Louis stlathlete.com    Suburban Journals of
Greater St. Louis stlathlete.mobi    Suburban Journals of Greater St. Louis
stlathlete.net    Suburban Journals of Greater St. Louis stlathlete.org   
Suburban Journals of Greater St. Louis stlbestbridal.com    Suburban Journals of
Greater St. Louis stlclubbaseball.com    Suburban Journals of Greater St. Louis
stlclubsoccer.com    Suburban Journals of Greater St. Louis stlclubsoccer.net   
Suburban Journals of Greater St. Louis stlclubsoccer.org    Suburban Journals of
Greater St. Louis stlclubsoftball.com    Suburban Journals of Greater St. Louis
stlclubsports.com    Suburban Journals of Greater St. Louis
stlclubvolleyball.com    Suburban Journals of Greater St. Louis
stlcollegesports.biz    Suburban Journals of Greater St. Louis
stlcollegesports.com    Suburban Journals of Greater St. Louis



--------------------------------------------------------------------------------

ANNEX H

Page 43

 

stlcollegesports.info    Suburban Journals of Greater St. Louis
stlcollegesports.mobi    Suburban Journals of Greater St. Louis
stlcollegesports.net    Suburban Journals of Greater St. Louis
stlcollegesports.org    Suburban Journals of Greater St. Louis stlcycsports.com
   Suburban Journals of Greater St. Louis stldriverjobs.com    Suburban Journals
of Greater St. Louis stlfeastmedia.biz    Suburban Journals of Greater St. Louis
stlfeastmedia.com    Suburban Journals of Greater St. Louis stlfeastmedia.info
   Suburban Journals of Greater St. Louis stlfeastmedia.mobi    Suburban
Journals of Greater St. Louis stlfeastmedia.net    Suburban Journals of Greater
St. Louis stlfeastmedia.org    Suburban Journals of Greater St. Louis
stlhealthcarejobs.com    Suburban Journals of Greater St. Louis
stlhighschoolsports.biz    Suburban Journals of Greater St. Louis
stlhighschoolsports.com    Suburban Journals of Greater St. Louis
stlhighschoolsports.info    Suburban Journals of Greater St. Louis
stlhighschoolsports.mobi    Suburban Journals of Greater St. Louis
stlhighschoolsports.net    Suburban Journals of Greater St. Louis
stlhighschoolsports.org    Suburban Journals of Greater St. Louis
stlhssports.biz    Suburban Journals of Greater St. Louis stlhssports.com   
Suburban Journals of Greater St. Louis stlhssports.info    Suburban Journals of
Greater St. Louis stlhssports.mobi    Suburban Journals of Greater St. Louis
stlhssports.net    Suburban Journals of Greater St. Louis stlhssports.org   
Suburban Journals of Greater St. Louis stlmanufacturingjobs.com    Suburban
Journals of Greater St. Louis stlnursingjobs.com    Suburban Journals of Greater
St. Louis stlouisbestbridal.com    Suburban Journals of Greater St. Louis
stlpreps.com    Suburban Journals of Greater St. Louis stlprosports.biz   
Suburban Journals of Greater St. Louis stlprosports.com    Suburban Journals of
Greater St. Louis stlprosports.info    Suburban Journals of Greater St. Louis
stlprosports.mobi    Suburban Journals of Greater St. Louis stlprosports.net   
Suburban Journals of Greater St. Louis stlprosports.org    Suburban Journals of
Greater St. Louis stlsalesjobs.com    Suburban Journals of Greater St. Louis
stluxe.com    Suburban Journals of Greater St. Louis stluxury.com    Suburban
Journals of Greater St. Louis stlvarsity.com    Suburban Journals of Greater St.
Louis stlyouthsports.com    Suburban Journals of Greater St. Louis
stpetersjournal.com    Suburban Journals of Greater St. Louis



--------------------------------------------------------------------------------

ANNEX H

Page 44

 

subscribesj.com    Suburban Journals of Greater St. Louis yourjournal.com   
Suburban Journals of Greater St. Louis timespressrecorder.com    Times Press
Recorder theumpquapost.com    Umpqua Post florencetidings.com    World Link
heartofthedunes.com    World Link m.theworldlink.com    World Link
oregoncoasthomefinder.com    World Link southcoasthomefinder.com    World Link
theworldlink.com    World Link theworldlink.xxx    World Link
theworldnewspaper.com    World Link

 

3. Mastheads:

 

  a. Lee Mastheads

 

Newspaper Name

  

Masthead

Albany Democrat-Herald    LOGO [g701009page241a.jpg] Beatrice Daily Sun    LOGO
[g701009page241b.jpg] Billings Gazette    LOGO [g701009page241c.jpg] Casper
Star-Tribune    LOGO [g701009page241d.jpg] Columbus Telegram    LOGO
[g701009page241e.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 45

 

Corvallis Gazette-Times   LOGO [g701009page241f.jpg] Elko Daily Free Press  
LOGO [g701009page241g.jpg] Fremont Tribune   LOGO [g701009page241h.jpg] Globe
Gazette   LOGO [g701009page242a.jpg] Herald & Review   LOGO
[g701009page242b.jpg] Independent Record   LOGO [g701009page242c.jpg] Journal
Gazette & Times-Courier   LOGO [g701009page242d.jpg] La Crosse Tribune   LOGO
[g701009page242e.jpg] Lincoln Journal Star   LOGO [g701009page242f.jpg]
Missoulian   LOGO [g701009page242g.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 46

 

Muscatine Journal   LOGO [g701009page242h.jpg] Quad-City Times   LOGO
[g701009page242i.jpg] Rapid City Journal   LOGO [g701009page243a.jpg] Ravalli
Republic   LOGO [g701009page243b.jpg] Sioux City Journal   LOGO
[g701009page243c.jpg] The Bismarck Tribune   LOGO [g701009page243d.jpg] The
Chippewa Herald   LOGO [g701009page243e.jpg] The Citizen   LOGO
[g701009page243f.jpg] The Courier   LOGO [g701009page243g.jpg] The Daily News  
LOGO [g701009page243h.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 47

 

The Journal Times   LOGO [g701009page243i.jpg] The Ledger Independent   LOGO
[g701009page243j.jpg] The Montana Standard   LOGO [g701009page244a.jpg] The
Post-Star   LOGO [g701009page244b.jpg] The Sentinel (Carlisle)   LOGO
[g701009page244c.jpg] The Southern Illinoisan   LOGO [g701009page244d.jpg] The
Times   LOGO [g701009page244e.jpg] The Times and Democrat   LOGO
[g701009page244f.jpg] The Times-News   LOGO [g701009page244g.jpg] Winona Daily
News   LOGO [g701009page244h.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 48

 

b. Pulitzer Mastheads

 

Newspaper Name

  

Masthead

Arizona Daily Sun    LOGO [g701009page_797a.jpg] Santa Maria Times    LOGO
[g701009page_797b.jpg] The Lompoc Record    LOGO [g701009page_797c.jpg] The
Sentinel    LOGO [g701009page_797d.jpg] Napa Valley Register    LOGO
[g701009page_797e.jpg] The Pantagraph    LOGO [g701009page_797f.jpg] Daily
Journal    LOGO [g701009page_797g.jpg] St. Louis Post-Dispatch    LOGO
[g701009page_797h.jpg] The World    LOGO [g701009page_797i.jpg] The Daily Herald
   LOGO [g701009page_797j.jpg]



--------------------------------------------------------------------------------

ANNEX H

Page 49

 

4. Mobile/Tablet Applications:

 

  a. Lee Mobile/Tablet Applications

 

Newspaper

  

Mobile Application

  

Platform/Device

Albany Democrat-Herald    Democrat Herald    Android Albany Democrat-Herald   
Democrat Herald    iPhone Beatrice Daily Sun    Beatrice Daily Sun    iPhone
Billings Gazette    Billings – The Gazette    Kindle Billings Gazette   
Billings Gazette    Android Billings Gazette    Billings Gazette    iPad
Billings Gazette    Billings Gazette    iPhone Billings Gazette    Cat-Griz
Insider    Android Billings Gazette    GazPrepSports Billings Gazette    Android
Billings Gazette    Inside Yellowstone    iPhone Bismarck Tribune    Bismarck
Tribune    Android Bismarck Tribune    Bismarck Tribune    iPhone Casper
Star-Tribune    Casper Star Tribune    Android Casper Star-Tribune    Pokes:
Casper Star Tribune    Android Casper Star-Tribune    Trib.com    Android Casper
Star-Tribune    Trib.com    iPhone Casper Star-Tribune    WyoVarsity Sports   
Android Columbus Telegram    Columbus Telegram    iPhone Corvallis Gazette-Times
   Beavers Sports    Android Corvallis Gazette-Times    Gazette Times    Android
Corvallis Gazette-Times    Gazette Times    iPhone Elko Daily Free Press    Elko
Daily Free Press    iPhone Fremont Tribune    Fremont Tribune    iPhone Globe
Gazette    Globe Gazette    iPhone Globe Gazette    North Iowa Preps    Android
Herald & Review    Decatur – Herald Review    Kindle Herald & Review    Herald
Review    iPhone Herald & Review    Herald-Review.com    Android Herald & Review
   HR Illini    Android Herald & Review    HRprep Sports    Android Independent
Record    Helena Independent Record    iPhone Journal Gazette & Times-Courier   
Journal Gazette/Times-Courier    iPhone La Crosse Tribune    La Crosse -
LaCrosse Trib    Kindle La Crosse Tribune    La Crosse Tribune    Android La
Crosse Tribune    La Crosse Tribune for iPad    iPad La Crosse Tribune   
Lacrosse Tribune    iPhone



--------------------------------------------------------------------------------

ANNEX H

Page 50

 

Lebanon Express    Lebanon Express    Android Lebanon Express    Lebanon Express
   iPhone Lincoln Journal Star    Husker Extra    Android Lincoln Journal Star
   Journal Star    Android Lincoln Journal Star    Journal Star    iPhone
Lincoln Journal Star    Lincoln Journal Star for iPad    iPad Lincoln Journal
Star    Lincoln Journal Star Prep Extra    Android Missoulian    GrizSports   
Android Missoulian    GrizSports for iPhone by The Missoulian    iPhone
Missoulian    Missoula Prep Sports for iPhone    iPhone Missoulian   
MissoulaPrep Sports    Android Missoulian    Missoulian    Android Missoulian   
Missoulian    iPhone Muscatine Journal    Muscatine Journal    iPhone Quad-City
Times    Davenport - QC Times    Kindle Quad-City Times    QC Times for iPad   
iPad Quad-City Times    QC Varsity: Quad-City Times    Android Quad-City Times
   QCTimes    Android Quad-City Times    QCTimes News    iPhone Rapid City
Journal    Rapid City Journal    Android Rapid City Journal    Rapid City
Journal    iPhone Ravalli Republic    Ravalli Republic    iPhone Sioux City
Journal    Sioux City Journal    Android Sioux City Journal    Sioux City
Journal    iPhone Sioux City Journal    Siouxland Preps    Android Sioux City
Journal    Siouxland: Prep Sports    iPhone The Chippewa Herald    The Chippewa
Herald    iPhone The Citizen    The Citizen: Local news for Auburn, NY    iPhone
The Courier    Cedar Valley SportZone    Android The Courier    UNI CatStats   
Android The Courier    WCF Courier    Android The Courier    WCF Courier   
iPhone The Daily News    TDN Prep Sports    Android The Daily News    TDN Prep
Sports for iPhone    iPhone The Daily News    The Daily News of Longview, WA   
iPhone The Journal Times    Journal Times    Android



--------------------------------------------------------------------------------

ANNEX H

Page 51

 

The Journal Times    Journal Times    iPhone The Ledger Independent    The
Ledger-Independent    iPhone The Montana Standard    The Montana Standard   
iPhone The Post-Star    Post Star    Android The Post-Star    Post Star   
iPhone The Sentinel    The Sentinel Varsity    Android The Sentinel    The
Sentinel: Local news for Carlisle, PA    iPhone The Southern Illinoisan   
Saluki Mania    Android The Southern Illinoisan    SI Varsity Sports    Android
The Southern Illinoisan    The Southern    Android The Southern Illinoisan   
The Southern    iPhone The Times    NWI Times    iPhone The Times    NWI.com   
Android The Times    nwiPrep Sports    Android The Times    The Northwest
Indiana Times for iPad    iPad The Times and Democrat    The Times & Democrat   
iPhone The Times-News    Times-News MagicValley.com    Android The Times-News   
Times-News MagicValley.com    iPhone Winona Daily News    Winona Daily News   
Android Winona Daily News    Winona Daily News    iPhone

b.      Pulitzer Mobile/Tablet Applications

Newspaper

  

Mobile Application

  

Platform/Device

Arizona Daily Sun    Arizona Daily Sun    iPhone Daily Journal    Daily Journal
   iPhone Ladue News    Ladue News    iPad Santa Maria Times    Central Coast
Prep Sports    Android Santa Maria Times    Central Coast Prep Sports for iPhone
   iPhone Santa Maria Times    Santa Maria Times    Android Santa Maria Times   
Santa Maria Times    iPhone St. Louis Post-Dispatch    Cardinals Baseball   
iPad St. Louis Post-Dispatch    Rams Football News    iPad St. Louis
Post-Dispatch    St. Louis - stltoday.com    Kindle The Daily Herald   
CougarBlue    Android The Daily Herald    Daily Herald    Android



--------------------------------------------------------------------------------

ANNEX H

Page 52

 

The Daily Herald    Daily Herald    iPhone The Daily Herald    Daily Herald Utah
Valley News    iPad The Daily Herald    Provo – Daily Herald    Kindle The Daily
Herald    UV Sports: Daily Herald    Android The Lompoc Record    Lompoc Record
   Android The Lompoc Record    Lompoc Record    iPhone The Napa Valley Register
   Napa Valley Register: Local news for Napa, CA    iPhone The Pantagraph   
Bloomington – The Pantagraph    Kindle The Pantagraph    Pantagraph    Android
The Pantagraph    Pantagraph    iPhone The Pantagraph    The Pantagraph for iPad
   iPad The Sentinel    The Sentinel: Local news for Hanford, CA    iPhone The
World    The World: Local news for Coos Bay, OR    iPhone

 

5. Trade Names:

 

  a. Lee Trade Names

 

Registrant

  

Jurisdiction

  

Trade Name

  

SOS File No.

  

Expiration

INN Partners, L.C.    IA    Townnews.com    190119    No expiry Lee Enterprises,
Incorporated    IA    Bettendorf News    48346    No expiry       LeeLocal      
      Muscatine Journal    48346    No expiry       Classic Images    48346   
No expiry       Films of the Golden Age             Quad-City Times    48346   
No expiry       Trico    48346    No expiry       Tri-State Neighbor      



--------------------------------------------------------------------------------

ANNEX H

Page 53

 

      Trico Communications             Iowa Farmer Today             QC Thrifty
Nickel             Truck n’ Tractor             North Iowa Media Group         
   Globe Gazette    48346    No expiry       The Mason City Shopper    48346   
No expiry       Mason City Globe Gazette       Lee Publications, Inc.    IA   
Waterloo-Cedar Falls Courier    270382    No expiry       Courier Communications
            Winnebago/Hancock Shopper       Sioux City Newspapers, Inc.    IA   
Sioux City Journal             The Siouxland Weekly Shopper’s Guide       Lee
Publications, Inc.    ID    The Times-News    D20936    No expiry       The
Prairie Star       Lee Enterprises, Incorporated    IL    William Street Press
      INN Partners, L.C.    IL    INN Partners, L.L.C.    712558    5/1/2015   
   Townnews.com    712558    5/1/2015 Lee Publications, Inc.    IL    Journal
Gazette          IL    JG-TC.com      



--------------------------------------------------------------------------------

ANNEX H

Page 54

 

   IL    Times-Courier       Lee Enterprises, Incorporated    IL    The Southern
Illinoisan          IL    Herald & Review          IL    Herald-Review.com      
Lee Publications, Inc.    IN    The Times          IN    The Times Media Company
   2002-092-    No expiry          600016       IN    The Times of Northwest
Indiana          IN    nwitimes.com       Lee Publications, Inc.    KY    The
Ledger Independent       Lee Enterprises, Incorporated    MN    Farm & Ranch
Guide          MN    Houston County News          MN    La Crosse Tribune   
131753    12/31/2014    MN    Minnesota Farm Guide          MN    Winona Daily
News          MN    Tri-State Neighbor       Lee Enterprises, Incorporated    MT
   Montana Standard    A028348    11/8/2016    MT    Ravalli Republic         
MT    The Valley Post    A175212    2/10/2015    MT    Farm & Ranch Guide      
   MT    Mini Nickel      



--------------------------------------------------------------------------------

ANNEX H

Page 55

 

   MT    mininickel.com          MT    Billings Gazette    A028349    11/8/2016
   MT    Billings Gazette Communications    A089550    9/14/2016    MT   
Thrifty Nickel    A024259    9/10/2015    MT    Magic City Magazine          MT
   The Prairie Star          MT    Independent Record          MT    Missoulian
   A003970    3/18/2018    MT    Montana Autofinder          MT    Lee
Newspapers of Montana       Lee Enterprises, Incorporated    ND    Bismarck
Tribune    19331800    6/28/2018    ND    The Finder    19331700    6/19/2014   
ND    The Chamber Connection    13762700    1/9/2016    ND    Dickinson
Pennysaver          ND    Farm & Ranch Guide    16068800    11/27/2016    ND   
Mandan News          ND    www.Mandan-News.com          ND    Minnesota Farm
Guide          ND    Pennysaver    4852500    7/17/2014 Journal-Star Printing
Co.    NE    Lincoln Journal-Star    1101788    12/7/2020    NE   
JournalStar.com      



--------------------------------------------------------------------------------

ANNEX H

Page 56

 

   NE    Lincoln Journal       Lee Enterprises, Incorporated    NE    Oak Creek
Printing & Mailing          NE    Fremont Tribune          NE    Livestock
Roundup          NE    Midwest Producer          NE    Midwest Messenger   
660647    9/27/2022    NE    Schuyler Sun          NE    Midwest Messenger
Livestock          NE    Beatrice Daily Sun          NE    Columbus Telegram   
      NE    The Banner-Press       Lee Publications, Inc.    NV    Elko Daily
Free Press       Lee Publications, Inc.    NY    The Citizen          NY    The
Post-Star          NY    Auburn Citizen       Lee Enterprises, Incorporated   
OR    Albany Democrat-Herald          OR    Mid Valley Media Group          OR
   Mid Valley Newspapers          OR    Corvallis Gazette-Times          OR   
Lebanon Express      



--------------------------------------------------------------------------------

ANNEX H

Page 57

 

   OR    The Daily News       Lee Publications, Inc.    PA    Shippensburg
Sentinel          PA    The Sentinel       Lee Publications, Inc.    SC    The
Times and Democrat       Lee Consolidated Holdings Co.    SD    Rapid City
Journal          SD    Tri-State Neighbor       Lee Publications, Inc.    WA   
The Daily News    601248253    No expiry    WA    Longview Daily News       Lee
Enterprises, Incorporated    WI    Chippewa Valley Newspapers          WI   
River Valley Newspaper Group          WI    The Journal Times          WI   
Dunn County Reminder    N/A    8/24/2015    WI    Dunn County Shopper    N/A   
9/21/2015    WI    La Crosse Tribune          WI    Houston County News         
WI    The Chippewa Herald    N/A    9/21/2015    WI    The Journal Times      
   WI    Winona Daily News          WI    Jackson County Chronicle      



--------------------------------------------------------------------------------

ANNEX H

Page 58

 

   WI    Foxxy Shopper          WI    Tomah Journal          WI    Vernon
Broadcaster          WI    Coullee News          WI    Courier Life          WI
   Westby Times          WI    Trading Post       Lee Publications, Inc.    WY
   Casper Star-Tribune    1991-000- 264-249    1/11/2021    WY    Casper Journal
         WY    CasperJournal.com          WY    Trib.com    1995-000- 299-244   
3/27/2015

 

  b. Pulitzer Trade Names

 

Registrant

  

Jurisdiction

  

Trade Name

  

SOS File No.

  

Expiration

Flagstaff Publishing Co.    AZ    Arizona Daily Sun    254463    8/30/2016      
azdailysun.com    571684    4/30/2018       SunDial    571686    4/30/2018      
Flagstaff Live!             Midweek by Mail    571687    4/30/2018      
Northern Arizona’s Mountain Living Magazine    571688    4/30/2018       Daily
Living    571689    4/30/2018       Flagstaff Rental Guide    571690   
4/30/2018



--------------------------------------------------------------------------------

ANNEX H

Page 59

 

      99 Things to do in Northern Arizona    571682    4/30/2018       Flagstaff
& Scenic Northern Arizona Calendar    571691    4/30/2018       Coupons Direct
   571692    4/30/2018 Hanford Sentinel, Inc.    CA (Kings Co)    The Sentinel
   13-157    4/30/2018       Sentinel Sampler    13-157    4/30/2018   
CA (Fresno Co)    The Selma Enterprise    2201310002733    5/8/2018      
The Kingsburg Recorder    2201310002733    5/8/2018      
Central Valley Guide North    2201310002733    5/8/2018 Santa Maria Times, Inc.
   CA (Santa Barbara Co)    Lee Central Coast Newspapers    2009-0001677   
5/22/2014       Santa Maria Times    2013-0001417    4/29/2018       Adobe Press
   2013-0001417    4/29/2018       Times Press Recorder    2013-0001417   
4/29/2018       Space Country Times    2013-0001417    4/29/2018       Santa
Ynez Valley News    2013-0001417    4/29/2018       Santa Ynez Valley Extra   
2013-0001417    4/29/2018       The Lompoc Record    2013-0001417    4/29/2018



--------------------------------------------------------------------------------

ANNEX H

Page 60

 

      Super Savings    2013-0001417    4/29/2018 Santa Maria Times, Inc.   
CA (San Luis Obispo Co)        Adobe Press    2013-0989    4/30/2018       Times
Press Recorder    2013-0989    4/30/2018 Napa Valley Publishing Co.    CA (Napa
Co)    American Canyon Eagle    2009-0001359    9/11/2014       Napa Valley
Register    2010-0001420        9/14/2015       St. Helena Star    2013-0000683
   4/30/2018       The Weekly Calistogan    2013-0000683    4/30/2018      
Inside Napa Valley    2013-0000683    4/30/2018       Valley Bargain Finder   
2013-0000683    4/30/2018       Distinctive Properties    2013-0000683   
4/30/2018 Pantagraph Publishing Co.    IL    The Pantagraph    6085-577-3   
1/1/2015       pantagraph.com    6085-577-3    1/1/2015       The Gibson City
Courier    6085-577-3    1/1/2015       Woodford Star    6085-577-3    1/1/2015
      Woodford County Journal    6085-577-3    1/1/2015       Community News   
6085-577-3    1/1/2015       Central Illinois Advertiser    6085-577-3   
1/1/2015       HomeFinder Magazine    6085-577-3    1/1/2015 Pulitzer Inc.    MO
   St. Louis Post-Dispatch    X00997458    9/8/2014



--------------------------------------------------------------------------------

ANNEX H

Page 61

 

Pulitzer Missouri Newspapers, Inc.    MO    Daily Journal    X01310796   
4/29/2018       Daily Journal Advantage    X01310799    4/29/2018       Daily
Journal Weekly Real Estate    X01310800    4/29/2018       Democrat News   
X01310803    4/29/2018       Farmington Press    X01310806    4/29/2018      
Daily Journal Business Card Directory    X01310810    4/29/2018       Madison
County Info Guide    X01310836    4/29/2018       Life Planning Guide   
X01310838    4/29/2018       Every Door & More    X01310839    4/29/2018
Suburban Journals of Greater St. Louis LLC    IL    Collinsville Herald   
0044531-2    8/1/2015 Suburban Journals of Greater St. Louis LLC    MO    Best
Bridal    X01080218    8/23/2015       Ladue News    X01080165    8/23/2015   
   South County Journal    X00997524    9/8/2014       St. Charles Journal   
X00997598    9/8/2014       St. Louis Best Bridal    X01080223    8/23/2015   
   St. Louis Best Bridal Guide    X00997610    9/8/2014       St. Louis Best
Bridal Magazine    X00997612    9/8/2014       Suburban Journals    X00997516   
9/8/2014



--------------------------------------------------------------------------------

ANNEX H

Page 62

 

      Suburban Journals of Greater St. Louis    X00997510    9/8/2014      
Wentzville Journal    X00997605    9/8/2014       West County Journal   
X00997540    9/8/2014       Granite City Press-Record    X01310847    4/29/2018
      Collinsville Herald    X01310853    4/29/2018       Feast Magazine   
X01310855    4/29/2018 Southwestern Oregon Publishing Co.    OR               
The World    935157-90    5/3/2015       Bandon Western World    935155-92   
5/3/2015       The Umpqua Post    935160-95    5/3/2015 Pulitzer Newspapers,
Inc.    UT                The Daily Herald    7507658-0151    11/30/2015      
The Pyramid    5530321-0151    12/31/2015       The Pyramid Shopper   
8659478-0151    4/30/2016

 

6. Software and Licenses:

 

  a(i). Lee Inbound Licenses

REDACTED



--------------------------------------------------------------------------------

ANNEX H

Page 65

 

 

  a(ii). Pulitzer Inbound Licenses

REDACTED

 

  b(i). Lee Proprietary Software Developed by Townnews

REDACTED



--------------------------------------------------------------------------------

ANNEX H

Page 66

 

 

  b(ii). Pulitzer Proprietary Software Developed by Townnews

REDACTED

 

  c. Proprietary Software Developed by Lee Enterprises Incorporated

REDACTED

 

  d. Lee Escrow Agreements for Software

REDACTED



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF PATENTS

NONE



--------------------------------------------------------------------------------

ANNEX J

SCHEDULE OF COPYRIGHTS

In addition to those copyright registrations listed here, individual newspapers
may have published books of local significance and may or may not have
registered the copyright thereto. These copyrights are of immaterial value to
the Assignors and their Subsidiaries taken as a whole.

Our search of the copyright office records includes only those documents
available in the online search engine which only includes records created after
January 1, 1978.

Our search of the copyright office database may have excluded records owned by
an assignor, these copyrights are of immaterial value to the Assignors and their
Subsidiaries taken as a whole.

 

1. Lee Copyrights:

 

Copyright Claimant                    

  

Copyright Title

  

        Publication Date        

  

        Registration No.        

Lee Enterprises,    Lee executive advertising program    12/31/86   
PA0000329254 Incorporated             Building excellent sales teams: account
executive orientation program    3/19/99    TXu000748784    Business newsmakers
   8/29/02    TX6000270042    Leap, leap, leap: Lee executive advertising
program    12/31/86    TX0002054802    TMJ your achy breaky jaw    10/11/92   
TX0003546843    Yellowstone on fire!    8/17/89    TX0002538820    Golf North
Dakota    5/4/94    TX0003810806    The North Dakota hunting almanac   
7/25/94        TX0003919856



--------------------------------------------------------------------------------

ANNEX J

Page 2

 

   Montana wilderness: discovering the heritage    10/15/84    TX0001462340   
After Iowa turnaround, now they call him Hayden the miracle worker    12/20/85
   TX0001845993    Campaign might cost Bobb’s C D job    4/14/78    TX0000038792
   Finnius and the baby orphan elephant    11/14/05    TX0006306361    Finnius
and the Christmas surprise    11/17/04    TX0006160174    Finnius and the
Christmas surprise    11/18/04    TX0006196026    Finnius: the tale of a lost
little elephant    11/20/03    TX0005904108    Fry, just average as player, was
bound “to be a giant”    12/17/85    TX0001845990    Hayden builds winner: Fry
overhauls N. Texas State    12/19/85    TX0001845992    License saved, life
lost: fake charges, missing records keep bad driver on road    1/24/78   
TX0000013311    License tester is suspended: 2nd drunk driving charge    1/24/78
   TX0000013312    The Many faces of Hayden Fry    12/15/85    TX0001845994   
Mississippi River Bend: oregionality: the best of Eastern Iowa & Western
Illinois      9/30/03    TX0005903170



--------------------------------------------------------------------------------

ANNEX J

Page 3

 

   Pentagon halts general’s star: Probe targets Guard chief    5/2/78   
TX0000048929    A Plea for help that failed: letter to mayor, police, newspaper,
others before slayings    12/5/79    TX0000382177    The Pride of Odessa: he’s a
legend, both good and bad    12/16/85    TX0001845989    Priest, others begin to
have their doubts    5/2/78    TX0000048928    Roller coaster at SMU: exciting,
erratic – but not winner    12/18/85    TX0001845991    “Saint” leaves tangled
trail: Miracles and messages from heaven? Doubts uncover financial mysteries   
4/30/78    TX0000048926    Widow turns over savings after “heavenly message”   
5/1/78    TX0000048927    Market facts, Muscatine    12/1/79    TX0000431746   
Market facts, Muscatine, 1979    7/2/79    TX0000331374    Watkins: today and
tomorrow, the business of the 90’s    7/11/93    TX0003613199    West Virginia
says no, Dempsey to stay at SIUC    12/9/79    TX0000393100    Lewises rule the
SIGA.    7/20/92    TX00004010109    Logan women win OT thriller: Lady Vols nip
Howard.    3/15/95    TX00004010108    Transportation economizer    10/22/90   
TXu000465742    Sioux City: reflections of Siouxland pride    11/27/00        
TX0005313685



--------------------------------------------------------------------------------

ANNEX J

Page 4

 

   Rapid City (SD) Journal    1/31/10    TX0006705158       (31 issues)      
Rapid City (SD) Journal    2/28/10    TX0006705159       (28 issues)       Rapid
City (SD) Journal    3/31/10    TX0006705160       (31 issues)       Rapid City
(SD) Journal    4/30/10    TX0006705161       (30 issues)       Rapid City (SD)
Journal    5/31/10    TX0006705162       (31 issues)       Rapid City (SD)
Journal    01/31/09    TX0006680136       (31 issues)       Rapid City (SD)
Journal    02/28/09    TX0006685658       (28 issues)       Rapid City (SD)
Journal    03/31/09    TX0006685659       (31 issues)       Rapid City (SD)
Journal    4/30/09    TX0006705020       (30 issues)       Rapid City (SD)
Journal    5/31/09    TX0006705019       (31 issues)       Rapid City (SD)
Journal    6/30/09    TX0006705018       (30 issues)       Rapid City (SD)
Journal    7/31/09    TX0006705017       (31 issues)       Rapid City (SD)
Journal    8/31/09    TX0006705016       (31 issues)       Rapid City (SD)
Journal    9/30/09    TX0006705012       (30 issues)       Rapid City (SD)
Journal    10/31/09    TX0006705013       (31 issues)       Rapid City (SD)
Journal    11/30/09    TX0006705014       (30 issues)       Rapid City (SD)
Journal    12/31/09    TX0006705015       (31 issues)       Rapid City (SD)
Journal    1/08    TX0006664812       (31 issues)       Rapid City (SD) Journal
   2/08    TX0006664956       (29 issues)       Rapid City (SD) Journal    3/08
   TX0006664955       (31 issues)       Rapid City (SD) Journal    4/08   
TX0006679662       (30 issues)       Rapid City (SD) Journal    6/08   
TX0006679663       (30 issues)       



--------------------------------------------------------------------------------

ANNEX J

Page 5

 

   Rapid City (SD) Journal    7/08    TX0006679666       (31 issues)       Rapid
City (SD) Journal    8/08    TX0006679667       (31 issues)       Rapid City
(SD) Journal    9/08    TX0006679376       (30 issues)       Rapid City (SD)
Journal    10/08    TX0006679661       (31 issues)       Rapid City (SD) Journal
   11/08    TX0006679375       (30 issues)       Rapid City (SD) Journal   
12/08    TX0006679374       (31 issues)       Rapid City (SD) Journal    1/07   
TX0006779980       (31 issues)       Rapid City (SD) Journal    2/07   
TX0006779981       (28 issues)       Rapid City (SD) Journal    3/07   
TX0006779984       (31 issues)       Rapid City (SD) Journal    4/07   
TX0006647429       (30 issues)       Rapid City (SD) Journal    5/07   
TX0006779983       (31 issues)       Rapid City (SD) Journal    6/07   
TX0006779982       (30 issues)       Rapid City (SD) Journal    7/07   
TX0006647562       (31 issues)       Rapid City (SD) Journal    8/07   
TX0006646955       (31 issues)       Rapid City (SD) Journal    9/07   
TX0006646954       (30 issues)       Rapid City (SD) Journal    10/07   
TX0006646974       (31 issues)       Rapid City (SD) Journal    12/07   
TX0006664811       (31 issues)       Rapid City (SD) Journal    9/05   
TX0006331242       (30 issues)       Rapid City (SD) Journal    8/05   
TX0006332298       (31 issues)       Rapid City (SD) Journal    10/05   
TX0006313841       (31 issues)       Rapid City (SD) Journal    11/05   
TX0006313867       (30 issues)   



--------------------------------------------------------------------------------

ANNEX J

Page 6

 

   Rapid City (SD) Journal    12/05    TX0006349960       (31 issues)      
Rapid City (SD) Journal    1/06    TX0006349949       (31 issues)       Rapid
City (SD) Journal    2/06    TX0006379230       (28 issues)       Rapid City
(SD) Journal    3/06    TX0006411153       (31 issues)       Rapid City (SD)
Journal    4/06    TX0006422134       (30 issues)       Rapid City (SD) Journal
   5/06    TX0006422135       (31 issues)       Rapid City (SD) Journal    6/06
   TX0006436517       (30 issues)       Rapid City (SD) Journal    7/06   
TX0006479979       (31 issues)       Rapid City (SD) Journal    8/06   
TX0006479980       (31 issues)       Rapid City (SD) Journal    9/06   
TX0006511628       (30 issues)       Rapid City (SD) Journal    10/06   
TX0006511627       (31 issues)       Rapid City (SD) Journal    11/06   
TX0006550587       (30 issues)       Rapid City (SD) Journal    12/06   
TX0006550586       (31 issues)       Rapid City (SD) Journal    9/04   
TX0006093159       (30 issues)       Rapid City (SD) Journal    10/04   
TX0006093165       (31 issues)       Rapid City (SD) Journal    11/04   
TX0006128325       (30 issues)       Rapid City (SD) Journal    1/05   
TX0006128292       (31 issues)       Rapid City (SD) Journal    12/04   
TX0006150102       (31 issues)       



--------------------------------------------------------------------------------

ANNEX J

Page 7

 

   Rapid City (SD) Journal    2/05    TX0006172226       (28 issues)       Rapid
City (SD) Journal    3/05    TX0006206928       (31 issues)       Rapid City
(SD) Journal    4/05    TX0006210873       (30 issues)       Rapid City (SD)
Journal    5/05    TX0006210728       (31 issues)       Rapid City (SD) Journal
   6/05    TX0006210811       (30 issues)       Rapid City (SD) Journal    7/05
   TX0006210810       (31 issues)       Rapid City (SD) Journal    8/03   
TX0005874165       (31 issues)       Rapid City (SD) Journal    9/03   
TX0005874152       (30 issues)       Rapid City (SD) Journal    1/04   
TX0005964152       (31 issues)       Rapid City (SD) Journal    2/04   
TX0005964153       (29 issues)       Rapid City (SD) Journal    10/03   
TX0005970898       (31 issues)       Rapid City (SD) Journal    11/03   
TX0005970902       (30 issues)       Rapid City (SD) Journal    12/03   
TX0005970900       (31 issues)       Rapid City (SD) Journal    3/04   
TX0006018354       (31 issues)       Rapid City (SD) Journal    4/04   
TX0006018357       (30 issues)       Rapid City (SD) Journal    5/04   
TX0006018367       (31 issues)       Rapid City (SD) Journal    6/04   
TX0006033121       (30 issues)       Rapid City (SD) Journal    7/04   
TX0006075048       (31 issues)     



--------------------------------------------------------------------------------

ANNEX J

Page 8

 

   Rapid City (SD) Journal    8/04    TX0006075040       (31 issues)       Rapid
City (SD) Journal    2/03    TX0005729476       (28 issues)       Rapid City
(SD) Journal    3/03    TX0005899928       (31 issues)       Rapid City (SD)
Journal    4/03    TX0005899929       (30 issues)       Rapid City (SD) Journal
   5/03    TX0005806798       (31 issues)       Rapid City (SD) Journal    6/03
   TX0005809563       (30 issues)       Rapid City (SD) Journal    7/03   
TX0005809505       (31 issues)       Rapid City (SD) Journal    7/02   
TX0005803665       (31 issues)       Rapid City (SD) Journal    8/02   
TX0005803666       (31 issues)       Rapid City (SD) Journal    1/97   
TX0005248501       (31 issues)       Rapid City (SD) Journal    2/97   
TX0005243019       (28 issues)       Rapid City (SD) Journal    3/97   
TX0005248502       (31 issues)       Rapid City (SD) Journal    4/97   
TX0005243021       (30 issues)       Rapid City (SD) Journal    5/97   
TX0005248506       (31 issues)       Rapid City (SD) Journal    9/00   
TX0005298888       (30 issues)       Rapid City (SD) Journal    10/00   
TX0005298890       (31 issues)       Rapid City (SD) Journal    12/00   
TX0005298889       (31 issues)       Rapid City (SD) Journal    1/01   
TX0005298892       (31 issues)     



--------------------------------------------------------------------------------

ANNEX J

Page 9

 

   Rapid City (SD) Journal    2/01    TX0005312560       (28 issues)       Rapid
City (SD) Journal    3/01    TX0005321466       (31 issues)       Rapid City
(SD) Journal    11/00    TX0005355345       (30 issues)       Rapid City (SD)
Journal    4/01    TX0005355327       (30 issues)       Rapid City (SD) Journal
   5/01    TX0005355334       (31 issues)       Rapid City (SD) Journal    6/01
   TX0005388852       (30 issues)       Rapid City (SD) Journal    9/99   
TX0005022687       (30 issues)       Rapid City (SD) Journal    9/99   
TX0005164206       (30 issues)       Rapid City (SD) Journal    10/99   
TX0005164204       (31 issues)       Rapid City (SD) Journal    11/99   
TX0005164207       (30 issues)       Rapid City (SD) Journal    12/99   
TX0005164202       (31 issues)       Rapid City (SD) Journal    01/00   
TX0005164200       (31 issues)       Rapid City (SD) Journal    02/00   
TX0005164201       (29 issues)       Rapid City (SD) Journal    03/00   
TX0005174072       (31 issues)       Rapid City (SD) Journal    04/00   
TX0005174061       (30 issues)       Rapid City (SD) Journal    05/11   
TX0005174060       (31 issues)       Rapid City (SD) Journal    06/00   
TX0005174064       (30 issues)       Rapid City (SD) Journal    07/00   
TX0005193662       (31 issues)     



--------------------------------------------------------------------------------

ANNEX J

Page 10

 

   Rapid City (SD) Journal    08/00    TX0005193665       (31 issues)      
Rapid City (SD) Journal    09/98    TX0004836940       (30 issues)       Rapid
City (SD) Journal    10/98    TX0004861595       (31 issues)       Rapid City
(SD) Journal    11/98    TX0004861596       (30 issues)       Rapid City (SD)
Journal    02/99    TX0004887992       (28 issues)       Rapid City (SD) Journal
   12/98    TX0004894408       (31 issues)       Rapid City (SD) Journal   
12/98    TX0004903323       (31 issues)       Rapid City (SD) Journal    01/99
   TX0005000307       (31 issues)       Rapid City (SD) Journal    03/99   
TX0005000306       (31 issues)       Rapid City (SD) Journal    04/99   
TX0004986807       (30 issues)       Rapid City (SD) Journal    05/99   
TX0004948842       (31 issues)       Rapid City (SD) Journal    06/99   
TX0004054791       (30 issues)       Rapid City (SD) Journal    07/99   
TX0003767473       (31 issues)       Rapid City (SD) Journal    08/99   
TX0005028475       (31 issues)       Rapid City (SD) Journal    10/97   
TX0004602223       (31 issues)       Rapid City (SD) Journal    11/97   
TX0004616468       (30 issues)       Rapid City (SD) Journal    12/97   
TX0004616473       (31 issues)       Rapid City (SD) Journal    01/98   
TX0004637999       (31 issues)     



--------------------------------------------------------------------------------

ANNEX J

Page 11

 

   Rapid City (SD) Journal    02/98    TX0004710215       (28 issues)      
Rapid City (SD) Journal    03/98    TX0004710237       (31 issues)       Rapid
City (SD) Journal    04/98    TX0004726279       (30 issues)       Rapid City
(SD) Journal    05/98    TX0004786544       (31 issues)       Rapid City (SD)
Journal    06/98    TX0004786543       (30 issues)       Rapid City (SD) Journal
   07/98    TX0004786545       (31 issues)       Rapid City (SD) Journal   
08/98    TX0004786542       (31 issues)       Rapid City (SD) Journal    06/97
   TX0004545011       (30 issues)       Rapid City (SD) Journal    07/97   
TX0004552196       (31 issues)       Rapid City (SD) Journal    08/97   
TX0004598840       (31 issues)       Rapid City (SD) Journal    06/97   
TX0004578177       (30 issues)       Rapid City (SD) Journal    09/97   
TX0004578174       (30 issues)    Muscatine Journal, division of Lee
Enterprises, Incorporated    A pictorial history of Muscatine, Iowa    4/20/92
   TX0003465483 Lee Enterprises, Incorporated d.b.a. Winona (MN) Daily News   
Pieces of the past: celebrating Winonas first 150 years    9/19/01   
TX0005528173

SEE EXHIBITS J-1 and J-2 ATTACHED HERETO.



--------------------------------------------------------------------------------

ANNEX J

Page 12

 

2. Pulitzer Copyrights:

 

Copyright Claimant                         

  

Copyright Title

  

Publication Date

  

Registration No.

Farmington Press

(whose sole owner is Pulitzer Missouri Newspapers, Inc.)

  

Effective evaluation : models for accountability

   08/11/1981    TX0000746557 Flagstaff Publishing Co.    Allegro grazioso   
05/31/1991    PAu001522940    Amazing grace : arr. for handbells    05/31/1991
   PAu001522936    Balet Anglois : Allegretto    05/31/1991    PAu001522939   
Bendemeer’s stream : folk song    05/31/1991    PAu001522935    A Christmas
trilogy    05/31/1991    PA0000563485    Au Couvent = Cathedral prelude   
05/31/1991    PAu001522948    Danse russe : Scherzo    05/31/1991   
PAu001522941    English folk song    05/31/1991    PAu001522938    Evening song
   05/31/1991    PAu001522945    Fantasia on Christmas carols    05/31/1991   
PA0000563499    Gavotte in B-flat : Allegro    05/31/1991    PAu001522949   
Hark, the herald angels sing    05/31/1991    PA0000563498    Hocket   
05/31/1991    PAu001522946    Kaleidoscope : Prelude for Pentecost    05/31/1991
   PAu001522937    Kamennoi-Ostrow = Reve Angelique    05/31/1991   
PAu001522947    Lied italienischer Marinari = Italian sailor’s song   
05/31/1991    PAu001522943    Musette    05/31/1991    PAu001522944    The Music
box    05/31/1991    PA0000563486    Pange Lingua : Sarum plainsong (mode III)
   05/31/1991    PAu001522934    Suite for handbells    05/31/1991   
PAu001522950    Tamborin    05/31/1991    PAu001522942

Lompoc Record

(whose sole owner is
Santa Maria Times, Inc.)

  

Inmate wagers his life on a new identity; USP warden fears con is manipulating
US prison system

   01/23/1985    TX0001570683



--------------------------------------------------------------------------------

ANNEX J

Page 13

 

Pantagraph Publishing Co.        See list of serials attached hereto as Exhibit
J-3       St. Louis Post-Dispatch LLC    See list of serials attached hereto as
Exhibit III-B          Saint Louis post-dispatch    05/02/2008    TX0006646973
   Type of work: Serial          Issues registered: October 07 (31 issues)      
   Saint Louis post-dispatch    09/03/2008    TX0006665115    Type of work:
Serial          Issues registered: April 2008 (30 issues)          Saint Louis
post-dispatch    09/03/2008    TX0006665116    Type of work: Serial         
Issues registered: May 2008 (31 issues)          Saint Louis post-dispatch   
05/03/2008    TX0006646973    Type of work: Serial          Issues registered:
October 08 (31 issues)          Saint Louis post-dispatch    02/23/2010   
TX0006702286    Type of work: Serial          Issues registered: March 09 (31
issues)          Saint Louis post-dispatch    02/23/2010    TX0006702287    Type
of work: Serial          Issues registered: April 09 (30 issues)          Saint
Louis post-dispatch    03/08/2010    TX0006702264    Type of work: Serial      
   Issues registered: July 09 (31 issues)          Saint Louis post-dispatch   
03/08/2010    TX0006702268    Type of work: Serial          Issues registered:
August 09 (31 issues)          Saint Louis post-dispatch    05/05/2010   
TX0006704263    Type of work: Serial          Issues registered: September 09
(30 issues)          Saint Louis post-dispatch    05/05/2010    TX0006704262   
Type of work: Serial          Issues registered: October 09 (31 issues)         
Saint Louis post-dispatch    03/19/2010    TX0006702449    Type of work: Serial
         Issues registered: November 09 (30 issues)          Saint Louis
post-dispatch    05/24/2010    TX0006704110    Type of work: Serial         
Issues registered: March 10 (31 issues)          Saint Louis post-dispatch   
03/14/2011    TX0006772293    Type of work: Serial          Issues registered:
November 10 (30 issues)          Saint Louis post-dispatch    pending    pending
   Type of work: Serial          Issues: November 2007 (30 issues)      



--------------------------------------------------------------------------------

ANNEX J

Page 14

 

   Saint Louis post-dispatch    08/02/2011    TX0006783632    Type of work:
Serial          Issues registered: March 2011 (31 issues)          Saint Louis
post-dispatch    08/02/2011    TX0006783633    Type of work: Serial         
Issues registered: April 2011 (30 issues)          Saint Louis post-dispatch   
pending    pending    Type of work: Serial          Issues: December 2007 (31
issues)          Saint Louis post-dispatch    pending    pending    Type of
work: Serial          Issues: January 08 (31 issues)       Times Mirror   
Celebrating 70 : Mark McGwire’s historic season    11/20/1998    TX0004894995
Magazines, Inc.          Sporting News          Publishing Company,         
Pulitzer Company. St.          Louis Post-Dispatch          Saint Louis Post-
Dispatch (whose sole owner is The Pulitzer Publishing Company)   

Candidates : a simulation game designed for use with the St. Louis Post-Dispatch

   10/27/1978    TX0000136299   

Newspaper geography : learning map skills with the St. Louis post-dispatch, an
independent newspaper, St. Louis globe-democrat, an independent newspaper

   03/05/1981    TX0000658448   

Practical life skill activity cards : “newspaper activities corresponding to the
objectives of the Missouri basic essential skills test”

   10/30/1978    TX0000139435    Brezhnev reported to have leukemia   
02/21/1978    TX0000014182 Pulitzer Publishing Company (employer for hire)   

“See-through” wall is invented for Jewish services

   10/15/1998    TX0004751091 Saint Louis Post-    High and mighty : the flood
of ‘93    01/24/1994    TX0003720674 Dispatch (employer for hire)          Saint
Louis Post-    Newspapers and law-related education    10/13/1981   
TX0000781663 Dispatch/Globe          Democrat             Newspapers and
law-related education : grades 5-9    10/13/1981    TX0000781662 Saint Louis
Post- Dispatch   

Saint Louis post-dispatch — the best recipes cookbook

   11/14/1983    TX0001257986



--------------------------------------------------------------------------------

ANNEX J

Page 15

 

Pulitzer Inc.   

See list of serials attached hereto as Exhibit III-C

     

SEE EXHIBITS J-3, J-4 AND J-5 ATTACHED HERETO.



--------------------------------------------------------------------------------

ANNEX K

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                   (the “Grantor”) with
principal offices at             , hereby grants to [            ] as Collateral
Agent, with principal offices at [            ] (the “Grantee”), for the benefit
of the Secured Creditors, a continuing security interest in the Grantor’s
Collateral, including all of the Grantor’s right, title and interest in, to and
under (i) the Marks including but not limited to those set forth on Schedule A
attached hereto and (ii) all Proceeds and products of, and all accessions to,
substitutions and replacements for, and rents, profits and products of the
Marks. Capitalized terms used herein without definition are used as defined in
the Collateral Agreement referred to below.Grantor authorizes and requests that
the U.S. Patent and Trademark Office and any other applicable government officer
record this Grant.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor pursuant to the Guarantee and Collateral Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 31, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Collateral Agreement”). Upon the occurrence
of the Termination Date, and receipt of a written request, the Grantee shall
release the security interest in the Marks acquired under this Grant pursuant to
the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

This Agreement and the rights and obligation of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX K

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: WILMINGTON TRUST NATIONAL ASSOCIATION, as Collateral Agent and
Grantee By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX K

 

STATE OF                        )                           )    ss.: COUNTY OF
                       )   

On this             day of             ,             , before me personally came
            who, being by me duly sworn, did state as follows: that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said             and that [s]he did so by authority
of the [Board of Directors] of said             .

 

 

 

Notary Public



--------------------------------------------------------------------------------

ANNEX K

 

SCHEDULE A

 

MARK

  

REG. NO.

  

REG. DATE



--------------------------------------------------------------------------------

ANNEX L

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a             (the “Grantor”) with principal
offices at                  , hereby grants to [            ], as Collateral
Agent, with principal offices at             , (the “Grantee”), a continuing
security interest in (i) all of the Grantor’s rights, title and interest in, to
and under the United States patents (the “Patents”) set forth on Schedule A
attached hereto, in each case together with (ii) all Proceeds (as such term is
defined in the Collateral Agreement referred to below) and products of the
Patents, and (iii) all causes of action arising prior to or after the date
hereof for infringement of any of the Patents or unfair competition regarding
the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Second Lien Guarantee
and Collateral Agreement among the Grantor, the other assignors from time to
time party thereto and the Grantee, dated as of March 31, 2014 (as amended,
modified, restated and/or supplemented from time to time, the “Collateral
Agreement”). Upon the occurrence of the Termination Date (as defined in the
Collateral Agreement), the Grantee shall execute, acknowledge, and deliver to
the Grantor an instrument in writing releasing the security interest in the
Patents acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX L

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: WILMINGTON TRUST NATIONAL ASSOCIATION, as Collateral Agent and
Grantee By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX L

 

STATE OF                        )                           )    ss.: COUNTY OF
                       )   

On this             day of             ,             , before me personally came
            who, being by me duly sworn, did state as follows: that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said             and that [s]he did so by authority
of the Board of Directors of said             .

 

 

 

Notary Public



--------------------------------------------------------------------------------

ANNEX L

 

SCHEDULE A

 

PATENT

  

PATENT NO.

  

ISSUE DATE



--------------------------------------------------------------------------------

ANNEX M

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a                  (the “Grantor”), having its chief
executive office at             ,             , is the owner of all right, title
and interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration set forth in Schedule
A attached hereto;

WHEREAS,             , as Collateral Agent, with principal offices at
            , (the “Grantee”), desires to acquire a security interest in the
Copyrights owned by Grantor, including said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights, including those copyright registrations and
applications therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Guarantee
and Collateral Agreement, dated as of March 31, 2014, made by the Grantor, the
other assignors from time to time party thereto and the Grantee (as amended,
modified, restated and/or supplemented from time to time, the “Collateral
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under the
Copyrights owned by Grantor including the copyright registrations and
applications therefor set forth in Schedule A attached hereto, for the benefit
of Secured Creditors.

Grantor authorizes and requests that the Register of Copyrights and any other
applicable government officer record this Grant.

Upon the occurrence of the Termination Date, and upon receipt of a written
request, the Grantee shall release the security interest in the Copyrights
acquired under this Grant pursuant to the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Collateral
Agreement.

This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.



--------------------------------------------------------------------------------

ANNEX M

 

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX M

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: WILMINGTON TRUST NATIONAL ASSOCIATION, as Collateral Agent and
Grantee By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX M

 

STATE OF                        )                           )    ss.: COUNTY OF
                       )   

On this             day of             ,             , before me personally came
            , who being duly sworn, did depose and say that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said corporation and that [s]he did so by authority
of the Board of Directors of said corporation.

 

 

 

Notary Public



--------------------------------------------------------------------------------

ANNEX M

 

SCHEDULE A

 

COPYRIGHT

  

REG. NO.

  

REG. DATE



--------------------------------------------------------------------------------

ANNEX N

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of

Issuing

Corporation

  

Type of

Shares

  

Number of

Shares

  

Certificate
No.

   Percentage
Owned    

Sub-clause of

Section 1.1(b)

of Security

Agreement

Journal-Star Printing Co.    Common    1,000    2      100 %    (i) Accudata,
Inc.    Common    1,000    1      100 %    (i) K. Falls Basin Publishing, Inc.
   Common    666 2/3    7      100 %    (i) Lee Consolidated Holdings Co.   
Common    250    1      100 %    (i) Lee Publications, Inc.    Class A Common   
Class A Common 157,149    1091      100 %    (i)    Class B Common    Class B
Common 17,415    27      ThePort Network, Inc.    Series A Preferred   
1,666,667    A-41      6.21598 %*    (i) ThePort Network, Inc.    Series B
Preferred    3,030,303    B-3      12.12121 %*    (i)

 

* Lee Enterprises, Incorporated owns 8.39868% of all the issued and outstanding
shares of ThePort Network, Inc.

 

2. INN Partners, L.C.

 

Name of

Issuing

Corporation

  

Type of

Shares

  

Number of

Shares

  

Certificate

No.

  

Percentage
Owned

  

Sub-clause of

Section 1.1(b)

of Security

Agreement

RealMatch, LTD.    Common    184,236    Not Indicated    Unknown    (i)         
   (Less than 50%)    RealMatch, LTD.    Common    27,778    Not Indicated   
Unknown    (i)             (Less than 50%)   



--------------------------------------------------------------------------------

ANNEX N

Page 2

 

3. Lee Publications, Inc.

 

Name of

Issuing

Corporation

  

Type of

Shares

  

Number of

Shares

  

Certificate

No.

   Percentage
Owned    

Sub-clause of

Section 1.1(b)

of Security

Agreement

Lee Procurement Solutions Co.    Common    50,000    5      100 %    (i) Sioux
City Newspapers, Inc.    Class A Common    Class A Common 7,272    16 & 17     
100 %    (i)    Class B Common    Class B Common 7,575    8 & 9      Pulitzer
Inc.    Common    1,000    3      100 %    (i)

 

4. Pulitzer Inc.

 

Name of

Issuing

Corporation

  

Type of

Shares

  

Number of

Shares

  

Certificate

No.

   Percentage
Owned    

Sub-clause of

Section 1.1(b)

of Security

Agreement

Pulitzer Technologies, Inc.    Common    500    1      100 %    (i) Pulitzer
Newspapers, Inc.    Common    9.3    1      100 %    (i) Star Publishing Company
   Common    50,120    10      100 %    (i)



--------------------------------------------------------------------------------

ANNEX N

Page 3

 

5. Pulitzer Newspapers, Inc.

 

Name of

Issuing

Corporation

  

Type of

Shares

  

Number of

Shares

  

Certificate

No.

   Percentage
Owned    

Sub-clause of
Section 1.1(b)

of Security

Agreement

Flagstaff Publishing Co.    Common    1,875    19      100 %    (i) Hanford
Sentinel Inc.    Common    4,200    23      100 %    (i) Santa Maria Times, Inc.
   Common    4,950    13      100 %    (i) Ynez Corporation    Common    90    1
     100 %    (i) Napa Valley Publishing Co.    Common    8,000    29      100
%    (i) Pantagraph Publishing Co.    Common    100    4      100 %    (i)
Southwestern Oregon Publishing Co.    Common    11,960    14      100 %    (i)
Pulitzer Missouri Newspapers, Inc.    Common    48,504    4      100 %    (i)



--------------------------------------------------------------------------------

ANNEX O

SCHEDULE OF NOTES

 

1. Lee Enterprises, Incorporated

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$1,452,000,000    Demand    Lee Publications, Inc.    (i) $264,000,000    June
30, 2017    Lee Publications, Inc.    (i) $59,300,000    June 30, 2017    Lee
Publications, Inc.    (i) $1,290,485.27    June 30, 2017    INN Partners, L.C.
   (i)

 

2. Lee Consolidated Holdings Co.

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement $419,337,403    June 30, 2017   
Lee Enterprises, Incorporated    (i)

 

3. Lee Publications, Inc.

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement $59,300,000    June 30, 2017   
Sioux City Newspapers, Inc.    (i)

 

* Original principal amount.



--------------------------------------------------------------------------------

ANNEX P

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Accudata, Inc.

 

Name of

Issuing Limited Liability

Company

  

Type of

Interest

   Percentage Owned    

Sub-clause of

Section 1.1(b)

of Security Agreement

Community Distribution Partners, LLC    LLC      50 %    (iv) INN Partners, L.C.
   LLC      82.46 %    (iv)

 

2. Pulitzer, Inc.

 

Name of

Issuing Limited Liability

Company

  

Type of

Interest

   Percentage Owned    

Sub-clause of

Section 1.1(b)

of Security Agreement

St. Louis Post-Dispatch LLC

   LLC      98.95 %    (iv)

STL Distribution Services LLC

   LLC      98.95 %    (iv) Suburban Journals of Greater St. Louis LLC    LLC   
  100 %    (iv)

Pulitzer Network Systems LLC

   LLC      100 %    (iv)

Media Brands, L.L.C.

   LLC      < 50 %    (iv)

 

3. Pulitzer Newspapers, Inc.

None.

 

4. St. Louis Post-Dispatch LLC

 

Name of

Issuing Limited Liability

Company

  

Type of

Interest

   Percentage Owned     Sub-clause of
Section 1.1(b)
of Security Agreement Fairgrove LLC    LLC      100 %    (iv)



--------------------------------------------------------------------------------

ANNEX Q

SCHEDULE OF PARTNERSHIP INTERESTS

 

1. Star Publishing Company

 

Name of

Issuing Partnership

  

Type of

Interest

   Percentage Owned     Sub-clause of
Section 1.1(b)
of Security Agreement TNI Partners    General Partnership      50 %    (iv)



--------------------------------------------------------------------------------

ANNEX R

FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED

LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [            , 20    ], among the undersigned
Assignor (the “Assignor”),             , not in its individual capacity but
solely as Collateral Agent (the “Assignee”), and [            ], as the issuer
of the Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Assignor, certain of its affiliates and the Assignee have entered
into a Second Lien Guarantee and Collateral Agreement, dated as of March 31,
2014 (as amended, modified, restated and/or supplemented from time to time, the
“Collateral Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Collateral Agreement), the
Assignor has or will pledge to the Assignee for the benefit of the Secured
Creditors (as defined in the Collateral Agreement), and grant a security
interest in favor of the Assignee for the benefit of the Secured Creditors in,
all of the right, title and interest of the Assignor in and to any and all
[“uncertificated securities” (as defined in Section 8-102(a)(18) of the Uniform
Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”)] [Partnership Interests (as defined in the Collateral Agreement)]
[Limited Liability Company Interests (as defined in the Collateral Agreement)],
from time to time issued by the Issuer, whether now existing or hereafter from
time to time acquired by the Assignor (with all of such [Uncertificated
Securities] [Partnership Interests] [Limited Liability Company Interests] being
herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Assignor desires the Issuer to enter into this Agreement in order
to perfect the security interest of the Assignee under the Collateral Agreement
in the Issuer Pledged Interests, to vest in the Assignee control of the Issuer
Pledged Interests and to provide for the rights of the parties under this
Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Assignor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Assignee (and its successors and assigns) regarding any and
all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Assignor), and, following its receipt of a
notice from the Assignee stating that the Assignee is exercising exclusive
control of the Issuer Pledged Interests, not to comply with any instructions or
orders regarding any or all of the Issuer Pledged Interests originated by any
person or entity other than the Assignee (and its successors and assigns) or a
court of competent jurisdiction



--------------------------------------------------------------------------------

ANNEX R

Page 2

 

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Assignee) has been received by it, and (ii) the
security interest of the Assignee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Assignor
of, and the granting by the Assignor of a security interest in, the Issuer
Pledged Interests to the Assignee, for the benefit of the Secured Creditors,
does not violate the charter, by-laws, partnership agreement, membership
agreement or any other agreement governing the Issuer or the Issuer Pledged
Interests, and (ii) the Issuer Pledged Interests consisting of capital stock of
a corporation are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Assignor by the Issuer in
respect of the Issuer will also be sent to the Assignee at the following
address:

 

                         

                                                     

Attention:                                     

Telephone No.:                           

Telecopier No.:                           

5. Following its receipt of a notice from the Assignee stating that the Assignee
is exercising exclusive control of the Issuer Pledged Interests and until the
Assignee shall have delivered written notice to the Issuer that the Termination
Date under, and as defined in, the Collateral Agreement has occurred and this
Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Assignee only by wire transfers
to such account as the Assignee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Assignee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to the Assignor, at:

c/o Lee Enterprises, Incorporated

201 North Harrison Street

Davenport, Iowa 52801

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX R

Page 3

 

Telephone No.: (563) 383-2179

Telecopier No.: (563) 327-2600

 

  (b) if to the Assignee, at the address given in Section 4 hereof;

 

  (c) if to the Issuer, at:

                                                        

                                                        

                                                        

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Assignor and the Issuer and shall inure to the benefit of and be enforceable by
the Assignee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Assignee, the Issuer and the Assignor.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

*        *        *



--------------------------------------------------------------------------------

ANNEX R

Page 4

 

IN WITNESS WHEREOF, the Assignor, the Assignee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                         ],         as Assignor By:  

 

  Name:   Title: WILMINGTON TRUST NATIONAL ASSOCIATION, as Collateral Agent and
Grantee,   not in its individual capacity but solely as   Collateral Agent and
Assignee By:  

 

  Name:   Title: By:  

 

  Name:   Title: [                                                         ], as
the Issuer By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX S

SCHEDULE OF SECURITIES AND COMMODITIES ACCOUNTS

NONE



--------------------------------------------------------------------------------

ANNEX T

CHATTEL PAPER, INSTRUMENTS AND CERTIFICATED SECURITIES

 

Entity

  

Issuer

  

Type of

Organization

  

# or % of Shares or

Interests Owned

  

Certificate No.

Lee Enterprises, Incorporated                Journal-Star Printing Co.   
Corporation    1,000 (100%)    2    Accudata, Inc.    Corporation   
1,000 (100%)    1    K. Falls Basin Publishing, Inc.    Corporation    666
2/3 (100%)    7    Lee Consolidated Holdings Co.    Corporation    250 (100%)   
1    Lee Publications, Inc.    Corporation   

Class A Common

157,149 (100%)

   1091         

Class B Common

17,415 (100%)

   27   

Madison Newspapers,

Inc. d/b/a Capital

Newspapers

   Corporation    50%    (not required)   

The Capital Times

Company

   Corporation    17% (Non-Voting)    (not required)         

415 Shares (Voting)

(<50%)

      ThePort Network, Inc.    Corporation   

1,666,667 Series A

Preferred (<50%)

   A-41    ThePort Network, Inc.    Corporation   

3,030,303 Series B

Preferred (<50%)

   B-3    TPC at Deere Run    Corporation   

De Minimis

 

(less than $15,000)

   Uncertificated Lee Publications, Inc.               

Lee Procurement

Solutions Co.

   Corporation    50,000(100%)    5



--------------------------------------------------------------------------------

ANNEX T

Page 2

 

Entity

  

Issuer

  

Type of

Organization

  

# or % of Shares or

Interests Owned

  

Certificate No.

   Sioux City Newspapers, Inc.    Corporation   

Class A Common

7,272

   16 & 17          Class B Common             7,575    8 & 9          (100%)   
   Pulitzer Inc.    Corporation    1,000 (100%)    3 Accudata, Inc.            
   INN Partners, L.C.    Limited Liability Company    82.46%    Uncertificated
   Community Distribution Partners, LLC    Limited Liability Company    50%   
Uncertificated Townnews.com (to be reissued to INN Partners, L.C.)            
   RealMatch, LTD.    Israeli Private Company    184,236    Not indicated   
RealMatch, LTD.    Israeli Private Company    27,778    Not indicated Pulitzer
Inc.                Pulitzer Technologies, Inc.    Corporation    500 (100%)   
1    St. Louis Post-Dispatch LLC    Limited Liability Company    98.95%   
Uncertificated    STL Distribution Services LLC    Limited Liability Company   
98.95%    Uncertificated    Pulitzer Newspapers, Inc.    Corporation   
9.3 (100%)    1   

Suburban Journals of

Greater St. Louis LLC

  

Limited Liability

Company

   100%    Uncertificated   

Pulitzer Network

Systems LLC

  

Limited Liability

Company

   100%    Uncertificated



--------------------------------------------------------------------------------

ANNEX T

Page 3

 

Entity

  

Issuer

  

Type of

Organization

  

# or % of Shares or

Interests Owned

  

Certificate No.

   Star Publishing Company    Corporation    50,120 (100%)    10    Sandler
Capital Partners IV, L.P.    Limited Partnership    <50%    Uncertificated   
Sandler Capital Partners, IV FTE, L.P.    Limited Partnership    <50%   
Uncertificated    Sandler Capital Partners V, L.P.    Limited Partnership   
<50%    Uncertificated    Sandler Capital Partners V FTE, L.P.    Limited
Partnership    <50%    Uncertificated    Sandler Capital Partners V Germany,
L.P.    Limited Partnership    <50%    Uncertificated    21st Century
Communications Partners, L.P.    Limited Partnership    <50%    Uncertificated
   21st Century Communications T-E Partners, L.P.    Limited Partnership    <50%
   Uncertificated    21st Century Communications Foreign Partners, L.P.   
Limited Partnership    <50%    Uncertificated    St. Louis Equity Funds, Inc.   
Limited Partnership    <50%    Uncertificated Pulitzer Newspapers, Inc.         
      Flagstaff Publishing Co.    Corporation    1,875 (100%)    19    Hanford
Sentinel Inc.    Corporation    4,200 (100%)    23    Santa Maria Times, Inc.   
Corporation    4,950 (100%)    13    Ynez Corporation    Corporation   
90 (100%)    1    Napa Valley Publishing Co.    Corporation    8,000 (100%)   
29    Pantagraph Publishing Co.    Corporation    100 (100%)    4



--------------------------------------------------------------------------------

ANNEX T

Page 4

 

Entity

  

Issuer

  

Type of

Organization

  

# or % of Shares or

Interests Owned

  

Certificate No.

   Southwestern Oregon Publishing Co.    Corporation    11,960 (100%)    14   
Pulitzer Missouri Newspapers, Inc.    Corporation    48,504 (100%)    4 St.
Louis Post-Dispatch LLC                Fairgrove LLC    Limited Liability
Company    100%    Uncertificated Pulitzer Technologies, Inc.                STL
Distribution Services LLC    Limited Liability Company    1.05%   
Uncertificated    St. Louis Post-Dispatch LLC    Limited Liability Company   
1.05%    Uncertificated Star Publishing Company                TNI Partners   
General Partnership    50%    Uncertificated